Exhibit 10.10(a)

EXECUTION VERSION

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

Dated as of February 9, 2016

(Amending and Restating the Revolving Credit Agreement dated August 27, 2013)

among

WCI COMMUNITIES, INC.,

as Borrower,

THE BANKS PARTY HERETO,

CITIBANK, N.A.

as Administrative Agent,

BANK OF AMERICA, N.A.,

as Syndication Agent,

CITIGROUP GLOBAL MARKETS INC.

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Book Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1   

1.1

 

Defined Terms

     1   

1.2

 

Accounting Terms

     30   

1.3

 

Rounding

     30   

1.4

 

Other Interpretive Provisions

     31   

1.5

 

Exhibits and Schedules

     31   

1.6

 

References to “the Borrower and its Subsidiaries”

     32   

1.7

 

Time of Day

     32   

1.8

 

Letter of Credit Amounts

     32   

ARTICLE II. LOANS AND LETTERS OF CREDIT

     32   

2.1

 

Loans-General

     32   

2.2

 

Base Rate Loans

     33   

2.3

 

Eurodollar Rate Loans

     33   

2.4

 

Maturity Extension

     34   

2.5

 

Letters of Credit

     34   

2.6

 

Reduction of Commitment

     41   

2.7

 

Optional Increase to Commitment

     41   

2.8

 

Borrowing Base

     43   

ARTICLE III. PAYMENTS AND FEES

     45   

3.1

 

Principal and Interest

     45   

3.2

 

Commitment Fee

     46   

3.3

 

Other Fees

     46   

3.4

 

[Intentionally Omitted]

     47   

3.5

 

[Intentionally Omitted]

     47   

3.6

 

Eurodollar Fees and Costs

     47   

3.7

 

Late Payments/Default Interest

     49   

3.8

 

Computation of Interest and Fees

     49   

3.9

 

Holidays

     49   

3.10

 

Payment Free of Taxes

     49   

3.11

 

Funding Sources

     52   

3.12

 

Failure to Charge or Making of Payment Not Subsequent Waiver

     52   

3.13

 

Time and Place of Payments; Evidence of Payments; Application of Payments

     52   

3.14

 

Administrative Agent’s Right to Assume Payments Will be Made

     53   

3.15

 

Survivability

     53   

3.16

 

Bank Calculation Certificate

     54   

3.17

 

Designation of a Different Lending Office

     54   

 

i



--------------------------------------------------------------------------------

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

     54   

4.1

 

Existence and Qualification; Power; Compliance with Law

     54   

4.2

 

Authority; Compliance with Other Instruments and Government Regulations

     54   

4.3

 

No Governmental Approvals Required

     55   

4.4

 

Subsidiaries

     55   

4.5

 

Financial Statements

     56   

4.6

 

No Material Adverse Change

     56   

4.7

 

Title to Assets

     56   

4.8

 

Intangible Assets

     56   

4.9

 

Anti-Corruption Laws and Sanctions

     57   

4.10

 

Governmental Regulation

     57   

4.11

 

Litigation

     57   

4.12

 

Binding Obligations

     57   

4.13

 

No Default

     57   

4.14

 

[Intentionally Omitted]

     58   

4.15

 

Tax Liability

     58   

4.16

 

[Intentionally Omitted]

     58   

4.17

 

Environmental Matters

     58   

4.18

 

Disclosure

     58   

4.19

 

[Intentionally Omitted]

     58   

4.20

 

ERISA Compliance

     58   

4.21

 

Solvency

     59   

4.22

 

[Intentionally Omitted]

     59   

4.23

 

Tax Shelter Regulations

     59   

ARTICLE V. AFFIRMATIVE COVENANTS (OTHER THAN INFORMATION AND REPORTING
REQUIREMENTS)

     59   

5.1

 

Payment of Taxes and Other Potential Liens

     59   

5.2

 

Preservation of Existence

     59   

5.3

 

Maintenance of Properties

     60   

5.4

 

Maintenance of Insurance

     60   

5.5

 

Compliance with Laws

     60   

5.6

 

Inspection Rights

     60   

5.7

 

Keeping of Records and Books of Account

     60   

5.8

 

Use of Proceeds

     61   

5.9

 

Subsidiary Guaranty

     61   

ARTICLE VI. NEGATIVE COVENANTS

     61   

6.1

 

Payment or Prepayment of Subordinated Obligations and Certain Other Obligations

     61   

6.2

 

Indebtedness of Mortgage Subsidiaries

     61   

6.3

 

Merger and Sale of Assets

     62   

6.4

 

Investments and Acquisitions

     62   

 

ii



--------------------------------------------------------------------------------

6.5

 

Burdensome Agreements

     63   

6.6

 

Change in Business

     64   

6.7

 

Liens and Negative Pledges

     64   

6.8

 

Transactions with Affiliates

     67   

6.9

 

Consolidated Tangible Net Worth

     67   

6.10

 

Consolidated Leverage Ratio

     67   

6.11

 

Consolidated Interest Coverage Ratio or Minimum Liquidity

     67   

6.12

 

Distributions

     67   

6.13

 

Amendments

     68   

6.14

 

Investment in Subsidiaries and Joint Ventures

     68   

6.15

 

Regulation U

     69   

6.16

 

Fiscal Year

     69   

6.17

 

Designation of Subsidiaries

     69   

6.18

 

Anti-Corruption Laws

     70   

ARTICLE VII. INFORMATION AND REPORTING REQUIREMENTS

     70   

7.1

 

Financial and Business Information of the Borrower and Its Subsidiaries

     70   

7.2

 

Compliance Certificate

     73   

ARTICLE VIII. CONDITIONS

     73   

8.1

 

Initial Advances on the Original Closing Date, Etc.

     73   

8.2

 

Any Advance

     73   

8.3

 

Any Letter of Credit

     74   

8.4

 

Initial Advances on the Restatement Date, Etc.

     74   

ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES UPON EVENTS OF DEFAULT

     76   

9.1

 

Events of Default

     76   

9.2

 

Remedies Upon Event of Default

     77   

ARTICLE X. THE ADMINISTRATIVE AGENT

     79   

10.1

 

Appointment and Authorization

     79   

10.2

 

Delegation of Duties

     80   

10.3

 

Liability of Administrative Agent

     80   

10.4

 

Reliance by Administrative Agent

     80   

10.5

 

Notice of Default

     81   

10.6

 

Credit Decision; Disclosure of Information by Administrative Agent

     81   

10.7

 

Indemnification of Administrative Agent

     82   

10.8

 

Administrative Agent in its Individual Capacity

     82   

10.9

 

Successor Administrative Agent

     82   

10.10

 

Administrative Agent May File Proofs of Claim

     83   

10.11

 

Guaranty Matters

     83   

10.12

 

Other Agents; Arrangers and Managers

     84   

10.13

 

Defaulting Banks

     84   

10.14

 

No Obligations of the Borrower

     86   

 

iii



--------------------------------------------------------------------------------

ARTICLE XI. MISCELLANEOUS

     86   

11.1

 

Cumulative Remedies; No Waiver

     86   

11.2

 

Amendments; Consents

     86   

11.3

 

Costs, Expenses and Taxes

     88   

11.4

 

Nature of Banks’ Obligations

     88   

11.5

 

Survival of Representations and Warranties

     89   

11.6

 

Notices and Other Communications; Copies

     89   

11.7

 

Execution in Counterparts; Delivery

     91   

11.8

 

Successors and Assigns

     91   

11.9

 

Sharing of Setoffs

     94   

11.10

 

Indemnification by the Borrower

     95   

11.11

 

Nonliability of Banks

     96   

11.12

 

Confidentiality

     96   

11.13

 

No Third Parties Benefited

     97   

11.14

 

Other Dealings

     97   

11.15

 

Right of Setoff — Deposit Accounts

     97   

11.16

 

Further Assurances

     97   

11.17

 

Integration

     98   

11.18

 

Governing Law

     98   

11.19

 

Severability of Provisions

     99   

11.20

 

Headings

     99   

11.21

 

Conflict in Loan Documents

     99   

11.22

 

Waiver of Right to Trial by Jury

     99   

11.23

 

Purported Oral Amendments

     99   

11.24

 

Payments Set Aside

     99   

11.25

 

[Intentionally Omitted]

     100   

11.26

 

USA PATRIOT Act Notice

     100   

11.27

 

Replacement of Banks

     100   

11.28

 

No Fiduciary Relationship

     101   

11.29

 

Amendment and Restatement

     101   

11.30

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     102   

 

iv



--------------------------------------------------------------------------------

Exhibits

 

A    Assignment and Assumption B    Borrowing Base Certificate C    Compliance
Certificate D    Loan Notice E    Note F-1    Opinion of Counsel (Latham &
Watkins LLP) F-2    Opinion of General Counsel of the Borrower H-1    U.S. Tax
Compliance Certificate (For Foreign Banks That Are Not Partnerships) H-2    U.S.
Tax Compliance Certificate (For Foreign Participants That Are Not Partnerships)
H-3    U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships) H-4    U.S. Tax Compliance Certificate (For Foreign Banks That Are
Partnerships) I    Form of Solvency Certificate

Schedules

 

1.1    Pro Rata Shares 4.4    Subsidiaries 6.4    Investments 6.7    Existing
Liens 11.6    Notices

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

Dated as of February 9, 2016

This Amended and Restated Revolving Credit Agreement (as it may from time to
time be supplemented, modified, amended, renewed, extended or supplanted, this
“Agreement”), dated as of February 9, 2016, is entered into by and among WCI
COMMUNITIES, INC., a Delaware corporation (the “Borrower”), each financial
institution set forth on the signature pages of this Agreement or which from
time to time becomes party hereto (collectively, the “Banks” and individually, a
“Bank”), Citibank, N.A., as Administrative Agent, Bank of America, N.A., as
Syndication Agent, and Citigroup Global Markets Inc. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as Joint Lead Arrangers and Joint Book Managers.

RECITALS

WHEREAS, the Borrower previously entered into a Revolving Credit Agreement,
dated as of August 27, 2013, by and among Borrower, the Banks party thereto and
Citibank, N.A., as Administrative Agent (the “Existing Revolving Credit
Agreement”);

WHEREAS, the Banks and Issuing Banks have made and are willing to make the
requested revolving credit facility available on the terms and conditions set
forth herein; and

WHEREAS, the Borrower, the Banks and the Administrative Agent have agreed to
amend and restate the Existing Revolving Credit Agreement in the form hereof
which amendment and restatement as evidenced by this Agreement shall become
effective as provided in Section 8.4 hereof.

WHEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.1 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition” means any transaction, or any series of related transactions,
consummated after the Restatement Date, by which the Borrower or any of its
Subsidiaries directly or indirectly (a) acquires any ongoing business or all or
substantially all of the assets of any corporation, partnership or limited
liability company, or other business entity or division thereof, whether through
purchase of assets, merger or otherwise, (b) acquires control of securities of a
corporation representing 50% or more of the ordinary voting power for the
election of directors or (c) acquires control of a 50% or more ownership
interest in any corporation, partnership, limited liability company, or other
business entity. For the avoidance of doubt, the acquisition by the Borrower and
its Subsidiaries of personal property, real property and interests in real
property in the ordinary course of their respective businesses shall not be
considered an Acquisition.

“Adjusted Project Costs” means the Tower Construction Project Costs less Escrow
Deposits used in construction that are fully bonded and non-refundable.



--------------------------------------------------------------------------------

“Administrative Agent” means Citi in its capacity as administrative agent under
this Agreement and the other Loan Documents, or any successor administrative
agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account set forth on Schedule 11.6, or such other address or
account as the Administrative Agent may, from time to time, notify the Borrower
and the Banks.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent to the Banks.

“Advance” means an advance of a Loan made or to be made to the Borrower by a
Bank pursuant to Article II.

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, or is under common control with, or is controlled by,
such Person. As used in this definition, “control” (including its correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise); provided that, in any
event, any Person which owns directly or indirectly 10% or more of the
securities having ordinary voting power for the election of directors or other
governing body of a corporation or 10% or more of the partnership or other
ownership interests of any other Person will be deemed to control such
corporation or other Person.

“Agent Parties” has the meaning set forth in Section 11.6(c).

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agreement” has the meaning set forth in the first paragraph hereof.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Anti-Terrorism Laws” shall mean any laws relating to terrorism or money
laundering, including Executive Order No. 13224, the PATRIOT Act, the laws
comprising or implementing the Bank Secrecy Act, and the laws administered by
OFAC (as any of the foregoing laws may from time to time be amended, renewed,
extended or replaces).

“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.

“Arrangers” means CGMI and MLPF&S, in their capacities as joint lead arrangers
and joint book managers.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another, or an Approved Fund thereof.

“Assignment and Assumption” means an assignment and assumption substantially in
the form of Exhibit A.

 

2



--------------------------------------------------------------------------------

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

“Attributable Indebtedness” when used with respect to any sale and leaseback
transaction, means, as at the time of determination, the present value
(discounted at a rate equivalent to the Borrower’s then-current weighted average
cost of funds for borrowed money as at the time of determination, compounded on
a semi-annual basis) of the total obligations of the lessee for rental payments
during the remaining term of any Capital Leases included in any such sale and
leaseback transaction.

“Authorizations” has the meaning set forth for that term in Section 4.1.

“Auto-Extension Letter of Credit” has the meaning set forth for that term in
Section 2.5(c)(iii).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank” means each financial institution whose name is set forth in the signature
pages of this Agreement and each lender which may hereafter become a party to
this Agreement pursuant to Section 11.8.

“Bank Insolvency Event” means that (i) a Bank or its Parent Company is
insolvent, (ii) a Bank or its Parent Company has become the subject of a Bail-In
Action, or (iii) an event of the kind referred to in Section 9.1(j) occurs with
respect to a Bank or its Parent Company (as if the references in such provisions
to the Borrower or Subsidiaries referred to such Bank or Parent Company).

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the one month Eurodollar Rate
plus 1.00% and (c) the rate of interest in effect for such day as publicly
announced from time to time by Citi as its “prime rate.” The “prime rate” is a
rate set by Citi based upon various factors including Citi’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Citi shall take effect
at the opening of business on the day specified in the public announcement of
such change. In no event shall the Base Rate as determined pursuant to the
foregoing be less than zero percent (0%).

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Base Rate Spread” means (i) from the Original Closing Date to but excluding the
Restatement Date, 1.75% and (ii) from and after the Restatement Date until the
termination of the Commitments, 1.50%.

“Borrower” means WCI Communities, Inc., a Delaware corporation, and its
successors and permitted assigns.

“Borrower Materials” has the meaning set forth in Section 7.1.

“Borrowing Base” has the meaning set forth in Section 2.8(b).

 

3



--------------------------------------------------------------------------------

“Borrowing Base Availability” means the lesser of (a) the difference of (1) the
Commitment minus (2) the Total Outstandings and (b) the difference of (1) the
Borrowing Base minus (2) the Borrowing Base Indebtedness (including the Total
Outstandings, but excluding the aggregate face amount of obligations under
Financial Letters of Credit that are Cash Collateralized or Letter of Credit
Collateralized). Borrowing Base Availability will be calculated (i) in
connection with the delivery of any Compliance Certificate pursuant to Section
7.2, as of the end of the Fiscal Quarter or Fiscal Year to which such Compliance
Certificate relates, and (ii) in connection with the incurrence of any Loan, the
issuance of any Letter of Credit or the incurrence of any other Borrowing Base
Indebtedness, in each case, as of the end of the most recent Fiscal Quarter for
which financial statements have been delivered (or were required to have been
delivered) pursuant to Section 7.1(a) or (b) (or, to the extent more recent, the
last fiscal month for which internal financial statements are available), on a
pro forma basis with such Loan, Letter of Credit or other Borrowing Base
Indebtedness deemed to be incurred as of the end of such Fiscal Quarter or
fiscal month, as applicable, at the time of such computation.

“Borrowing Base Certificate” means a written calculation of the Borrowing Base,
substantially in the form of Exhibit B signed, on behalf of the Borrower by a
Senior Officer of the Borrower.

“Borrowing Base Indebtedness” means as of any date of determination, the
aggregate principal amount of indebtedness for borrowed money (including,
without limitation, the Senior Notes), and the aggregate face amount of
obligations under Financial Letters of Credit that are not Cash Collateralized
or Letter of Credit Collateralized, of the Borrower and Subsidiaries; provided
that Borrowing Base Indebtedness shall not include (i) Non-Recourse
Indebtedness, (ii) the outstanding principal amount of any Subordinated
Obligations or (iii) all letters of credit issued under the Stonegate Agreement.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York, the state where the Administrative Agent’s
Office is located and, if such day relates to any Eurodollar Rate Loan, means
any such day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank Eurodollar market.

“Capital Lease” means, with respect to any Person, a lease of any Property by
that Person as lessee that is, or should be recorded as a “capital lease” on a
balance sheet of that Person prepared in accordance with Generally Accepted
Accounting Principles in effect as of the Restatement Date.

“Cash” means all monetary items (including currency, coin and bank demand
deposits) that are treated as cash under Generally Accepted Accounting
Principles consistently applied.

“Cash Collateralize” has the meaning set forth in Section 2.5(g).

“Cash Equivalents” means, with respect to any Person, that Person’s Investments
in:

(a) marketable obligations with a maturity of one year or less issued or
directly and fully guaranteed or insured by the United States of America or any
agency or instrumentality thereof;

(b) demand and time deposits and certificates of deposit or acceptances with a
maturity of one year or less (i) of any of the Banks or their respective
Affiliates, (ii) of any other financial institution that (A) is organized under
the Laws of the United States, any state thereof, the District of Columbia or
any member nation of the Organization for Economic Cooperation and Development
or is the principal banking Subsidiary of a bank holding company organized under
the Laws of the United States, any state thereof, the District of Columbia or
any member nation of the Organization for Economic Cooperation and Development
and is a member of the Federal Reserve System, (B) has combined capital

 

4



--------------------------------------------------------------------------------

and surplus of at least $100,000,000, and (C) is assigned at least an A-1 rating
by Thompson Financial BankWatch or (iii) that are fully insured by the Federal
Deposit Insurance Corporation, including, for the avoidance of doubt,
investments placed through the CDARS and ICS deposit placement program;

(c) commercial paper maturing no more than 365 days from the date of acquisition
thereof issued by a corporation that is not the Borrower or an Affiliate of the
Borrower, and is organized under the laws of any State of the United States of
America or the District of Columbia and rated, at the time of acquisition, at
least A-2 by S&P or at least P-2 by Moody’s or at least F2 by Fitch;

(d) repurchase obligations with a term of not more than ten days for underlying
securities of the types described in clause (a) above entered into with any
commercial bank meeting the specifications of clause (b) above; and

(e) investments in money market or other mutual funds substantially all of whose
assets comprise securities of the types described in clauses (a) through (d)
above.

“CDARS” means the Certificate of Deposit Account Registry Service.

“CDD” means a community development district and/or community development
authority or similar governmental or quasi-governmental entity created under
state or local statutes to encourage planned community development and to allow
for the construction and maintenance of long-term infrastructure through
alternative financing sources, including the tax-exempt and/or the taxable bond
markets.

“CDD Obligations” means Indebtedness and other obligations of the Borrower and
its Restricted Subsidiaries incurred with respect to CDDs and which are
reflected as a liability on the balance sheet of the Borrower as required by
GAAP.

“CFC Subsidiary” means any Subsidiary of the Borrower that is: (a) a “controlled
foreign corporation” within the meaning of Section 957 of the Code, (b) a
“domestic corporation” or “domestic partnership” within the meaning of Section
7701(a)(30) of the Code that has no material assets other than equity interests
in one or more Subsidiaries that are controlled foreign corporations within the
meaning of Section 957 of the Code and that conduct no business other than
holding such equity interests, and (c) disregarded as an entity separate from
its owner under Treasury Regulations Section 301.7701-3 that has no material
assets other than equity interests in one or more Subsidiaries described in
parts (a) and (b) of this definition.

“CGMI” means Citigroup Global Markets Inc. and its successors.

“Change in Control” means, and shall be deemed to have occurred at such time as
any of the following events shall occur:

(a) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rules 13d-3
under the Exchange Act), directly or indirectly, of more than 50% of the total
voting power of the Voting Stock of the Borrower (for the purposes of this
clause (a), such other person shall be deemed to beneficially own any Voting
Stock of a Person held by any other Person (the “parent entity”), if such other
person is the beneficial owner (as defined above in this clause (a)), directly
or indirectly, of more than 50% of the voting power of the Voting Stock of such
parent entity); or

 

5



--------------------------------------------------------------------------------

(b) the stockholders of the Borrower adopt a Plan of Liquidation or dissolution
of the Borrower; provided that a liquidation or dissolution of the Borrower
which is part of a transaction that does not constitute a Change in Control
pursuant to the proviso contained in clause (c) below shall not constitute a
Change in Control;

(c) the merger or consolidation of the Borrower with or into another Person or
the merger of another Person with or into the Borrower, or the sale of all or
substantially all the assets of the Borrower and its Restricted Subsidiaries
(determined on a consolidated basis) to another Person, except in each case to a
Restricted Subsidiary of the Borrower; provided that a transaction following
which (A) in the case of a merger or consolidation transaction, one or more
holders of securities that represented a majority of the Voting Stock of the
Borrower immediately prior to such transaction (or other securities into which
such securities are converted as part of such merger or consolidation
transaction) own directly or indirectly at least a majority of the voting power
of the Voting Stock of the surviving Person in such merger or consolidation
transaction immediately after such transaction or (B) in the case of a sale of
assets transaction, each transferee is or becomes an obligor in respect of the
Obligations and a Subsidiary of the transferor of such assets, in each case,
shall not constitute a Change in Control; or

(d) a “Change in Control” (or analogous term) as defined in the Senior Notes
Indenture or in any other agreements governing any Indebtedness under which at
least $25,000,000 is outstanding.

“Change in Law” means the occurrence, after the Restatement Date, of any of the
following:

(a) the adoption or taking effect of any Law;

(b) any change in any Law or in the administration, interpretation or
application thereof by any Governmental Agency; or

(c) the making or issuance of any request, guideline or directive (whether or
not having the force of law) by any Governmental Agency.

Notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued.

“Change in Status” means, with respect to any Guarantor Subsidiary, (a) such
Guarantor Subsidiary ceases to be a Subsidiary of the Borrower as a result of a
transaction permitted under this Agreement or (b) the designation by the
Borrower that such Guarantor Subsidiary is not required to be a Guarantor
Subsidiary under the definition thereof.

“Citi” means Citibank, N.A. and its successors.

“Code” means the Internal Revenue Code of 1986, as amended and as in effect from
time to time.

“Commission” means the Securities and Exchange Commission and any successor
commission.

“Commitment” means, subject to Sections 2.6 and 2.7, $115,000,000. The Pro Rata
Shares of the Banks, on the Restatement Date, with respect to the Commitment are
set forth in Schedule 1.1.

 

6



--------------------------------------------------------------------------------

“Compensation Period” has the meaning set forth for that term in Section
3.14(b).

“Compliance Certificate” means a compliance certificate in the form of Exhibit C
signed, on behalf of the Borrower, by a Senior Officer of the Borrower.

“Connection Income Taxes” means Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.

“Connection Taxes” means with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, (a) plus, without duplication, (i) any extraordinary loss reflected in
such Consolidated Net Income (including the amount of net loss resulting from
the payment of any premiums, fees or similar amounts that are required to be
paid under the terms of the instruments governing any Indebtedness upon the
repayment, prepayment or other extinguishment of such Indebtedness, in
accordance with the terms of such Indebtedness), and (ii) Consolidated Interest
Expense for such period, and (iii) the aggregate amount of federal, state and
foreign income taxes payable by the Borrower and its Restricted Subsidiaries for
such period, and (iv) depreciation, impairment charges for inventory, goodwill
and similar items, amortization of goodwill and other intangible assets,
non-cash compensation expense and all other non-cash expenses of the Borrower
and its Restricted Subsidiaries for such period, and (v) litigation costs and
expenses for non-ordinary course litigation (and in the case of the foregoing
items (ii), (iii), (iv), and (v) only to the extent deducted in the
determination of Consolidated Net Income for such period), (b) minus, without
duplication, (i) consolidated interest income of the Borrower and its Restricted
Subsidiaries for such period, and (ii) any extraordinary gain reflected in such
Consolidated Net Income, in each of the foregoing cases as determined in
accordance with Generally Accepted Accounting Principles consistently applied.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the 12 month period ending on such date
to (b) Consolidated Interest Incurred for the 12 month period ending on such
date.

“Consolidated Interest Expense” means, for any period, the consolidated interest
expense (including capitalized interest and other charges amortized to cost of
sales and including all other non-cash interest expense, but excluding interest
of a Loan Party to another Loan Party); provided, however, that any non-cash
interest expenses or income attributable to movement in the mark-to-market
valuation of Swap Contracts or other derivative instruments pursuant to GAAP
shall be excluded from the calculation of Consolidated Interest Expense) of Loan
Parties and their Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Interest Incurred” means, for any period, the aggregate amount
(without duplication and determined in each case in accordance with GAAP) of
interest (excluding interest of a Loan Party to another Loan Party) incurred,
whether such interest was expensed or capitalized, paid, accrued, or scheduled
to be paid or accrued during such period by any of the Loan Parties and their
Subsidiaries during such period, including (a) the interest portion of all
deferred payment obligations and (b) all commissions, discounts, and other fees
and charges (excluding premiums) owed with respect to bankers’ acceptances and
letter of credit financings (including, without limitation, letter of credit
fees)

 

7



--------------------------------------------------------------------------------

and Swap Contracts, in each case to the extent attributable to such period;
provided, however, that the Consolidated Interest Incurred of the Restricted
Subsidiaries shall only be included in the amount of the Loan Parties’ pro-rata
share of interest; and provided further, that any non-cash interest expenses or
income attributable to movement in the mark-to-market valuation of Swap
Contracts or other derivative instruments pursuant to GAAP shall be excluded
from the calculation of Consolidated Interest Incurred) of Loan Parties and
their Restricted Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP. For purposes of this definition, interest on
Capital Leases shall be deemed to accrue at an interest rate reasonably
determined by the Borrower to be the rate of interest implicit in such Capital
Leases in accordance with GAAP.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Indebtedness net of Unrestricted Cash on that date in
excess of $10,000,000 plus, to the extent the Borrower cannot meet the
requirements of Section 6.11(b), the amount necessary to enable the Borrower to
meet the requirements of Section 6.11(a) to (b) the sum of (i) Consolidated
Total Indebtedness net of Unrestricted Cash on that date in excess of
$10,000,000 plus, to the extent the Borrower cannot meet the requirements of
Section 6.11(b), the amount necessary to enable the Borrower to meet the
requirements of Section 6.11(a) and (ii) Consolidated Tangible Net Worth on that
date determined in accordance with Generally Accepted Accounting Principles
consistently applied.

“Consolidated Net Income” means, for any period, the net income of the Borrower
and its Restricted Subsidiaries on a consolidated basis determined in accordance
with Generally Accepted Accounting Principles consistently applied.

“Consolidated Net Tangible Assets” means, as of any date, the total amount of
assets of the Borrower and its Restricted Subsidiaries on a consolidated basis
at the end of the Fiscal Quarter immediately preceding such date for which
financial statements under Section 7.1 have been delivered (or have been
required to have been delivered), as determined in accordance with GAAP, less
(1) Intangible Assets and (2) any assets securing Non-Recourse Indebtedness up
to the aggregate principal amount of such Non-Recourse Indebtedness.

“Consolidated Net Worth” means, with respect to any Person as of any date, the
consolidated stockholders’ equity of such Person and its Restricted
Subsidiaries, determined on a consolidated basis at the end of the Fiscal
Quarter immediately preceding such date for which financial statements under
Section 7.1 have been delivered (or have been required to have been delivered),
as determined in accordance with GAAP, less (without duplication) (1) any
amounts thereof attributable to Disqualified Equity Interests of such Person or
its Restricted Subsidiaries or any amount attributable to Unrestricted
Subsidiaries and (2) all write-ups (other than write-ups resulting from foreign
currency translations and write-ups of tangible assets of a going concern
business made within twelve months after the acquisition of such business)
subsequent to the Restatement Date in the book value of any asset owned by such
Person or a Restricted Subsidiary of such Person.

“Consolidated Tangible Net Worth” means, with respect to any Person as of any
date, the Consolidated Net Worth of such Person and its Restricted Subsidiaries
determined on a consolidated basis at the end of the Fiscal Quarter immediately
preceding such date for which financial statements under Section 7.1 have been
delivered (or have been required to have been delivered), less (without
duplication) all Intangible Assets of such Person and its Restricted
Subsidiaries determined on a consolidated basis at the end of the Fiscal Quarter
immediately preceding such date for which financial statements under Section 7.1
have been delivered (or have been required to have been delivered).

“Consolidated Total Indebtedness” means, as of any date of determination, all
Indebtedness and any drawn Performance Letters of Credit not reimbursed when due
and not Cash Collateralized or Letter

 

8



--------------------------------------------------------------------------------

of Credit Collateralized, of the Borrower and its Restricted Subsidiaries on a
consolidated basis on that date (without duplication for any guaranty by the
Borrower of a Restricted Subsidiary’s Indebtedness or any guaranty by a
Restricted Subsidiary of either the Borrower’s or another Restricted
Subsidiary’s Indebtedness or otherwise).

“Contingent Guaranty Obligation” means, with respect to any Person, any
agreement, undertaking or arrangement by which such Person guarantees, endorses
(other than for collection or deposit in the ordinary course of business),
contingently agrees to purchase or provide funds for the payment of, or
otherwise is contingently liable upon, the Indebtedness of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person to enable such Person to pay Indebtedness, or otherwise
assures any creditor with respect to Indebtedness of such other Person against
loss with respect to payment of such Indebtedness, including, without
limitation, any such agreement, undertaking or arrangement in the form of a
comfort letter, operating agreement, take-or-pay contract or “put” agreement;
provided that a “bad boy”, “bad acts” or completion guarantee or similar
arrangement shall not constitute a Contingent Guaranty Obligation except to the
extent of the principal amount then due and payable thereunder. The amount of
any Contingent Guaranty Obligation of a Person shall be deemed to be (1) in the
event the terms of such Contingent Guaranty Obligation provide that such Person
shall be liable for a fixed portion of the principal amount of the related
primary Indebtedness and such Indebtedness has a stated or determinable
principal amount, an amount equal to such fixed portion and (2) in the event the
principal amount of the related primary Indebtedness is not stated or
determinable or the terms of such Contingent Guaranty Obligation do not provide
that such Person shall be liable for a fixed portion of such principal, an
amount equal to the maximum reasonably anticipated liability which is likely to
be paid by such Person in respect of such principal as determined by such Person
in good faith; provided, however, that if any Person is liable severally but not
jointly and severally with one or more other obligors under any Contingent
Guaranty Obligation, the amount of such Contingent Guaranty Obligation shall be
the product of (x) the amount determined as set forth above and (y) the maximum
percentage of the aggregate liability in respect of principal under such
Contingent Guaranty Obligation with respect to which such Person is severally
liable.

“Contractual Obligation” means, as to any Person, any provision of any
outstanding Securities issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its Property is bound, other than, in the case of the Borrower and its
Restricted Subsidiaries, any of the Loan Documents.

“Core Businesses” means (i) any businesses engaged in by the Borrower and its
Subsidiaries on the Restatement Date, (ii) any business or other activities that
are reasonably similar, ancillary, complementary or related to, or a reasonable
extension, development or expansion of, the businesses described in clause (i)
of this definition, (iii) any business in the homebuilding, real estate
development or community planning industries and (iv) commercial real estate
development, brokerage and the sale or rental of homes and other real estate
activities, including the provision of mortgage financing, title insurance or
homeowners’ insurance.

“Customary Closing Costs” means the reasonable and customary closing costs and
commissions paid for at the time of the closing of the sale of the Tower Units,
not to exceed in the aggregate six percent (6%) of the gross sales price of each
such Tower Unit.

“Customer Deposit Liabilities” means collectively, the escrow deposits, down
payments or earnest money deposited by purchasers pursuant to Tower Purchase
Contracts.

“Debt Rating” means, as of any date of determination, the rating as determined
by a Rating Agency of the Borrower’s non-credit-enhanced, senior unsecured
long-term debt.

 

9



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
as amended from time to time, and all other applicable liquidation,
conservatorship, insolvency, reorganization, or similar debtor relief Laws from
time to time in effect affecting the rights of creditors generally.

“Default” means any event that, with the giving of any notice or passage of
time, or both, would be an Event of Default.

“Default Rate” has the meaning set forth for that term in Section 3.7.

“Defaulting Bank” means, at any time, a Bank that (i) has failed for two
Business Days or more to comply with its obligations under this Agreement to
make a Loan or make a payment to an Issuing Bank in respect of an L/C Advance or
pay any other amount required to be paid by it under the Loan Documents (each a
“funding obligation”), unless such Bank notifies the Administrative Agent and
the Borrower in writing prior to the date on which such Bank would become a
Defaulting Bank for failure to satisfy its funding obligation pursuant to this
clause (i) that such failure is the result of such Banks’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, (ii) has notified in writing the Borrower, the
Administrative Agent or any Issuing Bank, or has stated publicly, that it does
not intend or expect to comply with any such funding obligation (unless such
writing or public statement relates to such Bank’s obligation to fund a Loan
hereunder and states that such position is based on such Bank’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable Default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (iii) has defaulted on its funding
obligations under any other loan agreement or credit agreement or other similar
agreement, (iv) for three or more Business Days after written request of the
Administrative Agent or the Borrower, fails to provide a written certification
that it will comply with its prospective funding obligations hereunder (provided
that such Bank will cease to be a Defaulting Bank pursuant to this clause (iv)
upon the Administrative Agent’s and the Borrower’s receipt of such written
confirmation), or (v) as to which a Bank Insolvency Event has occurred and is
continuing with respect to such Bank or such Bank’s Parent Company; provided
that neither the reallocation of funding obligations provided for in Section
10.13 as a result of a Bank being a Defaulting Bank nor the performance by
Non-Defaulting Banks of such reallocated funding obligations shall by themselves
cause the relevant Defaulting Bank to become a Non-Defaulting Bank; provided
further that in each case, a Bank shall not be a Defaulting Bank solely by
virtue of the ownership or acquisition of any Equity Interest in that Bank or
any direct or indirect parent company thereof by a Governmental Agency so long
as such ownership interest does not result or provide such Bank with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Bank (or such
Governmental Agency) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Bank. Any determination by the Administrative Agent
that a Bank is a Defaulting Bank under any of clauses (i) through (v) above will
be conclusive and binding absent manifest error, and such Bank will be deemed to
be a Defaulting Bank upon notification of such determination by the
Administrative Agent to the Borrower, the Issuing Banks, and the Banks.

“Designated Deposit Account” means a demand deposit account from time to time
designated by the Borrower by written notification to the Administrative Agent.

“Designation” has the meaning set forth for that term in Section 6.17.

“Designation Amount” has the meaning set forth for that term in Section 6.17.

“Developed Lots” means subdivision lots located in the United States that are
wholly owned by the Borrower or its Restricted Subsidiaries (unencumbered by a
Lien or Liens, other than Liens permitted

 

10



--------------------------------------------------------------------------------

under Section 6.7; provided that the principal amount of Indebtedness for
borrowed money secured by such Liens is included in Borrowing Base Indebtedness
for the purpose of calculating the Borrowing Base Availability), and that are
subject to a recorded plat or subdivision map or similar zoning and development
restrictions, in substantial compliance with all applicable Laws and available
for the construction thereon of foundations for Residential Units or Tower
Construction Projects.

“Direct Costs” means with respect to the construction of any condominium
development, the book value of the land plus the actual or projected costs
reasonably anticipated by the Borrower of personal property, and all labor,
materials, fixtures, machinery and equipment required to construct, equip and
complete the improvements in accordance with the plans and specifications
therefor.

“Disposition” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction and any sale or issuance of Equity
Interests (other than directors’ qualifying shares or other shares required by
applicable Law) in a Restricted Subsidiary) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interests” of any Person means any class of Equity
Interests of such Person that, by their terms, or by the terms of any related
agreement or of any security into which they are convertible, puttable or
exchangeable, are, or upon the happening of any event or the passage of time
would be, required to be redeemed by such Person, whether or not at the option
of the holder thereof, or mature or are mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, in whole or in part, on or prior to the
date which is 91 days after the final Maturity Date; provided, however, that any
class of Equity Interests of such Person that, by its terms, authorizes such
Person to satisfy in full its obligations with respect to the payment of
dividends or upon maturity, redemption (pursuant to a sinking fund or otherwise)
or repurchase thereof or otherwise by the delivery of Equity Interests that are
not Disqualified Equity Interests, and that are not convertible, puttable or
exchangeable for Disqualified Equity Interests or Indebtedness, will not be
deemed to be Disqualified Equity Interests so long as such Person satisfies its
obligations with respect thereto solely by the delivery of Equity Interests that
are not Disqualified Equity Interests; provided further, however, that any
Equity Interests that would constitute Disqualified Equity Interests but for
provisions thereof giving holders thereof (or the holders of any security into
or for which such Equity Interests are convertible, exchangeable or exercisable)
the right to require the Borrower to redeem such Equity Interests upon the
occurrence of a change in control or asset sale occurring prior to the Maturity
Date shall not constitute Disqualified Equity Interests if the change in control
or asset sale provisions applicable to such Equity Interests specifically
provide that the Borrower will not redeem any such Equity Interests pursuant to
such provisions prior to the Maturity Date.

“Distribution” means, with respect to any shares of capital stock or any warrant
or right to acquire shares of capital stock or any other equity security issued
by a Person, (a) the retirement, redemption, purchase, or other acquisition for
value (other than for capital stock or other equity securities of the same type
of such Person) by such Person of any such security, (b) the declaration or
payment by such Person of any dividend in Cash or in Property (other than in
capital stock or other equity securities of the same type of such Person) on or
with respect to any such security, and (c) any Investment by such Person in any
holder of 5% or more of the capital stock (or other equity securities) of such
Person, if a purpose of such Investment is to avoid the characterization of the
transaction between such Person and such holder as a Distribution under clause
(a) or (b) above. In addition, to the extent any loan or advance by the Borrower
to one of its Restricted Subsidiaries is deemed to be an “Investment” for
purposes of this Agreement, then any principal payment made by such Restricted
Subsidiary in respect of such loan or advance shall be considered a Distribution
for purposes of Section 6.12.

“Dollars” means the national currency of the United States of America.

 

11



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Restricted Subsidiary of the Borrower that was
formed under the laws of the United States or any state of the United States or
the District of Columbia or that guarantees or otherwise provides direct credit
support for any Indebtedness of the Borrower or any Guarantor Subsidiary.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means: (a) a Bank; (b) an Affiliate of a Bank; (c) an
Approved Fund; and (d) a financial institution that has, or is a wholly-owned
subsidiary of a parent company that has, (i) an unsecured long-term debt rating
of not less than BBB+ from S&P or Baa1 from Moody’s (or BBB+ from S&P and Baa1
from Moody’s if both agencies issue ratings of its unsecured long-term debt) and
(ii) if its unsecured short-term debt is rated, an unsecured short-term debt
rating of not less than A2 from S&P or P2 from Moody’s (or A2 from S&P and P2
from Moody’s if both agencies issue ratings of its unsecured short-term debt);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include (x) the Borrower or any of the Borrower’s Affiliates or Subsidiaries,
(y) any Defaulting Bank or any Bank which has, or such Bank’s Parent Company
has, a non-investment grade rating from Moody’s or S&P or another nationally
recognized rating agency or any of their respective subsidiaries, or any Person
who, upon becoming a Bank hereunder, would constitute any of the foregoing
Persons described in this clause (y) or (z) any natural person or entities
formed, owned or operated for the primary benefit of a natural person or his or
her family members or relatives.

“Engagement Letter” means the Engagement Letter, dated as of December 2, 2015,
by and between the Borrower and CGMI.

“Equity Interests” of any Person means (1) any and all shares or other equity
interests (including common stock, preferred stock, limited liability company
interests and partnership interests) in such Person and (2) all rights to
purchase, warrants or options (whether or not currently exercisable),
participations or other equivalents of or interests in (however designated) such
shares or other interests in such Person.

“ERISA” means, at any date, the Employee Retirement Income Security Act of 1974,
as amended, and the regulations thereunder, all as the same shall be in effect
at such date.

“ERISA Affiliate” means any Person (or any trade or business, whether or not
incorporated) that is under common control with the Borrower within the meaning
of Section 414 of the Code.

“ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan; (b)
a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a

 

12



--------------------------------------------------------------------------------

cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal (within the meanings of
Sections 4203 and 4205 of ERISA) by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
“reorganization” (within the meaning of Section 4241 of ERISA), “insolvency”
(within the meaning of Section 4245 of ERISA), or “endangered” or “critical
status” (within the meaning of Section 305 of ERISA); (d) the filing of a notice
of intent to terminate, the treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; (f) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Borrower or any ERISA Affiliate; (g) a determination that any
Pension Plan is, or is expected to be in “at-risk” status (as defined in Section
303(i)(4)(A) of ERISA or Section 430(i)(4)(A) of the Code); (h) the failure by
the Borrower or any ERISA Affiliate to meet the funding requirements of Sections
412 and 430 of the Code or Sections 302 and 303 of ERISA with respect to any
Pension Plan, whether or not waived, or the failure to make by its due date a
required installment under Section 430(j) of the Code or Section 303(j) of ERISA
with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (i) the filing pursuant to Section 412(c)
of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Pension Plan; or (j) the imposition
of a Lien upon the assets of the Borrower or any ERISA Affiliate pursuant to the
Code or ERISA with respect to any Pension Plan.

“Escrow Deposits” means all earnest money, escrow deposits, additional deposits,
or good faith deposits required from the purchasers under Tower Purchase
Contracts.

“Escrow Receivables” means, as of any date of determination, the amounts due to
the Borrower or any Restricted Subsidiary and held at an escrow or title company
(including an escrow or title company that is a Restricted Subsidiary of the
Borrower) following the sale and conveyance of title of a Model Home or
Residential Unit to a buyer to the extent that such amounts are free and clear
of all Liens other than Liens permitted under Section 6.7(u) and under clause
(t)(i) of the definition of Permitted Encumbrances.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Advance” means an Advance made by a Bank to fund its Pro Rata Share
of a Eurodollar Rate Loan.

“Eurodollar Base Rate” has the meaning set forth in the definition of Eurodollar
Rate.

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

  Eurodollar Rate =    Eurodollar Base Rate       
1.00 – Eurodollar Reserve Percentage  

Where, “Eurodollar Base Rate” means, for such Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for Dollars for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen or, in the event such rate does not appear on
either of such Reuters pages, on any successor or substitute page on such screen
that displays such rate, or on the appropriate

 

13



--------------------------------------------------------------------------------

page of such other information service that publishes such rate as shall be
selected by the Agent from time to time in its reasonable discretion) (in each
case, the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, 2
Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; provided that if a LIBOR Screen Rate shall
not be available at such time for such Interest Period (the “Impacted Interest
Period”), then the Eurodollar Base Rate for such Interest Period shall be the
Interpolated Rate. In no event shall the Eurodollar Rate as determined pursuant
to the foregoing be less than zero percent (0%).

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Eurodollar Rate Spread” means (i) from the Original Closing Date to but
excluding the Restatement Date, 2.75% and (ii) from and after the Restatement
Date until the termination of the Commitments, 2.50%.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to 5 decimal places)
in effect on such day, whether or not applicable to any Bank, under regulations
issued from time to time by the Federal Reserve Board for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.

“Event of Default” has the meaning provided in Section 9.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a Recipient
made by or on account of any obligation of the Borrower hereunder,

(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes and branch profits taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Bank, its applicable Lending Office located in the
jurisdiction imposing such Tax (or any political subdivision thereof), or (ii)
that are Connection Taxes;

(b) in the case of a Bank (i) United States federal withholding (including
backup withholding) Taxes imposed on amounts payable to or for the account of
such Bank with respect to an applied interest in a Loan or Commitment pursuant
to a Law in effect at the time such Bank acquires such interest in the Loan or
Commitment (other than with respect to an assignee pursuant to a request by the
Borrower under Section 11.27), or designates a new Lending Office, except in
either case, to the extent that such Bank (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower under Section 3.10 with respect to
such Taxes, or (ii) is attributable to such Bank’s failure or inability to
comply with Section 3.10(e); and

(c) any United States federal withholding Taxes imposed under FATCA.

“Exposure” means for any Bank, as of any date of determination, the product
obtained by multiplying that Bank’s then effective Pro Rata Share by the then
effective Commitment.

 

14



--------------------------------------------------------------------------------

“Extension Notice” has the meaning provided in Section 2.4.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement Date
(or any amended or successor version), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b) of the Code and any applicable inter-governmental agreements
with respect thereto and laws enacting such inter-governmental agreements.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by a Federal Reserve Bank on the Business Day next succeeding
such day; provided that (a) if such day is not a Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to Citi on such day on such
transactions as determined by the Administrative Agent. In the event the Federal
Funds Rate as determined pursuant to the foregoing shall be less than zero
percent (0%), such rate shall be deemed to be zero percent (0%) for purposes of
this Agreement.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America, or any successor thereto.

“Fee Letter” means that certain Fee Letter, dated as of December 2, 2015, by and
between the Borrower and CGMI.

“Financial Letter of Credit” means any letter of credit issued by an issuer for
the account of the Borrower or a Restricted Subsidiary that represents an
irrevocable obligation on the part of the issuer to make payment on account of
any indebtedness with respect to which the Borrower or a Restricted Subsidiary
is liable in the event that the Borrower or Restricted Subsidiary fails to
fulfill its financial obligations to the beneficiary.

“Fiscal Quarter” means each of the fiscal quarters of the Borrower ending on
each March 31, June 30, September 30 and December 31.

“Fiscal Year” means each of the fiscal years of the Borrower ending on each
December 31.

“Fitch” means Fitch Ratings, Inc. and any successor thereto.

“Foreign Bank” means any Bank that is organized under the laws of a jurisdiction
other than that in which the Borrower is resident for tax purposes. For purposes
of this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of that
Person which is not a Domestic Subsidiary and which is a controlled foreign
corporation as defined in Section 957 of the Code.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

15



--------------------------------------------------------------------------------

“GAAP Value” means, with respect to any property or asset, the book value for
such property or asset determined in accordance with Generally Accepted
Accounting Principles consistently applied.

“Generally Accepted Accounting Principles” (or “GAAP”) means generally accepted
accounting principles set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as may be
approved by a significant segment of the accounting profession of the United
States as in effect on the Restatement Date. The term “consistently applied,” as
used in connection therewith, means that the accounting principles applied to
financial statements of a Person as of any date or for any period are consistent
in all material respects (subject to Section 1.2) to those applied to financial
statements of that Person as of recent prior dates and for recent prior periods.

“Governmental Agency” means (a) any federal, state, county or municipal
government, or political subdivision thereof, (b) any governmental or
quasi-governmental agency, authority, board, bureau, commission, department,
instrumentality, or public body, (c) any court or administrative tribunal, or
(d) any arbitration tribunal or other non-governmental authority to whose
jurisdiction a Person has consented, in each case whether of the United States
of America or any other nation.

“Guarantor Subsidiary” means each wholly owned Restricted Subsidiary of the
Borrower, but excluding each Unrestricted Subsidiary, Immaterial Subsidiary,
Mortgage Subsidiary, Foreign Subsidiary and CFC Subsidiary; provided that the
assets of all Immaterial Subsidiaries that are not required to be Guarantor
Subsidiaries shall not in the aggregate exceed 7.5% of the Consolidated Net
Tangible Assets of the Borrower and its Restricted Subsidiaries, in each case
measured as of the end of the previous Fiscal Year.

“Hard Costs” means, with respect to any Tower Construction Project, Direct Costs
less the book value of the land and the amount of any contingency reserve in the
construction budget for such Tower Construction Projects.

“Hazardous Materials” means substances defined as “hazardous substances”
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. § 9601 et seq., or as “hazardous”, “toxic” or “pollutant”
substances or as “solid waste” pursuant to the Hazardous Materials
Transportation Act, 49 U.S.C. § 1801, et seq., the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901, et seq., or as “friable asbestos-containing
material” pursuant to the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.
or any other applicable Hazardous Materials Law, in each case as such Laws are
amended from time to time.

“Hazardous Materials Laws” means all Laws governing the use, generation,
manufacture, production, storage, release, threatened release, discharge,
treatment, transportation or disposal or presence of Hazardous Materials
applicable to any real Property of the Borrower or its Subsidiaries.

“ICS” means Insured Cash Sweep.

“IFRS” has the meaning set forth in Section 1.2.

“Immaterial Subsidiary” means, at any date of determination, each Restricted
Subsidiary of the Borrower, whose total assets as of the last day of the then
most recently ended Fiscal Quarter for which internal financial statements are
available were less than $20,000,000 determined in accordance with Generally
Accepted Accounting Principles.

 

16



--------------------------------------------------------------------------------

“Impacted Interest Period” has the meaning set forth in the definition of
“Eurodollar Rate”.

“Increasing Bank” has the meaning set forth in Section 2.7(a).

“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) that portion of the
obligations of such Person under Capital Leases that should properly be recorded
as a liability on a balance sheet of that Person prepared in accordance with
Generally Accepted Accounting Principles as in effect on the Restatement Date,
(c) any obligation of such Person that is evidenced by a promissory note, bond,
indenture or other instrument representing an extension of credit to such
Person, whether or not for borrowed money, (d) any obligation of such Person for
the deferred purchase price of Property or services (other than trade or other
accounts payable incurred in the ordinary course of business (but specifically
excluding from such exception the deferred purchase price of any owned real
property); provided, however, that Indebtedness shall not include obligations
with respect to options to purchase real property that have not been exercised),
(e) any obligation of the types referred to in clauses (a) through (d) above,
whether or not assumed, that is secured by a Lien on assets of such Person,
whether or not that Person has assumed such obligation or whether or not such
obligation is non-recourse to the credit of such Person, but only to the extent
of the fair market value of the assets so subject to the Lien if such obligation
is nonrecourse, (f) obligations of such Person arising under banker or other
acceptance facilities or under facilities for the discount of accounts
receivable of such Person, (g) any obligation of such Person under Financial
Letters of Credit issued for the account of such Person to the extent not Cash
Collateralized or Letter of Credit Collateralized, (h) net obligations of such
Person under any Swap Contract, (i) Contingent Guaranty Obligations, (j)
obligations of such Person to purchase securities or other property arising out
of or in connection with the sale of the same or substantially similar
securities or property, (k) liabilities and obligations under any receivables
sales transactions, (l) Attributable Indebtedness and (m) the liquidation value
of preferred stock of a Restricted Subsidiary of such Person issued and
outstanding and held by any Person other than such Person (or one of its
wholly-owned Restricted Subsidiaries); provided, however, that in no event shall
Indebtedness include CDD Obligations. Notwithstanding the foregoing, none of the
items described in the foregoing clauses (a) through (k) between or among the
Borrower and/or any of its Restricted Subsidiaries shall constitute Indebtedness
for purposes of Sections 6.9, 6.10 and 6.11 or the definitions used therein.

“Indemnified Liabilities” has the meaning set forth in Section 11.10.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitees” has the meaning set forth in Section 11.10.

“Indirect Costs” means, with respect to each Tower Construction Project, title
insurance premiums, survey charges, engineering fees, architectural fees, real
estate taxes, appraisal costs, commitment fees and interest payable under the
related Indebtedness, premiums for other insurance, marketing, advertising and
leasing costs, brokerage commissions, legal fees, accounting fees, construction
inspector fees, permit and other governmental fees and charges, impact fees,
utility access or connection fees, overhead and administrative costs, and all
other expenses actually incurred or reasonably anticipated to be incurred by the
Borrower and which are expenditures relating to such Tower Construction Project
but are not Direct Costs.

“Information” has the meaning set forth in Section 11.12.

 

17



--------------------------------------------------------------------------------

“Intangible Assets” means, with respect to any Person, all unamortized debt
discount and expense, unamortized deferred charges, goodwill, patents,
trademarks, service marks, trade names, copyrights, licenses, organization or
developmental expenses, write-ups of assets over their carrying value (other
than write-ups which occurred prior to the Restatement Date and other than, in
connection with the acquisition of an asset, the write-up of the value of such
asset to its fair market value in accordance with GAAP on the date of
acquisition) and all other items which would be treated as intangibles on the
consolidated balance sheet of such Person prepared in accordance with GAAP.

“Interest Period” means, as to each Eurodollar Rate Loan, a period of 1, 2, 3 or
6 months, as designated by the Borrower; provided that (a) the first day of each
Interest Period must be a Business Day, (b) any Interest Period that would
otherwise end on a day that is not a Business Day shall be extended to the next
succeeding Business Day, unless such Business Day falls in the next calendar
month, in which case the Interest Period shall end on the next preceding
Business Day, and (c) no Interest Period may extend beyond the Maturity Date.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and (b)
the LIBOR Screen Rate for the shortest period (for which the LIBOR Screen Rate
is available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.

“Investment” means, with respect to any Person, any investment by that Person,
whether by means of purchase or other acquisition of capital stock or other
Securities of any other Person or by means of loan, advance, capital
contribution, or other debt or equity participation or interest in any other
Person, including any partnership or joint venture interest in any other Person;
provided that an Investment of a Person shall not include any trade or account
receivable arising in the ordinary course of the business of such Person,
whether or not evidenced by a note or other writing. The amount of any
Investment shall be the amount actually invested, less any return of capital,
without adjustment for subsequent increases or decreases in the market value of
such Investment. In addition, the Designation of any Subsidiary as an
Unrestricted Subsidiary shall be deemed to be an Investment in an amount equal
to the Designation Amount as determined in accordance with Section 6.17. For the
avoidance of doubt, the acquisition by the Borrower and its Subsidiaries of
personal property, real property and interests in real property in the ordinary
course of their respective businesses shall not be considered an Investment.

“IRS” means the United States Internal Revenue Service.

“ISP98” has the meaning set forth in Section 2.5(h).

“Issuing Bank” means any Bank in its capacity as an issuer of Letters of Credit
hereunder up to its Issuing Bank’s L/C Limit. As of the Closing Date, each Bank
party hereto is an Issuing Bank.

“Issuing Bank’s L/C Limit” means, with respect to any Bank which is also an
Issuing Bank at any time, an amount equal to the product of such Bank’s Pro Rata
Share multiplied by the L/C Limit, or such higher or lower amount as shall be
agreed by such Bank at the request of the Borrower. Such Bank or the Borrower
shall notify the Administrative Agent of any such change in the Issuing Bank’s
L/C Limit of such Bank.

“Joint Venture” means any Person, other than a Subsidiary, (a) in which the
Borrower or any Restricted Subsidiary of the Borrower holds an equity Investment
which entitles the Borrower or such

 

18



--------------------------------------------------------------------------------

Restricted Subsidiary to more than 10% of (i) the ordinary voting power for the
election of the board of directors or other governing body of such Person or
(ii) the partnership, membership or other ownership interest in such Person, and
(b) which has at least one holder of its equity interests that is not any
Subsidiary of the Borrower.

“L/C Advance” means, with respect to each Bank, such Bank’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under a
Letter of Credit which has not been reimbursed on the date required or
refinanced as a Loan.

“L/C Limit” means $75,000,000.

“Land Held for Future Development” means, as of any date of determination, Land
Parcels (unencumbered by a Lien or Liens, other than Liens permitted under
Section 6.7; provided that the principal amount of Indebtedness for borrowed
money secured by such Liens is included in Borrowing Base Indebtedness for the
purpose of calculating the Borrowing Base Availability) where development
activity has been suspended or has not yet begun, but is expected by the
Borrower in good faith to occur in the future.

“Land Parcels” means parcels of land located in the United States wholly owned
by the Borrower or any Restricted Subsidiary that are unencumbered by any Lien
or Liens (other than Permitted Encumbrances).

“Laws” means, collectively, all foreign, federal, state and local statutes,
treaties, codes, ordinances, rules, regulations and controlling precedents of
any Governmental Agency.

“Lending Office” means, as to any Bank, the office or offices of such Bank
described as such in such Bank’s Administrative Questionnaire, or such other
office or offices as a Bank may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any of the standby letters of credit issued, in
Dollars, by an Issuing Bank under the Commitment pursuant to Section 2.5, either
as originally issued or as the same may be supplemented, modified, amended,
renewed, extended or supplanted. A Letter of Credit shall be a Financial Letter
of Credit or a Performance Letter of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form, from time to time, that
is in use by an Issuing Bank.

“Letter of Credit Collateralize” has the meaning set forth in Section 2.5(g).

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn face amount of outstanding Letters of Credit plus the aggregate amount
of all Unreimbursed Amounts, including all L/C Borrowings.

“LIBOR Screen Rate” has the meaning set forth in the definition of “Eurodollar
Rate”.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, lien or charge of any kind, whether
voluntarily incurred or arising by operation of Law or otherwise, affecting any
Property, including any agreement to grant any of the foregoing (other than an
agreement which gives to a Person the right to become equally and ratably
secured with any other Person to whom a Lien is granted on any item of Property)
any conditional sale or

 

19



--------------------------------------------------------------------------------

other title retention agreement, any lease in the nature of a security interest,
or the filing of or agreement to give any financing statement (other than a
precautionary financing statement with respect to a lease that is not in the
nature of a security interest) under the Uniform Commercial Code or comparable
Law of any jurisdiction with respect to any Property. Notwithstanding the
foregoing, in no event shall an operating lease or any filing with respect
thereto be deemed to constitute a Lien.

“Liquidity” means at any time, without duplication, the sum of (a) all
Unrestricted Cash held by the Borrower and its Restricted Subsidiaries plus (b)
the Borrowing Base Availability plus (c) the aggregate amounts available to be
utilized by the Borrower under the Stonegate Agreement.

“Loans” means the aggregate of the Advances made at any one time by the Banks
pursuant to Article II.

“Loan Documents” means, collectively, this Agreement, the Engagement Letter, the
Fee Letter, the Notes, the Letters of Credit, Letter of Credit Applications, the
Subsidiary Guaranty, any Loan Notice, any Request for Letter of Credit, any
Compliance Certificate, any Borrowing Base Certificate and any other
instruments, documents or agreements of any type or nature hereafter executed
and delivered by the Borrower or any of its Restricted Subsidiaries or
Affiliates to the Administrative Agent or any other Bank pursuant to this
Agreement, in each case either as originally executed or as the same may from
time to time be supplemented, modified, amended, restated, extended or
supplanted.

“Loan Notice” means a notice of (a) a request for a Loan, (b) a conversion of
Loans from one Type to the other or (c) a continuation of Eurodollar Rate Loans
and, if in writing, shall be substantially in the form of Exhibit D.

“Loan Parties” means, collectively, the Borrower and each Guarantor Subsidiary.

“Lots Under Development” means, as of any date of determination, Land Parcels
(unencumbered by a Lien or Liens, other than Liens permitted under Section 6.7;
provided that the principal amount of Indebtedness for borrowed money secured by
such Liens is included in Borrowing Base Indebtedness for the purpose of
calculating the Borrowing Base Availability) that are being developed into
Developed Lots. For the avoidance of doubt, in no event shall Lots Under
Development include any Land Held for Future Development.

“Margin Stock” shall have the meaning assigned to such term in Regulation U of
the Federal Reserve Board, or any successor thereto.

“Material Adverse Effect” means any one or more events, developments or
circumstances which, individually or when aggregated with any other
circumstances or events, has had or would reasonably be expected to have a
material adverse effect on (i) the business, performance, property, condition
(financial or otherwise) or results of operations of the Borrower and its
Subsidiaries taken as a whole, (ii) the ability of the Borrower to perform its
payment or other material obligations under the Loan Documents or (iii) the
validity or enforceability against the Borrower or any other Loan Party of any
material obligations of the Borrower or any other Loan Party under the Loan
Documents or the rights or remedies of the Administrative Agent and the Banks
thereunder.

“Material Amount of Assets” means, as of any date of determination, more than
5.0% of the consolidated total assets of the Borrower and its Restricted
Subsidiaries as of such date.

“Maturity Date” means February 9, 2020.

 

20



--------------------------------------------------------------------------------

“Maturity Extension” has the meaning provided in Section 2.4.

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.

“Model Homes” means Residential Units (unencumbered by a Lien or Liens, other
than Liens permitted under Section 6.7; provided that the principal amount of
Indebtedness for borrowed money secured by such Liens is included in Borrowing
Base Indebtedness for the purpose of calculating the Borrowing Base
Availability) which have been completed, furnished and landscaped and are used
in the marketing efforts with respect to a residential home community.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Subsidiary” means any Subsidiary of the Borrower engaged primarily in
the mortgage origination and lending business.

“Multiemployer Plan” means any “employee benefit plan” (as defined in Section
3(3) of ERISA) of a type described in Section 4001(a)(3) of ERISA, to which the
Borrower or any ERISA Affiliate makes or is obligated to make contributions.

“Net Sale Proceeds” means the gross sales price of each unreleased Tower Unit
less Customary Closing Costs and the portion of the Escrow Deposits for such
Tower Unit which are allowed to be used in accordance with applicable law to
fund a portion of the Tower Construction Project Costs of the applicable
improvements.

“New Bank” has the meaning set forth in Section 2.7(a).

“Non-Complying Bank” has the meaning set forth in Section 11.27.

“Non-Consenting Bank” has the meaning set forth in Section 11.27.

“Non-Defaulting Bank” means, at any time, a Bank that is not a Defaulting Bank.

“Non-Extension Notice Date” has the meaning set forth for that term in Section
2.5(c)(iii).

“Non-Recourse Indebtedness” with respect to any Person means Indebtedness of
such Person for which (1) the sole legal recourse for collection of principal
and interest on such Indebtedness is against the specific property identified in
the instruments evidencing or securing such Indebtedness and such property was
acquired, in whole or in part, directly or indirectly (including through the
purchase of Equity Interests of the Person owning such property), with the
proceeds of such Indebtedness or such Indebtedness was incurred within 365 days
after the direct or indirect acquisition of such property, including through the
purchase of Equity Interests of the Person owning such property, and (2) no
other assets of such Person may be realized upon in collection of principal or
interest on such Indebtedness. Indebtedness that is otherwise Non-Recourse
Indebtedness will not lose its character as Non-Recourse Indebtedness because
there is recourse to the Borrower, any Guarantor Subsidiary or any other Person
for (a) environmental warranties, covenants or indemnities, (b) indemnities for
and liabilities arising from fraud, misrepresentation, misapplication or
non-payment of rents, profits, deposits, insurance and condemnation proceeds and
other sums actually received by the obligor from secured assets to be paid to
the lender, waste and mechanics’ liens, breach of separateness covenants, and
other customary exceptions or (c) similar customary “bad-boy” guarantees.

 

21



--------------------------------------------------------------------------------

“Note” means each promissory note made by the Borrower to a Bank evidencing the
Advances under that Bank’s Pro Rata Share of the Commitment, substantially in
the form of Exhibit E, either as originally executed or as the same may from
time to time be supplemented, modified, amended, renewed, extended or
supplanted.

“Obligations” means all present and future obligations of every kind or nature
of the Borrower or any Loan Party at any time and from time to time owed to the
Administrative Agent or the Banks or any one or more of them under any one or
more of the Loan Documents, whether due or to become due, matured or unmatured,
liquidated or unliquidated, or contingent or noncontingent, including
obligations of performance as well as obligations of payment, and including
interest that accrues to the extent permitted by applicable Law after the
commencement of any proceeding under any Debtor Relief Law by or against the
Borrower.

“OFAC” means the U.S. Treasury Department’s Office of Foreign Assets Control.

“Officer’s Certificate” means, when used with reference to any Person, a
certificate signed by a Senior Officer of such Person.

“Opinions of Counsel” means the favorable written legal opinions of (a) Latham &
Watkins LLP, special counsel to the Borrower and (b) Vivien Hastings, General
Counsel to the Loan Parties (with respect to matters of Florida law),
substantially in the form of Exhibits F-1 and F-2, respectively.

“Original Closing Date” means August 27, 2013.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document, except, in each case, any such Taxes that are Connection Taxes imposed
with respect to an assignment, other than an assignment made pursuant to Section
11.27, or sale of a participation.

“Outstanding Amount” means:

(a) with respect to Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Loans, as the case may be, occurring on such date; and

(b) with respect to any Letter of Credit Usage on any date, the amount of such
Letter of Credit Usage on such date, after giving effect to the issuance,
extension, expiry, renewal or increase of any Letter of Credits occurring on
such date and any other changes in the aggregate amount of the Letter of Credit
Usage as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.

“PAPA” means an arrangement, other than with an Affiliate of the Borrower, which
may be unsecured or secured by a Lien granted in conjunction with purchase
contracts for the purchase of real estate and which provides for future payments
due to the sellers of such real estate at the time of the sale of such real
estate (or parts thereof) and which payments may be contingent on the sale price
of such real estate (or parts thereof), which arrangement may include (1)
adjustments to the land purchase price, (2) profit participations, (3) community
marketing fees and community enhancement fees and (4) reimbursable costs paid by
the land developer.

 

22



--------------------------------------------------------------------------------

“Parent Company” means, with respect to a Bank, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Bank, or any
Person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Bank.

“Participant” has the meaning set forth in Section 11.8(d).

“Participant Register” has the meaning set forth in Section 11.8(d).

“Party” means any Person other than the Banks or the Administrative Agent which
now or hereafter is a party to any of the Loan Documents.

“PATRIOT Act” has the meaning set forth in Section 11.26.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto
established under ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, which is
subject to Title IV of ERISA, Section 302 of ERISA or Section 412 of the Code,
and which is sponsored or maintained by the Borrower or any ERISA Affiliate or
to which the Borrower or any ERISA Affiliate contributes or has an obligation to
contribute.

“Performance Letter of Credit” means any letter of credit issued by an issuer
for the account of the Borrower or a Restricted Subsidiary that is not a
Financial Letter of Credit.

“Permitted Encumbrances” means:

(a) inchoate Liens incident to construction or maintenance of real property; or
Liens incident to construction or maintenance of real property now or hereafter
filed of record for which adequate reserves have been set aside if required by,
and in accordance with, Generally Accepted Accounting Principles and which are
being contested in good faith by appropriate proceedings and have not proceeded
to judgment, provided that, by reason of nonpayment of the obligations secured
by such Liens, no material property is subject to a material risk of loss or
forfeiture;

(b) Liens for Taxes and assessments on real property which are not yet
delinquent; or Liens for Taxes and assessments on real property for which
adequate reserves have been set aside if required by, and in accordance with,
Generally Accepted Accounting Principles and are being contested in good faith
by appropriate proceedings and have not proceeded to judgment, provided that, by
reason of nonpayment of the obligations secured by such Liens, no material
property is subject to a material risk of loss or forfeiture;

(c) minor defects and irregularities in title to any real property which in the
aggregate do not materially impair the fair market value or use of the real
property for the purposes for which it is or may reasonably be expected to be
held;

(d) easements, plats, declarations of condominium and restrictions of record
customary in any of the Core Businesses;

(e) easements, rights-of-way, exceptions, restrictions, reservations, or other
agreements for the purpose of pipelines, conduits, cables, wire communication
lines, power lines and substations, streets, trails, walkways, drainage,
irrigation, water, utilities, and sewerage purposes, dikes, canals, ditches, the
removal of oil, gas, coal, or other minerals, and other like purposes affecting
real property, facilities, or equipment which in the aggregate do not materially
impair the fair market value or use of such property for the purposes for which
it is or may reasonably be expected to be held;

 

23



--------------------------------------------------------------------------------

(f) easements, rights-of-way, exceptions, restrictions, reservations, or other
agreements affecting real property which in the aggregate do not materially
impair the fair market value or use of such property for the purposes for which
it is or may reasonably be expected to be held;

(g) rights reserved to or vested in any Governmental Agency to control or
regulate the use of any real property (and Liens created by the exercise of any
such rights);

(h) any obligations or duties affecting any real property to any Governmental
Agency with respect to any right, power, franchise, grant, license, or permit;

(i) present or future zoning laws and ordinances or other laws and ordinances
restricting the occupancy, use, or enjoyment of real property;

(j) contractual or statutory Liens of landlords and Liens of suppliers
(including sellers of goods) and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business;

(k) statutory Liens, including Liens of carriers, warehousemen, mechanics and
materialmen, other than those described in clauses (a) or (b) above and any Lien
imposed pursuant to the Code or ERISA with respect to any Pension Plan, arising
in the ordinary course of business with respect to obligations which are not
delinquent or are being contested in good faith, provided that, if delinquent,
adequate reserves have been set aside with respect thereto if required by, and
in accordance with, GAAP;

(l) covenants, conditions, and restrictions affecting the use of real property
which in the aggregate do not materially impair the fair market value or use of
the real property for the purposes for which it is or may reasonably be expected
to be held;

(m) rights of tenants under leases and rental agreements covering real property
entered into in the ordinary course of business of the Person owning such real
property;

(n) Liens incurred or deposits made in the ordinary course of business (as
determined in good faith by the Borrower) in connection with workers’
compensation, unemployment or other insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds, development obligations, progress payments, utility
services, developer’s or other obligations to make on-site or off-site
improvements and other similar obligations (exclusive of obligations for the
payment of borrowed money);

(o) Liens consisting of deposits of property to secure statutory obligations of
the Borrower or a Restricted Subsidiary of the Borrower in the ordinary course
of its business;

(p) Liens consisting of additions, accessions, improvements and replacements and
customary deposits in connection with Model Homes and proceeds and products
therefrom;

(q) Liens for homeowner, condominium, property owner, amenity providers, clubs
and similar associations and club fees and assessments and other payments;

 

24



--------------------------------------------------------------------------------

(r) leases or subleases, licenses or sublicenses, (or any Liens related thereto)
granted to others that do not materially interfere with the ordinary course of
business (as determined in good faith by the Borrower) of the Borrower or any
Restricted Subsidiary;

(s) any right, title and interest of the landlord under any lease pursuant to
which the Borrower or a Restricted Subsidiary has a leasehold interest in any
property or assets and any Liens that by operation of law have been placed by
such landlord on property over which the Borrower or a Restricted Subsidiary has
any real property interest;

(t) pledges, deposits and other Liens existing under, or required to be made in
connection with, (i) earnest money obligations, escrows or similar purpose
undertakings or indemnifications in connection with any purchase and sale
agreement, (ii) development agreements or other contracts entered into with
governmental authorities (or an entity sponsored by a governmental authority),
in connection with the entitlement of real property, (iii) CDD Obligations
arising in the ordinary course of business or (iv) agreements for the funding of
infrastructure, including in respect of the issuance of community facility
district bonds, metro district bonds, Mello-Roos bonds and subdivision
improvement bonds, and similar bonding requirements arising in the ordinary
course of business of a homebuilder (as determined in good faith by the
Borrower); and

(u) Liens consisting of deposits of property to secure (or in lieu of) surety,
appeal or customs bonds in proceedings to which the Borrower or a Restricted
Subsidiary of the Borrower is a party in the ordinary course of its business.

“Person” means an individual, trustee, corporation, general partnership, limited
partnership, limited liability company, joint stock company, trust, estate,
unincorporated organization, union, tribe, business association or Governmental
Agency, or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) (a) established, maintained or contributed to by the Borrower or
any of its Subsidiaries or, with respect to any such plan that is subject to
Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate, or (b) with
respect to which the Borrower or any of its Subsidiaries may have any liability
(whether actual or contingent).

“Plan of Liquidation” with respect to any Person, means a plan that provides
for, contemplates or the effectuation of which is preceded or accompanied by
(whether or not substantially contemporaneously, in phases or otherwise): (1)
the sale, lease, conveyance or other Disposition of all or substantially all of
the assets of such Person otherwise than as an entirety or substantially as an
entirety; and (2) the distribution of all or substantially all of the proceeds
of such sale, lease, conveyance or other Disposition of all or substantially all
of the remaining assets of such Person to creditors and holders of equity
interests of such Person.

“Platform” has the meaning set forth in Section 7.1.

“Pro Rata Share” of a Bank, as it pertains to the Commitment, means the
applicable percentage set forth opposite the name of that Bank on Schedule
1.1(b) to this Agreement, as such Schedule 1.1(b) may change from time to time
in accordance with the terms of this Agreement or in accordance with any
effective Assignment and Assumption.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

25



--------------------------------------------------------------------------------

“Public Lender” has the meaning set forth in Section 7.1.

“Qualified Issuer” means a commercial bank, savings bank, savings and loan
association or similar financial institution which, (a) has total assets of
$5,000,000,000 or more, (b) is “well capitalized” within the meaning of such
term under the Federal Depository Institutions Control Act, (c) is engaged in
the business of lending money and extending credit under credit facilities
substantially similar to those extended under this Agreement and (d) is
operationally and procedurally able to meet the obligations of a Bank hereunder
to the same degree as a commercial bank.

“Quarterly Payment Date” means March 31, 2016, and each June 30, September 30,
December 31 and March 31 thereafter through and including the Maturity Date.

“Rating Agencies” means S&P and Moody’s.

“Recipient” means (a) the Administrative Agent, (b) any Bank and (c) any Issuing
Bank, as applicable.

“Redesignation” has the meaning set forth for that term in Section 6.17.

“Register” has the meaning set forth in Section 11.8(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period is waived pursuant
to applicable Laws as in effect on the Restatement Date.

“Request for Letter of Credit” means a written request for the issuance of a
Letter of Credit signed by a Responsible Official of the Borrower, in a form
reasonably designated from time to time by the Administrative Agent.

“Required Banks” means, as of any date of determination, Banks having an
aggregate Pro Rata Share of more than 50% of the Commitment or, if the
commitment of each Bank to make Advances and the obligation of the Issuing Banks
to issue Letters of Credit have been terminated or suspended, Banks holding in
the aggregate more than 50% of the Total Outstandings (with the aggregate amount
of each Bank’s risk participation and funded participation in Letter of Credit
Usage being deemed “held” by such Bank for purposes of this definition);
provided that, the Pro Rata Share of the Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Bank shall be excluded
for purposes of making a determination of Required Banks.

“Requirement of Law” means, as to any Person, any Law or any judgment, award,
decree, writ or determination of, or any consent or similar agreement with, a
Governmental Agency, in each case applicable to or binding upon such Person or
any of its Property or to which such Person or any of its Property is subject.

“Residential Unit” means a residential housing unit available for sale, or
subject to a contract for the sale of such Residential Unit (in each case, other
than a Tower Unit), located in the United States.

“Responsible Official” means (a) when used with reference to a Person other than
an individual, any corporate officer of such Person, general partner of such
Person, corporate officer of a corporate general partner of such Person, or
corporate officer of a corporate general partner of a partnership that is a

 

26



--------------------------------------------------------------------------------

general partner of such Person, or any other responsible official thereof duly
acting on behalf thereof, and (b) when used with reference to a Person who is an
individual, such Person. Any document or certificate hereunder that is signed or
executed by a Responsible Official of a Person shall be conclusively presumed to
have been authorized by all necessary corporate, partnership or other action on
the part of that Person.

“Restatement Date” means the date of this Agreement.

“Restricted Subsidiaries” means, as of any date, the Subsidiaries of the
Borrower and any other Loan Party which are not Unrestricted Subsidiaries.

“S&P” means Standard & Poor’s, a division of McGraw Hill Financial, Inc., and
any successor thereto.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by OFAC, the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury, or other relevant sanctions authority.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or by the United
Nations Security Council, the European Union or any EU member state, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person controlled by any such Person.

“Securities” means any capital stock, share, voting trust certificate, bonds,
debentures, notes or other evidences of indebtedness, limited partnership
interests, or any warrant, option or other right to purchase or acquire any of
the foregoing.

“Senior Notes” means the notes issued under the Senior Notes Indenture.

“Senior Notes Indenture” means that certain Indenture, by and between the
Borrower, the guarantors party thereto and Wilmington Trust, National
Association, as trustee, dated as of August 7, 2013, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Senior Officer” means the (a) chief executive officer, (b) chief operating
officer, (c) chief financial officer, (d) chief accounting officer, (e) vice
president of finance or (f) treasurer, in each case whatever the title
nomenclature may be, of the Person designated.

“Significant Subsidiary” means (a) any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Regulation S-X promulgated pursuant to
the Securities Act as such Regulation is in effect on the Restatement Date and
(b) any Restricted Subsidiary that, when aggregated with all other Restricted
Subsidiaries that are not otherwise Significant Subsidiaries and as to which any
event described in Section 9.1(h)(x) or (j) has occurred and is continuing,
would constitute a Significant Subsidiary under clause (a) of this definition.

“Sold Homes Under Construction” means Developed Lots having fully or partially
constructed Residential Units thereon (including, at a minimum, the commencement
of a foundation for any such Residential Unit) that are subject to bona fide
contracts for the sale of such Residential Units to a third party.

 

27



--------------------------------------------------------------------------------

“Solvent” means, with respect to any Person on any date of determination, that
on such date (i) the sum of the debt (including contingent liabilities) of such
Person and its Restricted Subsidiaries, taken as a whole, does not exceed the
present fair saleable value (on a going concern basis) of the assets of the
Person and its Restricted Subsidiaries, taken as a whole; (ii) the capital of
such Person and its Restricted Subsidiaries, taken as a whole, is not
unreasonably small in relation to the business of such Person and its Restricted
Subsidiaries, taken as a whole, contemplated as of the Restatement Date; and
(iii) such Person and its Restricted Subsidiaries, taken as a whole, do not
intend to incur, or believe that they will incur, debts including current
obligations beyond their ability to pay such debt as they mature in the ordinary
course of business. For the purposes hereof, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under FASB Account Standards Codification (ASC) Topic 450,
“Contingencies”).

“Stonegate Agreement” means the revolving credit facility by and between the
Borrower, WCI Communities, LLC, and Stonegate Bank dated as of February 28,
2013, as amended, restated, supplemented, modified, refinanced or increased from
time to time.

“Subordinated Obligations” means, collectively, all obligations of the Borrower
or any of its Restricted Subsidiaries that (a) do not provide for any scheduled
redemption on or before 180 days after the Maturity Date and (b) are expressly
subordinated in right of payment to the Obligations.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, or other business entity whether now existing or
hereafter organized or acquired: (a) in the case of a corporation or limited
liability company, of which securities having a majority of the ordinary voting
power for the election of the board of directors (other than securities having
such power only by reason of the happening of a contingency) are at the time
owned by such Person or one or more Subsidiaries of such Person; or (b) in the
case of a partnership or other business entity, in which such Person or a
Subsidiary of such Person is a general partner.

“Subsidiary Guaranty” means the Amended and Restated Subsidiary Guaranty, dated
as of the date hereof, by and among the Guarantor Subsidiaries and the
Administrative Agent, as the same may from time to time be supplemented,
modified, amended, renewed, extended or supplanted.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

28



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Agency, including any interest, additions to tax or
penalties applicable thereto.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
Letter of Credit Usage.

“Tower Completion Date” means, with respect to each Tower Construction Project,
the date that at least thirty-five percent (35%) of the Tower Units subject to
Tower Purchase Contracts have closed.

“Tower Construction Project” means each multi-family residential condominium
project that (i) has six or more floors or (ii) is reasonably anticipated by the
Borrower to have Hard Costs of at least $25,000,000.

“Tower Construction Project Costs” means, collectively, the sum of the GAAP
value of all Direct Costs and Indirect Costs that are incurred or reasonably
anticipated to be incurred by the Borrower or its Subsidiaries in connection
with the acquisition of the applicable land (including any improvements situated
thereon), the construction, equipping and completion of the Tower Construction
Project, the marketing of space in the Tower Construction Project, and the
operation and carrying of the Tower Construction Project through the Maturity
Date.

“Tower Purchase Contract” means any legal, valid, binding and enforceable
written agreement for the sale of individual Tower Units to any bona-fide
third-party purchaser entered into in the ordinary course of business with
customary terms and conditions and that provides for a cash down payment of not
less than ten percent (10%) of the purchase price of the Tower Unit sold.

“Tower Sold Unit” means a Tower Unit for which a Tower Purchase Contract has
been entered into but not yet closed.

“Tower Unit Costs” means the amount of actual costs incurred by the Borrower or
its Subsidiaries in connection with the acquisition and development of Land
Parcels on which Tower Units (completed or under construction) are situated plus
the cost of the construction of vertical improvements.

“Tower Units” means the condominium units owned by a Loan Party at the Tower
Construction Projects, whether completed or under construction, held for sale in
the ordinary course of business, and in which the rights of ownership and
occupancy are to be sold.

“Tower Unsold Unit” means a Tower Unit for which a Tower Purchase Contract has
not been entered into.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” shall mean the Uniform Commercial Code, as in effect from time to time in
any applicable jurisdiction.

“Unreimbursed Amount” has the meaning set forth in Section 2.5(c)(i).

“Unrestricted Cash” means, as of any date of determination, the Cash and Cash
Equivalents of the Borrower and its Restricted Subsidiaries to the extent that
such Cash and Cash Equivalents are free and clear of all Liens other than as
permitted by Sections 6.7(a), (d) and (u).

 

29



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means (1) any Subsidiary that at the time of
determination shall be designated an Unrestricted Subsidiary by the board of
directors of the Borrower in accordance with Section 6.17 and (2) any Subsidiary
of an Unrestricted Subsidiary.

“Unsold Homes Under Construction” means Developed Lots where on-site
construction of Residential Units has commenced as evidenced by the commencement
of foundations for such Residential Units, other than Sold Homes Under
Construction.

“Voting Stock” means, with respect to any Person, the capital stock of such
Person having general voting power under ordinary circumstances to elect at
least a majority of the board of directors, managers or trustees of such Person
(irrespective of whether or not at the time capital stock of any other class or
classes shall have or might have voting power by reason of the happening of any
contingency).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Accounting Terms.

All accounting terms not specifically defined in this Agreement shall be
construed in conformity with, and all financial data required to be submitted by
this Agreement shall be prepared in conformity with, Generally Accepted
Accounting Principles consistently applied, except as otherwise specifically
prescribed herein. In the event that Generally Accepted Accounting Principles
change during the term of this Agreement such that the financial covenants
contained in Sections 6.9, 6.10, 6.11 or 6.14 would then be calculated in a
different manner or with different components or would render the same not
meaningful criteria for evaluating the Borrower’s financial condition, (a) the
Borrower and the Banks agree to amend this Agreement in such respects as are
necessary to conform those covenants as criteria for evaluating the Borrower’s
financial condition to substantially the same criteria as were effective prior
to such change in Generally Accepted Accounting Principles and (b) until so
amended, (i) such financial covenants shall continue to be computed in
accordance with Generally Accepted Accounting Principles prior to such change
therein and (ii) the Borrower shall provide to the Administrative Agent and the
Banks financial statements and other documents required under this Agreement or
as reasonably requested hereunder setting forth a reconciliation between
calculations of such financial covenants made before and after giving effect to
such change in Generally Accepted Accounting Principles. At any time after the
Restatement Date, the Borrower may elect to apply International Financial
Reporting Standards (“IFRS”) accounting principles in lieu of GAAP and, upon any
such election, references herein to GAAP shall thereafter be construed to mean
IFRS, as in effect as of the date of such election; provided that any such
election, once made, shall be irrevocable; provided, further, any calculation or
determination in this Agreement that requires the application of GAAP for
periods that include Fiscal Quarters ended prior to the Borrower’s election to
apply IFRS shall remain as previously calculated or determined in accordance
with GAAP. The Borrower shall give notice of any such election made in
accordance with this definition to the Administrative Agent and the
Banks. Notwithstanding the foregoing, in no event shall the Borrower apply IFRS
with respect to the Borrowing Base calculations (including any component
definitions thereof) made pursuant to Section 2.8 without the written consent of
the Administrative Agent (which may be given or withheld in its sole
discretion).

1.3 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one

 

30



--------------------------------------------------------------------------------

place more than the number of places by which such ratio is expressed in this
Agreement and rounding the result up or down to the nearest number (with a
round-up if there is no nearest number) to the number of places by which such
ratio is expressed in this Agreement.

1.4 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) Any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document).

(c) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(d) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(e) Any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time.

(f) The term “including” is by way of example and not limitation.

(g) The term “or” is not exclusive.

(h) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(i) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(j) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.5 Exhibits and Schedules.

All Exhibits and Schedules to this Agreement, either as originally existing or
as the same may from time to time be supplemented, modified, or amended, are
incorporated herein by reference. A matter disclosed on any Schedule shall be
deemed disclosed on all Schedules.

 

31



--------------------------------------------------------------------------------

1.6 References to “the Borrower and its Subsidiaries”.

Any reference herein to “the Borrower and its Subsidiaries” or the like shall
refer solely to the Borrower during such times, if any, as the Borrower shall
have no Subsidiaries.

1.7 Time of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern standard time.

1.8 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time (after taking into account amounts drawn prior to such time that are
not subject to reinstatement); provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE II.

LOANS AND LETTERS OF CREDIT

2.1 Loans-General.

(a) Subject to the terms and conditions set forth in this Agreement (including
Section 8.2), at any time and from time to time from the Restatement Date
through and including the Business Day immediately preceding the Maturity Date,
each Bank shall, pro rata according to that Bank’s Pro Rata Share of the
Commitment then in effect, make Advances to the Borrower under the Commitment in
such amounts as the Borrower may request; provided that, after giving effect to
such Advance, the Total Outstandings shall not exceed the aggregate Commitments
and Borrowing Base Indebtedness shall not exceed the Borrowing Base. Subject to
the limitations set forth herein, the Borrower may borrow, repay and reborrow
under this Section 2.1(a) without premium or penalty.

(b) [Intentionally Omitted].

(c) Subject to the next sentence and to Section 2.5(c), each Loan shall be made
pursuant to the Borrower’s irrevocable Loan Notice to the Administrative Agent,
which shall specify the requested (i) date of such Loan, (ii) Type of Loan,
(iii) amount of such Loan and (iv) in the case of a Eurodollar Rate Loan,
Interest Period for such Loan. Any Loan Notice delivered under this Agreement
may be delivered by mail, email, telecopier or as otherwise acceptable to the
Administrative Agent.

(d) Promptly following receipt of a Loan Notice, the Administrative Agent shall
notify each Bank by telephone, telecopier or electronic communication of the
date and Type of the Loan, the applicable Interest Period in the case of a
Eurodollar Rate Loan, and that Bank’s Pro Rata Share of the Loan. Not later than
1:00 p.m. New York time, on the date specified for any Loan, each Bank shall
make its Pro Rata Share of the Loan in immediately available funds available to
the Administrative Agent at the Administrative Agent’s Office. Upon fulfillment
of the applicable conditions set forth in Article VIII, all Advances shall be
credited in immediately available funds to the Designated Deposit Account.

 

32



--------------------------------------------------------------------------------

(e) The principal amount of each Loan shall be an integral multiple of
$1,000,000 and shall be in an amount not less than (i) $1,000,000 if such Loan
is a Base Rate Loan and (ii) $5,000,000 if such Loan is a Eurodollar Rate Loan.

(f) A Loan Notice shall be irrevocable upon the Administrative Agent’s first
notification thereof. The obligation of each Bank to make any Advance is
several, and not joint or joint and several, and is not conditioned upon the
performance by any other Bank of its obligation to make Advances. The failure by
any Bank to perform its obligation to make any Advance will not increase the
obligation of any other Bank to make Advances.

(g) The Borrower may redesignate a Base Rate Loan as a Eurodollar Rate Loan, or
a Eurodollar Rate Loan as a Base Rate Loan or a Eurodollar Rate Loan with a new
Interest Period, by delivering a Loan Notice to the Administrative Agent, within
the time periods and pursuant to the conditions set forth in Section 2.1(c), 2.2
or 2.3, as applicable, and elsewhere in this Agreement. If no Loan Notice has
been made prior to the last day of the Interest Period for an outstanding
Eurodollar Rate Loan within the requisite notice periods set forth in Section
2.3, then the Borrower shall be deemed to have requested that such Eurodollar
Rate Loan be redesignated as a Base Rate Loan.

(h) The Advances made by each Bank under this Section 2.1 shall be evidenced by
that Bank’s Note to the extent requested by such Bank.

2.2 Base Rate Loans.

Each request by the Borrower for a Base Rate Loan shall be made pursuant to a
Loan Notice received by the Administrative Agent, at the Administrative Agent’s
Office, not later than 12:00 p.m. New York time, on the Business Day on which
the requested Base Rate Loan is to be made. The Administrative Agent shall
notify each Bank of a request for a Base Rate Loan as soon as practicable after
receipt of the same. All Loans shall constitute Base Rate Loans unless properly
designated as Eurodollar Rate Loans pursuant to Section 2.3.

2.3 Eurodollar Rate Loans.

(a) Each request by the Borrower for a Eurodollar Rate Loan shall be made
pursuant to a Loan Notice received by the Administrative Agent, at the
Administrative Agent’s Office, not later than 12:00 p.m. New York time, at least
3 Business Days before the first day of the applicable Interest Period, provided
that, such advance notice period may be reduced by the Administrative Agent in
its discretion with respect to any Eurodollar Rate Loan made on the Restatement
Date. The Administrative Agent shall notify each Bank of a request for a
Eurodollar Rate Loan as soon as practicable after receipt of the same.

(b) At or about 1:00 p.m., New York time, 2 Business Days before the first day
of the applicable Interest Period, the Administrative Agent shall determine the
applicable Eurodollar Rate (which determination shall be conclusive in the
absence of manifest error) and promptly shall give notice of the same to the
Borrower and the Banks by telephone, telecopier or, in the case of Banks,
electronic communication.

(c) No more than 10 Eurodollar Rate Loans may be outstanding at any particular
time.

 

33



--------------------------------------------------------------------------------

2.4 Maturity Extension.

At any time after the Restatement Date, the Borrower and any Bank may agree, by
notice to the Administrative Agent (each such notice, an “Extension Notice”), to
extend the maturity date (any such extension, a “Maturity Extension”) of such
Bank’s Commitments and/or Loans to the extended maturity date specified in such
Extension Notice; provided that, (a) only one additional tranche of Commitments
and/or Loans shall be permitted under this Section 2.4, (b) only the consent of
the Borrower and respective extending Banks will be required in order to effect
such Maturity Extension and (c) each Bank shall be offered the opportunity to
participate in such Maturity Extension on the same terms and conditions as each
other Bank. This Section 2.4 shall supersede any provisions in Section 11.2 or
any provisions relating to the pro rata sharing of payments set forth in this
Agreement to the contrary.

2.5 Letters of Credit.

(a) Letter of Credit Commitment.

(i) Subject to the terms and conditions of this Agreement (including Section
8.3), each Issuing Bank agrees, in reliance upon the agreements of the other
Banks set forth in this Section 2.5, (1) from time to time during the period
from the Restatement Date through the day 5 days prior to the Maturity Date, to
issue Letters of Credit for the account of the Borrower in an aggregate amount
not exceeding such Issuing Bank’s L/C Limit, and such Issuing Bank shall issue
for the account of the Borrower one or more Letters of Credit and amend Letters
of Credit previously issued by it in accordance with Section 2.5(b), and (2) to
honor drafts under the Letters of Credit; provided that, no Issuing Bank shall
be obligated to issue any Letter of Credit if, after giving effect to such
issuance, (x) the Total Outstandings exceeds the Commitments, (y) Borrowing Base
Indebtedness exceeds the Borrowing Base or (z) the Letter of Credit Usage would
exceed the L/C Limit or any limit established by Law after the Restatement Date
on such Issuing Bank’s ability to issue the requested Letter of Credit at any
time. Notwithstanding the foregoing, an Issuing Bank shall not issue any Letter
of Credit if, (A) on or prior to the Business Day immediately preceding the
issuance thereof any Bank has notified the Issuing Bank or the Administrative
Agent in writing that the conditions set forth in Section 8.3 have not been
satisfied with respect to the issuance of such Letter of Credit or (B) the
expiry date of such requested Letter of Credit would occur after the earlier of
(x) 5 days prior to the Maturity Date, unless such Letter of Credit is Cash
Collateralized in an amount equal to 101% of such outstanding amount determined
as of such date or lesser amount to be agreed by the applicable Issuing Bank in
its sole discretion and such Issuing Bank agrees that any participations in such
Letter of Credit by the Banks pursuant to this Section 2.5 shall terminate on
the Maturity Date or such earlier date as agreed by the respective Issuing Bank
and (y) one year from the date of such issuance, unless agreed by the applicable
Issuing Bank; provided that, nothing in this clause (y) shall prevent the
issuance of an Auto-Extension Letter of Credit pursuant to Section 2.5(c)(iii)
below, subject to the foregoing clause (B)(x). Subject to the terms and
conditions hereof, the Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired,
terminated or that have been drawn upon and reimbursed. All existing Letters of
Credit shall be deemed to be issued hereunder and shall constitute Letters of
Credit subject to the terms hereof.

(ii) No Issuing Bank shall be obligated to issue any Letter of Credit if:

(A) any order, judgment or decree of any Governmental Agency or arbitrator shall
by its terms purport to enjoin or restrain such Issuing Bank from issuing such
Letter of Credit, or any Law applicable to such Issuing Bank or any

 

34



--------------------------------------------------------------------------------

request or directive (whether or not having the force of law) from any
Governmental Agency with jurisdiction over such Issuing Bank shall prohibit, or
request that such Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Restatement Date, or shall impose upon such
Issuing Bank any unreimbursed loss, cost or expense which was not applicable on
the Restatement Date and which such Issuing Bank in good faith deems material to
it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such Issuing Bank applicable to the customers of such Issuing Bank generally; or

(C) a default of any Bank’s obligations to fund under Section 2.5(c) exists or
any Bank is at such time a Defaulting Bank hereunder, unless such Issuing Bank
has entered into satisfactory arrangements with the Borrower or such Bank to
eliminate the Issuing Bank’s risk with respect to such Bank.

Each Bank from time to time party hereto agrees to act as an Issuing Bank
hereunder.

(b) Procedures for Issuance and Amendment of Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable Issuing Bank (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Official of the Borrower.
Such Letter of Credit Application must be received by the applicable Issuing
Bank and the Administrative Agent not later than 1:00 p.m., New York time, at
least 3 Business Days (or such later date and time as the applicable Issuing
Bank may agree in a particular instance in its sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to such Issuing Bank:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) whether such Letter of Credit is a Financial Letter of Credit or
a Performance Letter of Credit hereunder; and (H) such other matters as such
Issuing Bank may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the applicable Issuing Bank (w) the Letter of
Credit to be amended; (x) the proposed date of amendment thereof (which shall be
a Business Day); (y) the nature of the proposed amendment; and (z) such other
matters as such Issuing Bank may require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
Issuing Bank will confirm with the Administrative Agent (in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, such Issuing Bank will provide the Administrative
Agent with a copy thereof. Upon receipt by the applicable Issuing Bank of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the

 

35



--------------------------------------------------------------------------------

terms and conditions hereof, such Issuing Bank shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with such
Issuing Bank’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Bank shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable Issuing
Bank a risk participation in such Letter of Credit in an amount equal to the
product of such Bank’s Pro Rata Share times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, and to the extent the applicable Issuing Bank in its sole
discretion so agrees, the Issuing Banks may issue Letters of Credit with
automatic extension provisions for successive one year periods (each, an
“Auto-Extension Letter of Credit”) (it being understood that, after the issuance
of an Auto Extension Letter of Credit, the Borrower shall not be required to
make a specific request to the applicable Issuing Bank for any extension
contemplated thereby in an additional Letter of Credit Application or otherwise,
unless otherwise directed by the applicable Issuing Bank); provided that any
such Auto-Extension Letter of Credit must permit the applicable Issuing Bank to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued; provided, further, that the applicable Issuing Bank shall not
permit any such extension if such Issuing Bank (A) has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (i) or (ii) of Section 2.5(a) or otherwise), (B) has
received notice (in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date from the Administrative Agent, any Bank or
the Borrower that one or more of the applicable conditions specified in Section
8.3 is not then satisfied and directing such Issuing Bank not to permit such
extension or (C) has received notice (in writing) on or before the day that is
seven Business Days before the Non-Extension Notice Date from the Administrative
Agent that the Required Banks have elected not to permit such extension. Once an
Auto-Extension Letter of Credit has been issued, the Banks shall be deemed to
have authorized (but may not require) the applicable Issuing Bank to permit the
extension of such Letter of Credit.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable Issuing Bank will also (x) deliver to the Borrower a
true and complete copy of such Letter of Credit or amendment and (y) notify the
Borrower and the Administrative Agent of any return, surrender or cancellation
of any Letter of Credit.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable Issuing Bank shall promptly
notify the Borrower and the Administrative Agent thereof. The Borrower shall
reimburse such Issuing Bank through the Administrative Agent in an amount equal
to the amount of any payment by such Issuing Bank under a Letter of Credit,
which reimbursement shall be made on the next Business Day following the date
the applicable Issuing Bank notifies the Borrower and the Administrative Agent
of such payment. If the Borrower fails to so reimburse such Issuing Bank by such
date, the Administrative Agent shall promptly notify each Bank of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Bank’s Pro Rata Share thereof. In such event, the Borrower
shall be deemed to have requested a

 

36



--------------------------------------------------------------------------------

Base Rate Loan in an amount equal to the Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 2.1(e) for the principal amount
of Base Rate Loans, but subject to the amount of the unutilized portion of the
Borrowing Base Availability and the conditions set forth in Section 8.2 (other
than the delivery of a Loan Notice).

(ii) Each Bank (including the Banks acting as Issuing Bank) shall upon any
notice pursuant to Section 2.5(c)(i) make funds available to the Administrative
Agent for the account of the applicable Issuing Bank at the Administrative
Agent’s Office in an amount equal to its Pro Rata Share of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent (provided that, the Administrative Agent gives notice
on or prior to 11:00 a.m. on such Business Day), whereupon, subject to the
provisions of Section 2.5(c)(iii), each Bank that so makes funds available shall
be deemed to have made an Advance to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the applicable Issuing
Bank.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Base Rate Loan because the conditions set forth in Section 8.2 cannot be
satisfied or for any other reason, the Borrower shall be deemed to have incurred
from the applicable Issuing Bank an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Bank’s payment to the Administrative Agent for
the account of the applicable Issuing Bank pursuant to Section 2.5(c)(ii) shall
be deemed payment in respect of its participation in such L/C Borrowing and
shall constitute an L/C Advance from such Bank in satisfaction of its
participation obligation under this Section 2.5.

(iv) Until each Bank funds its Advance or L/C Advance pursuant to this Section
2.5(c) to reimburse the applicable Issuing Bank for any amount drawn under any
Letter of Credit, interest in respect of such Bank’s Pro Rata Share of such
amount shall be solely for the account of the applicable Issuing Bank.

(v) Each Bank’s obligation to make Advances or L/C Advances to reimburse the
Issuing Bank for amounts drawn under Letters of Credit, as contemplated by this
Section 2.5(c), shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Bank may have against the applicable Issuing Bank, the
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Bank’s obligation to make Advances pursuant to this Section 2.5(c) is subject to
the conditions set forth in Section 8.2 (other than delivery by the Borrower of
a Loan Notice). No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Borrower to reimburse the applicable Issuing Bank
for the amount of any payment made by such Issuing Bank under any Letter of
Credit, together with interest as provided herein.

(vi) If any Bank fails to make available to the Administrative Agent for the
account of the applicable Issuing Bank any amount required to be paid by such
Bank pursuant to the foregoing provisions of this Section 2.5(c) by the time
specified in Section 2.5(c)(ii), such Issuing Bank shall be entitled to recover
from such Bank (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such Issuing Bank at
a rate per annum equal to the Federal Funds Rate from time to time in effect. A
certificate of the applicable Issuing Bank submitted to any Bank (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

 

37



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after an Issuing Bank has made a payment under any Letter of
Credit and has received from any Bank such Bank’s L/C Advance in respect of such
payment in accordance with Section 2.5(c), if the Administrative Agent receives
for the account of such Issuing Bank any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of cash collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Bank its
Pro Rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Bank’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
Issuing Bank pursuant to Section 2.5(c)(i) is required to be returned under any
of the circumstances described in Section 11.24 (including pursuant to any
settlement entered into by such Issuing Bank in its discretion), each Bank shall
pay to the Administrative Agent for the account of such Issuing Bank its Pro
Rata Share thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Bank,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
applicable Issuing Bank for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the applicable Issuing Bank or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the applicable Issuing Bank under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
Issuing Bank under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower;

 

38



--------------------------------------------------------------------------------

provided that, the foregoing in clauses (i) through (v) shall not excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are waived by
the Borrower to the extent permitted by applicable Law) suffered by the Borrower
that are caused by such Issuing Bank’s (or its Related Parties’) gross
negligence, bad faith or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The Borrower shall promptly examine a copy of each
Letter of Credit and each amendment thereto that is delivered to it and, in the
event of any claim of noncompliance with the Borrower’s instructions or other
irregularity, the Borrower will promptly notify the applicable Issuing Bank.

(f) Role of Issuing Bank. Each Bank and the Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable Issuing Bank shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing Banks,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any Issuing Bank shall be liable to any Bank for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Banks or the Required Banks, as applicable; (ii) any action taken or omitted
in the absence of gross negligence, bad faith or willful misconduct as
determined in a final, non-appealable judgment of a court of competent
jurisdiction; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of any Issuing Bank, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of any Issuing Bank, shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.5(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an Issuing Bank
(and any other applicable “issuer” within the meaning of ISP98), and an Issuing
Bank (or such issuer) may be liable to the Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such Issuing
Bank’s (or such issuer’s) willful misconduct or gross negligence, in each case
as determined in a final, non-appealable judgment of a court of competent
jurisdiction. In furtherance and not in limitation of the foregoing, an Issuing
Bank may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such Issuing Bank shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Cash or Letter of Credit Collateral. Upon the request of the Administrative
Agent, (i) if an Issuing Bank has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C Borrowing,
(ii) if, as of the date 5 days prior to the Maturity Date or acceleration
pursuant to Section 9.2(a)(ii), any Letter of Credit may for any reason remain
outstanding and partially or wholly undrawn or (iii) if any amount remains
available to be drawn under any Letter of

 

39



--------------------------------------------------------------------------------

Credit by reason of the operation of Section 3.14 of ISP 98, the Borrower shall
immediately Cash Collateralize or Letter of Credit Collateralize the then
outstanding amount of the Letter of Credit Usage, excluding any portion of such
amount that is already Cash Collateralized by operation of another provision of
this Agreement (in an amount equal to 101% of such outstanding amount determined
as of the date of such L/C Borrowing, date of such acceleration or date that is
five days prior to the Maturity Date, as the case may be or some lesser amount
agreed to by the applicable Issuing Bank). For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the Issuing Banks and the Banks, as collateral for the
then outstanding amount of the Letter of Credit Usage, cash or deposit account
balances pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the applicable Issuing Banks (which documents are
hereby consented to by the Banks). Derivatives of such term have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of the Issuing Banks and the Banks, a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash collateral shall be maintained in a blocked, non-interest
bearing deposit account at Citi. For purposes hereof, “Letter of Credit
Collateralize” means to deliver to the Administrative Agent, for the benefit of
the Issuing Banks and the Banks, as collateral for the then outstanding amount
of the Letter of Credit Usage, one or more irrevocable standby letters of credit
(other than a Letter of Credit) in the aggregate amount equal to 101% of the
then outstanding amount of the Letter of Credit Usage (less the amount, if any,
of the then outstanding amount of the Letter of Credit Usage being Cash
Collateralized) issued by one or more financial institutions that each is a
Qualified Issuer in form and substance satisfactory to the Administrative Agent
and the applicable Issuing Banks (which documents are hereby consented to by the
Banks). Derivatives of such term have corresponding meanings. The Borrower
hereby agrees that the Administrative Agent may immediately apply cash
collateral or draw upon any irrevocable standby letters of credit delivered
pursuant to this Section 2.5(g) in order to reimburse the Issuing Banks for any
drawings under any Letters of Credit.

(h) Applicability of ISP98. The rules of the “International Standby Practices
1998” published by the Institute of International Banking Law & Practice (or
such later version thereof as may be in effect at the time of issuance)
(“ISP98”) shall apply to each Letter of Credit.

(i) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(j) Letter of Credit Fees.

(i) The Borrower shall pay to the Administrative Agent for the account of the
Banks a letter of credit fee payable to the Banks in accordance with their Pro
Rata Shares with respect to each Letter of Credit issued or renewed equal to
2.25% times the daily maximum face amount available to be drawn under such
Letter of Credit; provided that, (x) if any portion of a Defaulting Bank’s Pro
Rata Share of any Letter of Credit is Cash Collateralized or Letter of Credit
Cash Collateralized by the Borrower or reallocated to the other Banks pursuant
to Section 10.13(b)(iii), then the Borrower shall not be required to pay the
Letter of Credit fee to such Defaulting Bank with respect to such portion of
such Defaulting Bank’s Pro Rata Share so long as it is Cash Collateralized or
Letter of Credit Collateralized by the Borrower or reallocated to the other
Banks, but such Letter of Credit fee shall instead be payable to such other
Banks in accordance with their Pro Rata Share of such reallocated amount, and
(y) if any portion of a Defaulting Bank’s Pro Rata Share is not Cash
Collateralized or Letter of Credit Collateralized or reallocated pursuant to
Section 10.13(b)(iii), then the Letter of Credit fee with respect to such
Defaulting Bank’s Pro Rata Share shall be payable to the applicable Issuing Bank
until such Pro Rata Share is Cash Collateralized or Letter of Credit
Collateralized or reallocated or such Bank ceases to be a Defaulting Bank. Such
Letter of Credit fee shall accrue and be computed on a

 

40



--------------------------------------------------------------------------------

quarterly basis in arrears, and shall be due and payable on each Quarterly
Payment Date, commencing with the first such date to occur after the issuance of
such Letter of Credit and on the Maturity Date.

(ii) The Borrower shall pay directly to the applicable Issuing Bank for its own
account a fronting fee with respect to each Letter of Credit issued or renewed
by such Issuing Bank equal to 0.125% per annum of the daily maximum amount which
is available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit). Such fronting fee
shall accrue and be computed on a quarterly basis in arrears, and shall be due
and payable on each Quarterly Payment Date, commencing with the first such date
to occur after the issuance of such Letter of Credit and on the earlier of (x)
the expiry date of such Letter of Credit or (y) the Maturity Date.

(iii) The Borrower shall pay directly to the applicable Issuing Bank for its own
account the customary issuance, presentation, amendment, and other processing
fees, and other standard costs and charges, of such Issuing Bank relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable within ten (10) Business Days of
demand and are nonrefundable.

(k) Reporting. Each Issuing Bank shall, no later than the 3rd Business Day
following the last day of each month, provide to the Administrative Agent a
report in form and substance reasonably satisfactory to the Administrative
Agent, showing the date of issuance or amendment of each Letter of Credit, the
account party, the original face amount (if any), the expiration date, and the
reference number of any Letter of Credit issued or amended during such
month. Upon request of any Bank, the Administrative Agent shall forward copies
of such reports to such Bank.

2.6 Reduction of Commitment.

The Borrower shall have the right, at any time and from time to time, without
penalty or charge, upon at least three (3) Business Days prior written notice
voluntarily to reduce or terminate permanently and irrevocably, in aggregate
principal amounts in an integral multiple of $1,000,000 but not less than
$5,000,000 (unless all of the unused Commitment is being terminated), all or a
portion of the unused Commitment. The Borrower shall pay to the Administrative
Agent (for the account of each Bank, pro rata according to that Bank’s Pro Rata
Share) on the date of such termination all unpaid commitment fees which have
accrued to such date in respect of the terminated portion of the Commitment.

2.7 Optional Increase to Commitment.

(a) Subject to the limitations set forth in this Section, the Administrative
Agent may, at any time and from time to time at the request of the Borrower,
increase the Commitment by (i) admitting additional Banks hereunder (each a “New
Bank”), or (ii) increasing the Exposure of any Bank (each an “Increasing Bank”),
subject to the following conditions:

(i) each New Bank is an Eligible Assignee;

(ii) the Borrower executes (A) a new Note payable to the order of a New Bank, or
(B) a replacement Note payable to the order of an Increasing Bank if such
Increasing Bank previously received a Note;

(iii) each New Bank executes and delivers to the Administrative Agent an
instrument of joinder to this Agreement which is in form and substance
acceptable to the Administrative Agent;

 

41



--------------------------------------------------------------------------------

(iv) after giving effect to the admission of any New Bank or the increase in the
Exposure of any Increasing Bank, the Commitment does not exceed $200,000,000
less the aggregate amount of reductions, if any, of the Commitment made pursuant
to Sections 2.6;

(v) each increase in the Commitment shall be in the amount of $5,000,000 or a
greater integral multiple of $500,000;

(vi) no admission of any New Bank shall increase the Exposure of any existing
Bank without the written consent of such Bank;

(vii) no Bank shall be an Increasing Bank without the written consent of such
Bank;

(viii) the Borrower shall offer such increased Commitments to each existing Bank
(pursuant to their respective Pro Rata Share) prior to offering any such
increased Commitment to any New Bank; provided that, any existing Bank that does
not affirmatively accept such offer in writing within 10 Business Days of the
date of delivery of written notice thereof shall be presumed to have declined
such offer and the Borrower may at any time thereafter offer the increased
Commitment to any New Bank;

(ix) no Default or Event of Default exists or would result from such increased
Commitments (provided that, for the purposes of this condition, compliance with
Sections 6.10 and 6.11 shall be determined in accordance with clause (x) below);

(x) the Borrower satisfies Sections 6.10 and 6.11(b) on a pro forma basis after
giving effect to such increased Commitments (which shall be deemed fully drawn
for purposes of complying with Section 6.10);

(xi) [Intentionally Omitted];

(xii) [Intentionally Omitted];

(xiii) the Administrative Agent shall have received from the Borrower such
documents as it may reasonably request in connection with such increase,
including:

(A) a certificate signed by a Senior Officer of the Borrower (x) certifying and
attaching the resolutions adopted by the Borrower approving or consenting to
such increase and (y) certifying that (1) the representations and warranties
contained in Article IV and the other Loan Documents are true and correct on and
as of the date of the increase, except to the extent that such representations
and warranties specifically refer to an earlier date, and (2) no Default or
Event of Default exists as of the date of the increase or will result from the
increase; and

(B) a written consent to the increase and reaffirmation of its obligations under
the Loan Documents executed by each Guarantor Subsidiary; and

(xiv) Any such increase shall be effective, if at all, as of the date determined
by the Borrower subject to the reasonable approval of the Administrative Agent.
The Administrative Agent shall promptly notify the Banks of the effective date
of such increase.

 

42



--------------------------------------------------------------------------------

(b) Except as set forth in Section 2.7(a), no consent of the Banks shall be
required for an increase in the amount of the Commitment pursuant to this
Section 2.7.

(c) After the admission of any New Bank or the increase in the Exposure of any
Increasing Bank, the Administrative Agent shall promptly provide to each Bank
and to the Borrower a new Schedule 1.1 to this Agreement.

(d) Concurrently with the effectiveness of any increase to the Commitment under
this Section, (i) the participation interest of each Bank in each outstanding
Letter of Credit shall be adjusted, and (ii) each New Bank and each Increasing
Bank shall make additional Advances available to the Administrative Agent (the
proceeds of which shall be paid to the other Banks for assignment of Loans or
used in part to refinance expiring Eurodollar Rate Loans) in the amount required
to result in the aggregate outstanding Advances of each Bank being equal to its
Pro Rata Share of the Commitment, as so increased.

(e) The Borrower confirms its obligation pursuant to Section 3.6(f) to repay any
breakage fees resulting from the prepayment of any Eurodollar Rate Loans
resulting from the Borrower’s request to increase the Commitment under this
Section 2.7.

(f) This Section shall supersede any provisions in Section 11.2 or 11.8 to the
contrary.

2.8 Borrowing Base.

(a) Reporting of Borrowing Base. Concurrently with (i) the delivery of the
financial statements described in Section 7.1(a) and (b) and (ii) the request
for the incurrence of a Loan, issuance of any Letter of Credit or the incurrence
of any other Borrowing Base Indebtedness, the Borrower shall provide the
Administrative Agent with a Borrowing Base Certificate in a form satisfactory to
the Administrative Agent showing the Borrower’s calculations of the components
of the Borrowing Base as of the end of the most recent Fiscal Quarter for which
financial statements have been delivered (or were required to have been
delivered) pursuant to Section 7.1(a) or (b) (or, to the extent more recent, the
last fiscal month for which internal financial statements are available), on a
pro forma basis with any such Loan, Letter of Credit or other Borrowing Base
Indebtedness deemed to be incurred as of the end of such Fiscal Quarter or
fiscal month, as applicable, at the time of such computation, and such data
supporting such calculations per Exhibit B or in another form as the
Administrative Agent may reasonably require. Any change in the Borrowing Base
shall be effective upon receipt of a Borrowing Base Certificate.

(b) Amount of Borrowing Base. As used in this Agreement, the term “Borrowing
Base” means a Dollar amount equal to the sum of the following, as of any date of
determination, and without duplication, and with respect to the Borrower and the
Restricted Subsidiaries:

(i) Escrow Receivables. 100% of the aggregate GAAP Value of Escrow Receivables;
plus

(ii) Sold Homes Under Construction. 90% of the aggregate GAAP Value of Sold
Homes Under Construction; plus

(iii) Model Homes. 85% of the aggregate GAAP Value of Model Homes; plus

 

43



--------------------------------------------------------------------------------

(iv) Unsold Homes Under Construction. 80% of the aggregate GAAP Value of Unsold
Homes Under Construction; plus

(v) Tower Construction Project Costs. With respect to a Tower Construction
Project owned by a Loan Party and financed with Loans under this Agreement, 75%
of the Adjusted Project Costs incurred by such Loan Party with respect thereto,
provided that the Adjusted Project Costs shall be excluded from computation in
the Borrowing Base on the date which is ninety (90) days from the Tower
Completion Date for such Tower Construction Project; plus

(vi) Sold (but not closed) Tower Units. With respect to Tower Sold Units and as
to which ninety (90) days have elapsed from the Tower Completion Date, 65% of
the difference between (x) the Tower Unit Costs incurred by a Loan Party with
respect thereto and (y) the aggregate amount of all Customer Deposit Liabilities
held pursuant to each such Tower Purchase Contract which may be applied to the
Tower Unit Costs; provided that such Tower Sold Units shall be excluded from
computation in the Borrowing Base hereunder on the date which is one hundred and
eighty (180) days from the Tower Completion Date for such Tower Units;
furthermore, the maximum amount of availability includable in the Borrowing Base
hereunder shall not exceed 65% of the sales price less all Customer Deposit
Liabilities under the Tower Purchase Contracts; plus

(vii) Tower Unsold Units. With respect to Tower Unsold Units and as to which
ninety (90) days have elapsed from the Tower Completion Date, 50% of the Tower
Unit Costs incurred by a Loan Party with respect thereto; provided that such
Tower Unsold Units shall be excluded from computation in the Borrowing Base
hereunder on and after that date which is one hundred and eighty (180) days from
the Tower Completion Date for such Tower Units; plus

(viii) Developed Lots and Lots Under Development. 65% of the aggregate GAAP
Value of Developed Lots and Lots Under Development; plus

(ix) Land Held For Future Development. 50% of the aggregate GAAP Value of Land
Held for Future Development; plus

(x) Unrestricted Cash. 100% of Unrestricted Cash minus Total Outstandings
(excluding undrawn Letters of Credit);

provided, however, that the aggregate of the amounts set forth in clause (ix)
shall be less than 45% of the Borrowing Base; provided further, that (a) the
value of (I) any unentitled land or land under option and (II) the assets
securing the loans under the Stonegate Agreement, in each case, shall not be
included in the Borrowing Base, (b) prior to the commencement of any Tower
Construction Project, the value of any land designated for such Tower
Construction Project shall, to the extent constituting Land Held For Future
Development hereunder, be included in the Borrowing Base under clause (ix)
above, (c) from and after the commencement of a Tower Construction Project, the
value of the land upon which such Tower Construction Project has commenced shall
no longer be included in the Borrowing Base pursuant to clause (ix) above, but
instead, subject to the requirements set forth in Section 2.8(c), the components
of such Tower Construction Project shall be included under clauses (v), (vi) and
(vii) above, as applicable, and (d) in no event shall the percentage of the
Borrowing Base attributable to (I) all Tower Construction Projects under clauses
(v), (vi) and (vii) above exceed (A) 20% of the Borrowing Base, if the
Consolidated Leverage Ratio, calculated on a pro forma basis with any Loan,
Letter of Credit or other Borrowing Base Indebtedness deemed to be incurred as
of the end of the most recent Fiscal Quarter for which financial statements have
been delivered (or were required to have been delivered) pursuant to

 

44



--------------------------------------------------------------------------------

Section 7.1(a) or (b) (or, to the extent more recent, the last fiscal month for
which internal financial statements are available), is less than 0.30 to 1.00
and (B) 15% of the Borrowing Base, otherwise and (II) any single Tower
Construction Project under clauses (v), (vi) and (vii) above exceed 10% of the
Borrowing Base.

(c) Borrowing Base Requirements for Tower Construction Projects. The
satisfaction of the following requirements must be certified to in each
applicable Borrowing Base Certificate in order for a Tower Construction Project
to be included in the Borrowing Base pursuant to Sections 2.8(b)(v), (b)(vi) and
(b)(vii) above as of the date of determination:

(i) All material governmental approvals and entitlements required for the
commencement of construction shall have been obtained and issued;

(ii) The applicable Loan Party shall have entered into Tower Purchase Contracts
for Tower Units which produce Net Sale Proceeds in excess of 50% of the Adjusted
Project Cost for such Tower Construction Project;

(iii) For any Tower Construction Project that consists of ten (10) or more
floors, the applicable Loan Party shall have received Escrow Deposits for Tower
Units in such Tower Construction Project in the ordinary course of business with
customary terms and conditions that provides for a cash down payment of not less
than such amount that is customary in the local market;

(iv) Any Escrow Deposits used in construction shall be fully bonded and
nonrefundable;

(v) The applicable Loan Party shall have entered into a maximum guaranteed
construction contract with a financially sound and reputable bonded contractor
as reasonably determined by such Loan Party; and

(vi) Tower Units shall not be included in the Borrowing Base if such Tower Units
are subject to any Liens (other than Permitted Encumbrances).

ARTICLE III.

PAYMENTS AND FEES

3.1 Principal and Interest.

(a) Interest shall be payable on the outstanding daily unpaid principal amount
of each Advance from the date of such Advance until payment in full and shall
accrue and be payable at the rates set forth herein, to the extent permitted by
applicable Laws, before and after default, before and after maturity, before and
after any judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law, with interest on overdue interest to bear interest
at the Default Rate.

(b) Interest accrued on each Base Rate Loan shall be due and payable in arrears
on each Quarterly Payment Date and on the Maturity Date; except as otherwise
provided in Section 3.7, the unpaid principal amount of any Base Rate Loan shall
bear interest at a fluctuating rate per annum equal to the sum of the Base Rate
plus the Base Rate Spread.

(c) Interest accrued on each Eurodollar Rate Loan shall be due and payable in
arrears on the last day of the Interest Period applicable to such Eurodollar
Rate Loan; provided, in the case of each Interest Period of longer than three
months, accrued interest shall also be due and payable each date

 

45



--------------------------------------------------------------------------------

that is three months, or an integral multiple thereof, after the commencement of
such Interest Period. Except as otherwise provided in Section 3.7, the unpaid
principal amount of any Eurodollar Rate Loan shall bear interest at a rate per
annum equal to the sum of the Eurodollar Rate for that Eurodollar Rate Loan plus
the Eurodollar Rate Spread.

(d) If not sooner paid, the Loans shall be payable as follows:

(i) the Loans shall be payable within one Business Day in Cash to the extent
that the Total Outstandings exceeds at any time the Commitments as then in
effect or Borrowing Base Indebtedness exceeds at any time the Borrowing Base as
then in effect, but only to the extent of such excess, and excluding any portion
of such excess represented by outstanding Letters of Credit which are Cash
Collateralized or Letter of Credit Collateralized pursuant to Section 2.5(g);
and

(ii) the Loans shall in any event be immediately payable in Cash on the Maturity
Date.

(e) Loans may, at any time and from time to time, voluntarily be prepaid at the
election of the Borrower in whole or in part without premium or penalty;
provided that: (i) any partial prepayment shall be in integral multiples of
$1,000,000, (ii) any partial prepayment shall be in an amount not less than
$1,000,000 on a Base Rate Loan, and not less than $5,000,000 on a Eurodollar
Rate Loan, (iii) the Administrative Agent must have received written notice of
any prepayment at least 3 Business Days before the date of prepayment in the
case of a Eurodollar Rate Loan and by 1:00 p.m., New York time, on the date of
prepayment in the case of a Base Rate Loan, (iv) each prepayment of principal,
except for partial prepayments on Base Rate Loans, shall be accompanied by
prepayment of interest accrued to the date of payment on the amount of principal
paid and (v) in the case of any prepayment of any Eurodollar Rate Loan, the
Borrower shall promptly upon demand reimburse each Bank for any loss or cost
directly or indirectly resulting from the prepayment, determined as set forth in
Section 3.6.

3.2 Commitment Fee.

From the Restatement Date until the Maturity Date, the Borrower shall pay to the
Administrative Agent, for the account of each Bank, pro rata according to that
Bank’s Pro Rata Share of the Commitment, a commitment fee equal 0.40% times the
average daily amount by which the Commitment exceeds the aggregate outstanding
principal of the Loans plus the Letter of Credit Usage; provided that, no
commitment fee shall accrue with respect to any Defaulting Bank’s Pro Rata Share
of the Commitment to the extent not reallocated pursuant to Section 10.13. This
commitment fee shall accrue daily and be payable in arrears with respect to each
calendar quarter on the Quarterly Payment Date falling at the end of such
calendar quarter. The Administrative Agent shall calculate the commitment fee
and shall notify the Borrower in writing of such amounts prior to each Quarterly
Payment Date.

3.3 Other Fees.

The Borrower shall pay to Citi, the Arrangers and the Banks such other fees in
such amounts and at such times as heretofore set forth in the Engagement Letter,
the Fee Letter and any other applicable letter agreements to which the Borrower
is a party.

 

46



--------------------------------------------------------------------------------

3.4 [Intentionally Omitted].

3.5 [Intentionally Omitted].

3.6 Eurodollar Fees and Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Bank
(except any reserve requirement reflected in the Eurodollar Rate) or an Issuing
Bank;

(ii) subject any Recipient to any Tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any participation in a Letter of Credit or
any Eurodollar Rate Loan made by it, or change the basis of taxation of payments
to such Recipient in respect thereof (except for Indemnified Taxes, Taxes
described in clauses (b) and (c) of the definition of Excluded Taxes, and
Connection Income Taxes); or

(iii) impose on any Bank or an Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Rate Loans made by such Bank or any Letter of Credit or participation
therein;

and the result of any of the foregoing would be to increase the cost to such
Bank of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Bank or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such Bank
or such Issuing Bank hereunder (whether of principal, interest or any other
amount) then, upon request of such Bank or such Issuing Bank, the Borrower will
pay to such Bank or such Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Bank or such Issuing Bank, as the case
may be, for such additional costs incurred or reduction suffered.

(b) Capital or Liquidity Requirements. If any Bank or an Issuing Bank determines
that any Change in Law affecting such Bank or such Issuing Bank or any Lending
Office of such Bank or such Bank’s or such Issuing Bank’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Bank’s or such Issuing Bank’s capital or on
the capital of such Bank’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Bank or the Loans made
by, or participations in Letters of Credit held by, such Bank, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Bank or
such Issuing Bank or such Bank’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such Bank’s
or such Issuing Bank’s policies and the policies of such Bank’s or such Issuing
Bank’s holding company with respect to capital adequacy and liquidity
requirements), then from time to time the Borrower will pay to such Bank or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Bank or such Issuing Bank or such Bank’s or such Issuing Bank’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Bank or an Issuing Bank
setting forth the amount or amounts necessary to compensate such Bank or such
Issuing Bank or its holding company, as the case may be, as specified in Section
3.6(a) or Section 3.6(b) and delivered to the Borrower shall be conclusive
absent manifest error. The Borrower shall pay such Bank or such Issuing Bank, as
the case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

47



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Bank or an Issuing
Bank to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Bank’s or such Issuing Bank’s right to
demand such compensation, provided that, the Borrower shall not be required to
compensate a Bank or an Issuing Bank pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than 6
months prior to the date that such Bank or such Issuing Bank, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Bank’s or such Issuing Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 6-month period referred
to above shall be extended to include the period of retroactive effect thereof).

(e) If, with respect to any proposed Eurodollar Rate Loan:

(i) the Administrative Agent reasonably determines that, by reason of
circumstances affecting the London interbank Eurodollar market generally that
are beyond the reasonable control of the Banks, deposits in dollars (in the
applicable amounts) are not being offered to each of the Banks in the London
interbank Eurodollar market for the applicable Interest Period; or

(ii) the Required Banks advise the Administrative Agent that the Eurodollar Rate
as determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Banks of making the applicable Eurodollar Advances; then the
Administrative Agent forthwith shall give notice thereof to the Borrower and the
Banks, whereupon until the Administrative Agent notifies the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
the Banks to make any future Eurodollar Advances shall be suspended. If at the
time of such notice there is then pending a Loan Notice that specifies a
Eurodollar Rate Loan, such Loan Notice shall be deemed to specify a Base Rate
Loan.

(f) Compensation for Losses. Upon demand of any Bank (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Bank for and hold such Bank harmless from any loss, cost or expense
incurred by it as a result of:

(i) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(ii) any failure by the Borrower (for a reason other than the failure of any
Bank to make a Loan) to prepay, borrow, continue or convert any Loan other than
a Base Rate Loan on the date or in the amount notified by the Borrower; or

(iii) any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.27;

including any loss, cost or expense arising from the liquidation or reemployment
of funds obtained by it to maintain such Loan or from fees payable to terminate
the deposits from which such funds were obtained. The Borrower shall also pay
any customary administrative fees charged by such Bank in connection with the
foregoing. For purposes of calculating amounts

 

48



--------------------------------------------------------------------------------

payable by the Borrower to the Banks under this Section 3.6, each Bank shall be
deemed to have funded each Eurodollar Rate Loan made by it at the Eurodollar
Base Rate used in determining the Eurodollar Rate for such Loan by a matching
deposit or other borrowing in the London interbank Eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

(g) If any Bank requests compensation under this Section 3.6, then such Bank
shall, if requested by the Borrower, use commercially reasonable efforts to
designate another Lending Office for any Loan or Letter of Credit affected by
such event in accordance with Section 3.17.

3.7 Late Payments/Default Interest.

If any installment of principal, interest or fee or any other amount payable to
the Banks under any Loan Document is not paid when due, it shall thereafter bear
interest at a fluctuating interest rate per annum at all times (whether before
or after judgment ) equal to the sum of the Base Rate plus the Base Rate Spread
plus 2% (the “Default Rate”), provided however that, subject to the following
sentence, principal, interest or other amounts due with respect to Eurodollar
Rate Loans shall bear interest at a fluctuating rate per annum at all times
equal to the sum of the Eurodollar Rate plus the Eurodollar Rate Spread plus 2%;
in each case, to the extent permitted by applicable Law, until paid in full
(whether before or after judgment). Upon and during the continuance of any Event
of Default under Section 9.1(j), the Obligations shall automatically bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate, to the extent permitted by applicable Law, until no Event of
Default exists (whether before or after judgment).

3.8 Computation of Interest and Fees.

All computations of interest for Base Rate Loans when the Base Rate is
determined by Citi’s “prime rate” shall be calculated on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed. All other
computations of interest and fees hereunder shall be calculated on the basis of
a year of 360 days and paid for the actual number of days elapsed (including the
first day and excluding the last day), which results in greater interest than if
a year of 365 days were used. Any Loan that is repaid on the same day on which
it is made shall bear interest for one day.

3.9 Holidays.

If any payment to be made by the Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

3.10 Payment Free of Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes,
except as required by applicable Law. If the Borrower shall be required (as
determined in the good faith discretion of the applicable withholding agent) by
applicable Law to deduct and withhold any Tax from any such payment, then

(i) if such Tax is an Indemnified Tax, then the sum payable shall be increased
as necessary so that after making all required deductions of Indemnified Taxes
(including deductions and withholdings applicable to additional sums payable
under this Section) the Recipient receives an amount equal to the sum it would
have received had no such deductions been made,

 

49



--------------------------------------------------------------------------------

(ii) the Borrower or Administrative Agent, as applicable, shall make such
deductions, and

(iii) the Borrower or Administrative Agent, as applicable, shall timely pay the
full amount deducted to the relevant Governmental Agency in accordance with
applicable Law.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Agency in accordance with applicable
Law, or at the option of the Administrative Agent timely reimburse it for its
payment in accordance with applicable Law of any Other Taxes.

(c) Indemnification by the Borrower. Without duplication of Section 3.10(a), the
Borrower shall indemnify each Recipient within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Agency. A certificate as to the amount of such payment or
liability, together with reasonable supporting documentation, if any, delivered
to the Borrower by a Bank (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Bank, shall be
conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Agency, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Agency evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

(e) Status of Banks. Any Bank that is entitled to an exemption from or reduction
of withholding Tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), prior to the
date on which such Bank becomes a Bank under this Agreement, and at the time or
times prescribed by applicable Law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Bank, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Bank is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 3.10(e)(1)(i)-(iv), Section 3.10(e)(2) and Section 3.10(e)(3) below)
shall not be required if in the Bank’s reasonable judgment such completion,
execution or submission would subject such Bank to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Bank. Without limiting the generality of the foregoing,

(1) any Foreign Bank shall deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Bank becomes a Bank under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

(i) duly executed originals of IRS Form W-8BEN or W-8BEN-E claiming eligibility
for benefits of an income tax treaty to which the United States is a party,

 

50



--------------------------------------------------------------------------------

(ii) duly executed originals of IRS Form W-8ECI,

(iii) in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate (a “U.S.
Tax Compliance Certificate”) substantially in the form of Exhibit H-1 to the
effect that such Foreign Bank is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
executed originals of IRS Form W-8BEN or W-8BEN-E,

(iv) duly executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that, if the
Foreign Bank is a partnership and one or more direct or indirect partners of
such Foreign Bank are claiming the portfolio interest exemption, such Foreign
Bank may provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-4 on behalf of each such direct and indirect partner, and

(v) any other form or certificate prescribed by applicable Law as a basis for
claiming exemption from or a reduction in United States federal withholding Tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower to determine the withholding
or deduction required to be made;

(2) if a payment made to a Bank under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Bank were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with its obligations under FATCA or to determine the amount to
deduct and withhold from such payment. For purposes of determining withholding
Taxes imposed under FATCA, from and after the Restatement Date, the parties
shall treat (and the Borrower, the Guarantor Subsidiaries and the Banks hereby
authorize the Administrative Agent to treat) this Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i) or 1.1471-2T(b)(2)(i).

(3) each Bank that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Bank becomes a Bank under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent) duly completed originals of IRS Form W-9 (or any
successor form) certifying that such Bank is exempt from U.S. federal backup
withholding tax.

 

51



--------------------------------------------------------------------------------

Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall promptly
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(f) Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made by the Borrower under this Section with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses of such
Recipient, and without interest (other than any interest paid by the relevant
Governmental Agency with respect to such refund), provided that, the Borrower,
upon the request of the Recipient, agrees to repay the amount paid over to the
Borrower pursuant to this Section 3.10(f) (plus any penalties, interest or other
charges imposed by the relevant Governmental Agency) to the Recipient in the
event the Recipient is required to repay such refund to such Governmental
Agency. Notwithstanding anything to the contrary in this Section 3.10(f), in no
event will the Recipient be required to pay any amount to the Borrower pursuant
to this Section 3.10(f) the payment of which would place the Recipient in a less
favorable net after-Tax position than it would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 3.10(f) shall
not be construed to require the Recipient to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
Borrower or any other Person.

3.11 Funding Sources.

Except as otherwise provided in Section 3.6(g), nothing in this Agreement shall
be deemed to obligate any Bank to obtain the funds for its share of any Loan in
any particular place or manner or to constitute a representation by any Bank
that it has obtained or will obtain the funds for its share of any Loan in any
particular place or manner.

3.12 Failure to Charge or Making of Payment Not Subsequent Waiver.

Any decision by any Bank not to require payment of any fee or costs, or to
reduce the amount of the payment required for any fee or costs, or to calculate
any fee or any cost in any particular manner, shall not limit or be deemed a
waiver of any Bank’s right to require full payment of any fee or costs, or to
calculate any fee or any costs in any other manner. Any decision by the Borrower
to pay any fee or costs shall not limit or be deemed a waiver of any right of
the Borrower to protest or dispute the payment amount of such fee or costs.

3.13 Time and Place of Payments; Evidence of Payments; Application of Payments.

All payments to be made by the Borrower shall be made without conditions or
deduction for any counterclaim, defense, recoupment or setoff. The amount of
each payment hereunder, under the Notes or under any Loan Document shall be made
to the Administrative Agent at the Administrative Agent’s Office, for the
account of each of the Banks or the Administrative Agent, as the case may be, in
lawful money of the United States of America without deduction, offset or
counterclaim and in immediately available funds on the day of payment (which
must be a Business Day). All payments of principal received after 1:00 p.m., New
York time, on any Business Day, shall be deemed received on the next succeeding
Business Day for purposes of calculating interest thereon. The amount of all
payments received by the Administrative Agent for the account of a Bank shall be
promptly paid by the Administrative Agent to that Bank in immediately available
funds. Each Bank shall keep a record of Advances made by it and payments of
principal with respect to each Note, and such record shall be

 

52



--------------------------------------------------------------------------------

presumptive evidence of the principal amount owing under such Note; provided
that, failure to keep such record shall in no way affect the Obligations of the
Borrower. Prior to the Maturity Date or an acceleration of the maturity of the
Loans, payments under the Loan Documents shall be applied first to amounts owing
under the Loan Documents other than the principal amount of and accrued interest
on the Loans and the Borrower’s obligations with respect to Letter of Credit
Usage, second to accrued interest on the Loans, third, to the principal amount
of the Loans and fourth to the Borrower’s Obligations with respect to Letter of
Credit Usage then due and owing. Following the Maturity Date or an acceleration
of the maturity of the Loans, payments and recoveries under the Loan Documents
shall be applied in a manner designated in Section 9.2(e). All payments with
respect to principal and interest shall be applied ratably in accordance with
the Pro Rata Shares.

3.14 Administrative Agent’s Right to Assume Payments Will be Made.

Unless the Borrower or any Bank has notified the Administrative Agent, prior to
the date any payment is required to be made by it to the Administrative Agent
hereunder, that the Borrower or such Bank, as the case may be, will not make
such payment, the Administrative Agent may assume that the Borrower or such
Bank, as the case may be, has timely made such payment and may (but shall not be
so required to), in reliance thereon, make available a corresponding amount to
the Person entitled thereto. If and to the extent that such payment was not in
fact made to the Administrative Agent in immediately available funds, then:

(a) if the Borrower failed to make such payment, each Bank shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Bank in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Bank to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Federal Funds Rate from time to time in effect; and

(b) if any Bank failed to make such payment, such Bank shall forthwith on demand
pay to the Administrative Agent the amount thereof in immediately available
funds, together with interest thereon for the period from the date such amount
was made available by the Administrative Agent to the Borrower to the date such
amount is recovered by the Administrative Agent (the “Compensation Period”) at a
rate per annum equal to the Federal Funds Rate from time to time in effect. If
such Bank pays such amount to the Administrative Agent, then such amount shall
constitute such Bank’s Advance included in the applicable Loan. If such Bank
does not pay such amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent may make a demand therefor upon the Borrower,
and the Borrower shall pay such amount to the Administrative Agent, together
with interest thereon for the Compensation Period at a rate per annum equal to
the rate of interest applicable to the applicable Advance. Nothing herein shall
be deemed to relieve any Bank from its obligation to fulfill its Pro Rata Share
of the Commitment or to prejudice any rights which the Administrative Agent or
the Borrower may have against any Bank as a result of any default by such Bank
hereunder.

A notice of the Administrative Agent to any Bank or the Borrower with respect to
any amount owing under this Section 3.14 shall be conclusive, absent manifest
error.

3.15 Survivability.

All of the Borrower’s obligations under Sections 3.6 and 3.10 hereof shall
survive termination of the Commitments and repayment of all other Obligations
hereunder.

 

53



--------------------------------------------------------------------------------

3.16 Bank Calculation Certificate.

Any request for compensation pursuant to Section 3.6 shall be accompanied by a
statement of an officer of the Bank requesting such compensation and describing
the methodology used by such Bank in calculating the amount of such
compensation, which methodology may consist of any reasonable averaging and
attribution.

3.17 Designation of a Different Lending Office.

If any Bank requests compensation under Sections 3.6(a) or 3.6(b), or the
Borrower is required to pay any additional amount to any Bank or any
Governmental Agency for the account of any Bank pursuant to Section 3.10, then
such Bank shall use reasonable efforts to designate a different Lending Office
for funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Bank, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Sections 3.6(a), Section 3.6(b) or Section
3.10, as the case may be, in the future, and (ii) in each case, would not
subject such Bank to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Bank. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Bank in connection with any such designation
or assignment.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Banks that:

4.1 Existence and Qualification; Power; Compliance with Law.

The Borrower is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Delaware, and its certificate of
incorporation does not provide for the termination of its existence. The
Borrower is duly qualified or registered to transact business as a foreign
corporation in the State of Florida, and in each other jurisdiction in which the
conduct of its business or the ownership of its properties makes such
qualification or registration necessary, except where the failure so to qualify
or register would not constitute a Material Adverse Effect. The Borrower has all
requisite corporate power and authority to conduct its business, to own and
lease its Properties and to execute, deliver and perform all of its obligations
under the Loan Documents. All outstanding shares of capital stock of the
Borrower are duly authorized, validly issued, fully paid, non-assessable, and
were issued in compliance with all applicable state and federal securities Laws,
except where the failure to so comply would not constitute a Material Adverse
Effect. The Borrower is in compliance with all Laws and other legal requirements
applicable to its business the violation of which would have a Material Adverse
Effect, and has obtained all authorizations, consents, approvals, orders,
licenses and permits (collectively, “Authorizations”) from, and has accomplished
all filings, registrations and qualifications with, or obtained exemptions from
any of the foregoing from, any Governmental Agency that are necessary for the
transaction of its business, except where the failure so to obtain
Authorizations, or to comply with, file, register, qualify or obtain exemptions
would not constitute a Material Adverse Effect.

4.2 Authority; Compliance with Other Instruments and Government Regulations.

The execution, delivery, and performance by the Borrower, and by each Guarantor
Subsidiary of the Borrower, of the Loan Documents to which it is a Party, have
been duly authorized by all necessary corporate or partnership action, and do
not:

(a) require any consent or approval not heretofore obtained of any stockholder,
partner, security holder, or creditor of such Party;

 

54



--------------------------------------------------------------------------------

(b) violate or conflict with any provision of such Party’s charter, certificate
or articles of incorporation, bylaws, certificate or articles of organization,
operating agreement, partnership agreement or other organizational or governing
documents of such Party;

(c) result in or require the creation or imposition of any Lien (except to the
extent that any Lien is created under this Agreement or is permitted under this
Agreement pursuant to Section 6.7);

(d) constitute a “transfer of an interest” or an “obligation incurred” that is
avoidable by a trustee under Section 548 of the Bankruptcy Code of 1978, as
amended, or constitute a “fraudulent transfer” or “fraudulent obligation” within
the meaning of the Uniform Fraudulent Transfer Act as enacted in any
jurisdiction or any analogous Law;

(e) violate any Requirement of Law applicable to such Party; or

(f) result in a breach of or constitute a default under, or cause or permit the
acceleration of any obligation owed under, any indenture or loan or credit
agreement to which such Party or any of its Property is bound or affected with
respect to any obligation or obligations aggregating $25,000,000 or more;

and neither the Borrower nor any Guarantor Subsidiary of the Borrower is in
violation of, or default under, any Requirement of Law, or any indenture, loan
or credit agreement described in Section 4.2(f) in any respect that would
constitute a Material Adverse Effect.

4.3 No Governmental Approvals Required.

Except such as have heretofore been obtained, no Authorization from, or filing,
registration, or qualification with, or exemption from any of the foregoing
from, any Governmental Agency is or will be required to authorize or permit the
execution, delivery and performance by the Borrower or any Guarantor Subsidiary
of the Borrower of the Loan Documents to which it is a Party, except where the
failure to obtain such Authorization, registration or exemption would not
constitute a Material Adverse Effect.

4.4 Subsidiaries.

(a) Schedule 4.4 correctly sets forth the names, the form of legal entity, the
jurisdictions of organization of all Subsidiaries of the Borrower as of the
Restatement Date and the identification by the Borrower of each Restricted
Subsidiary, Significant Subsidiary, Guarantor Subsidiary, Foreign Subsidiary,
Unrestricted Subsidiary, Immaterial Subsidiary and Mortgage Subsidiary of the
Borrower, in each case as of the Restatement Date. As of the Restatement Date,
unless otherwise indicated in Schedule 4.4, all of the outstanding shares of
capital stock, or all of the units of equity interest, as the case may be, of
each Subsidiary indicated thereon are owned of record and beneficially by the
Borrower or one of such Subsidiaries, and all such shares or equity interests so
owned were issued in compliance with all state and federal securities Laws and
are duly authorized, validly issued, fully paid and non-assessable (other than
with respect to required capital contributions to any joint venture in
accordance with customary terms and provisions of the related joint venture
agreement), except where the failure to so comply would not constitute a
Material Adverse Effect, and are free and clear of all Liens, except for Liens
permitted under this Agreement.

 

55



--------------------------------------------------------------------------------

(b) Each Guarantor Subsidiary is duly organized, validly existing and in good
standing under the Laws of its jurisdiction of organization, is duly qualified
to do business as a foreign organization and is in good standing as such in each
jurisdiction in which the conduct of its business or the ownership or leasing of
its Properties makes such qualification necessary (except where the failure to
be so duly qualified and in good standing does not constitute a Material Adverse
Effect) and has all requisite power and authority to conduct its business, to
own and lease its Properties and to execute, deliver and perform the Loan
Documents to which it is a Party.

(c) Each Guarantor Subsidiary is in substantial compliance with all Laws and
other requirements applicable to its business and has obtained all
Authorizations from, and each such Significant Subsidiary has accomplished all
filings, registrations, and qualifications with, or obtained exemptions from any
of the foregoing from, any Governmental Agency that are necessary for the
transaction of its business, except where the failure so to obtain
Authorizations, or to comply with, file, register, qualify or obtain exemptions
does not constitute a Material Adverse Effect.

4.5 Financial Statements.

The Borrower has furnished to each Bank (a) the audited consolidated financial
statements of the Borrower and its Restricted Subsidiaries as of December 31,
2014 and for the Fiscal Year then ended and (b) the unaudited consolidated
financial statements of the Borrower and its Restricted Subsidiaries as of
September 30, 2015 and for the three Fiscal Quarters then ended. Such audited
and unaudited financial statements are in accordance with the books and records
of the Borrower and its Restricted Subsidiaries, were prepared in accordance
with Generally Accepted Accounting Principles consistently applied and fairly
present in accordance with Generally Accepted Accounting Principles consistently
applied the consolidated financial condition and results of operations of the
Borrower and its Restricted Subsidiaries as of the dates and for the periods
covered thereby.

4.6 No Material Adverse Change.

Since the date of the financial statement most recently delivered (or required
to be delivered) under Section 4.5 or Section 7.1, there has been no material
adverse change in the financial condition of the Borrower or its Subsidiaries,
taken as a whole.

4.7 Title to Assets.

(a) Except with respect to the assets described in Section 4.7(b), the Borrower
and its Restricted Subsidiaries have good and valid title to all of the assets
reflected in the financial statements described in Section 4.5 as owned by them
(other than assets disposed of in the ordinary course of business), free and
clear of all Liens other than Liens permitted pursuant to Section 6.7.

(b) The Borrower and its Restricted Subsidiaries have good record and marketable
title in fee simple to all Developed Lots, Lots Under Development, Land Held for
Development, and Model Homes, Residential Units and Tower Units being
constructed on Developed Lots included in the Borrowing Base (as set forth in
the Borrowing Base Certificate delivered by the Borrower to the Administrative
Agent pursuant to Section 8.1(a)(viii) or Section 2.8(a)(ii), as the case may
be), free and clear of all Liens (other than Liens permitted pursuant to Section
6.7).

4.8 Intangible Assets.

The Borrower and its Guarantor Subsidiaries own, or possess the right to use,
all trademarks, trade names, copyrights, patents, patent rights, licenses and
other intangible assets that are necessary in

 

56



--------------------------------------------------------------------------------

the conduct of their businesses as operated, and no such intangible asset, to
the actual knowledge of the Borrower, conflicts with the valid trademark, trade
name, copyright, patent, patent right or intangible asset of any other Person to
the extent that such conflict would constitute a Material Adverse Effect.

4.9 Anti-Corruption Laws and Sanctions.

The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees and to the knowledge of the Borrower its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary of
the Borrower or, to the knowledge of the Borrower or such Subsidiary, any of
their respective directors, officers or employees, or (b) to the knowledge of
the Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person or otherwise subject to Sanctions. No Advance,
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate Anti-Corruption Laws or applicable Sanctions.

4.10 Governmental Regulation.

(a) Neither the Borrower nor any Guarantor is engaged principally or as one of
its important activities in the business of purchasing or carrying Margin Stock,
or extending credit for the purpose of purchasing or carrying Margin Stock, and
no proceeds of any Borrowings or drawings under any Letter of Credit will be
used for any purpose that violates Regulation U of the Federal Reserve Board.

(b) Neither the Borrower nor any of the Guarantor Subsidiaries is required to be
registered as an “investment company” under the Investment Company Act of 1940.

4.11 Litigation.

There are no actions, suits, or proceedings pending or, to the actual knowledge
of the Borrower, threatened against or affecting the Borrower or any of its
Restricted Subsidiaries or any Property of any of them before any Governmental
Agency which would constitute a Material Adverse Effect. To the actual knowledge
of the Borrower, there are no investigations by any Governmental Agency pending
or threatened against or affecting the Borrower or any of its Restricted
Subsidiaries or any Property of any of them which would constitute a Material
Adverse Effect.

4.12 Binding Obligations.

Each of the Loan Documents to which the Borrower or any Guarantor Subsidiary of
the Borrower is a Party has been duly authorized, executed and delivered and
constitutes the legal, valid and binding obligation of the Borrower or the
Guarantor Subsidiary, as the case may be, enforceable against the Borrower or
the Guarantor Subsidiary, as the case may be, in accordance with its terms,
except as enforcement may be limited by Debtor Relief Laws or by equitable
principles relating to the granting of specific performance or other equitable
remedies as a matter of judicial discretion.

4.13 No Default.

No event has occurred and is continuing that is a Default or an Event of
Default.

 

57



--------------------------------------------------------------------------------

4.14 [Intentionally Omitted].

4.15 Tax Liability.

The Borrower and its Restricted Subsidiaries have timely filed all federal
income Tax returns and all other material Tax returns which are required to be
filed or have requested a valid extension thereof, and have paid, or made
provision for the payment of, all Taxes which have become due pursuant to said
returns or pursuant to any assessment received by the Borrower or any Restricted
Subsidiary, except such Taxes, if any, (a) as are being contested in good faith
by appropriate proceedings (and with respect to which the Borrower or its
Restricted Subsidiary has established adequate reserves for the payment of the
same to the extent required by, and in accordance with, Generally Accepted
Accounting Principles), or (b) the failure of which to pay will not constitute a
Material Adverse Effect.

4.16 [Intentionally Omitted].

4.17 Environmental Matters.

To the actual knowledge of the Borrower, the Borrower and its Restricted
Subsidiaries are in substantial compliance with all applicable Laws relating to
environmental protection where the failure to comply would constitute a Material
Adverse Effect. To the actual knowledge of the Borrower, neither the Borrower
nor any of its Restricted Subsidiaries has received any notice from any
Governmental Agency respecting the alleged violation by the Borrower or any
Restricted Subsidiary of such Laws which would constitute a Material Adverse
Effect and which has not been or is not being corrected.

4.18 Disclosure.

The information provided by the Borrower to the Banks in connection with this
Agreement or any Loan, taken as a whole, has not contained any untrue statement
of a material fact and has not omitted a material fact necessary to make the
statements contained therein, taken as a whole, not misleading under the
totality of the circumstances existing at the date such information was provided
and in the context in which it was provided.

4.19 [Intentionally Omitted].

4.20 ERISA Compliance.

(a) Except as would not reasonably be expected to have a Material Adverse
Effect, each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination or opinion letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the actual
knowledge of the Borrower, except as would not reasonably be expected to have a
Material Adverse Effect, nothing has occurred which would prevent, or cause the
loss of, such qualification. As of the Restatement Date, neither the Borrower
nor any ERISA Affiliate sponsors, or has sponsored within the past 6 years, a
Pension Plan, or is a participant, or has participated within the past 6 years,
in a Multiemployer Plan.

(b) There are no pending or, to the actual knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Agency, with respect
to any Plan that would reasonably be expected to have a Material Adverse Effect.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect. No ERISA Event
that has resulted or would reasonably be expected to result in a Material
Adverse Effect has occurred or is reasonably expected to occur.

 

58



--------------------------------------------------------------------------------

4.21 Solvency.

On a consolidated basis, after giving effect to the making of any Loans and the
issuance of any Letter of Credit hereunder, the Borrower and its Subsidiaries
are Solvent.

4.22 [Intentionally Omitted].

4.23 Tax Shelter Regulations.

The Borrower does not intend to treat the Loans or Letters of Credit as being a
“reportable transaction” (within the meaning of Treasury Regulation Section
1.6011-4). In the event the Borrower determines to take any action inconsistent
with such intention, it will promptly notify the Administrative Agent thereof.
Accordingly, if the Borrower so notifies the Administrative Agent, the Borrower
acknowledges that one or more of the Banks may treat its Loans or Letters of
Credit as part of a transaction that is subject to Treasury Regulation
Section 301.6112-1, and such Bank or Banks, as applicable, will maintain the
lists and other records required by such Treasury Regulation.

ARTICLE V.

AFFIRMATIVE COVENANTS

(OTHER THAN INFORMATION AND REPORTING REQUIREMENTS)

As long as any Loan remains unpaid, or any other Obligation remains unpaid, or
any portion of the Commitment or any Letter of Credit remains outstanding, the
Borrower shall, and shall cause each of its Restricted Subsidiaries to, unless
the Administrative Agent (with the approval of the Required Banks) otherwise
consents in writing:

5.1 Payment of Taxes and Other Potential Liens.

Pay and discharge promptly, all Taxes, assessments, and governmental charges or
levies imposed upon the Borrower or any of its Restricted Subsidiaries, upon
their respective Property or any part thereof, upon their respective income or
profits or any part thereof, except any Tax, assessment, charge, or levy (i)
that is not yet past due, or is being contested in good faith by appropriate
proceedings, as long as the Borrower or its Restricted Subsidiary has
established and maintains adequate reserves for the payment of the same to the
extent required by, and in accordance with, Generally Accepted Accounting
Principles or (ii) the failure of which to pay would not constitute a Material
Adverse Effect.

5.2 Preservation of Existence.

Preserve and maintain their respective existence, licenses, rights, franchises,
and privileges in the jurisdiction of their formation and all authorizations,
consents, approvals, orders, licenses, permits, or exemptions from, or
registrations with, any Governmental Agency that are necessary for the
transaction of their respective business, and qualify and remain qualified to
transact business in each jurisdiction in which such qualification is necessary
in view of their respective business or the ownership or leasing of their
respective Properties; provided that, (a) the failure to preserve and maintain
any particular right, franchise, privilege, authorization, consent, approval,
order, license, permit, exemption, or registration, or to qualify or remain
qualified in any jurisdiction, that does not constitute a Material Adverse
Effect will not constitute a violation of this covenant, and (b) nothing in this
Section 5.2 shall prevent any consolidation or merger or Disposition of assets
permitted by Section 6.3 or shall prevent the termination of the business or
existence (corporate or otherwise) of any Subsidiary of the Borrower which in
the reasonable judgment of the management of the Borrower is no longer necessary
or desirable including the liquidation of WCI Towers Northeast USA, Inc. and WCI
Communities Rivington, LLC.

 

59



--------------------------------------------------------------------------------

5.3 Maintenance of Properties.

Maintain, preserve and protect all of their respective real Properties in good
order and condition, subject to wear and tear in the ordinary course of business
and damage caused by the natural elements, and not permit any waste of their
respective real Properties, except that the failure to so maintain, preserve or
protect any particular real Property, or the permitting of waste on any
particular real Property, where such failure or waste with respect to all real
Properties of the Borrower and its Restricted Subsidiaries, in the aggregate,
would not constitute a Material Adverse Effect.

5.4 Maintenance of Insurance.

Maintain insurance with responsible insurance companies in such amounts and
against such risks as in the Borrower’s reasonable business judgment is adequate
in light of the Borrower’s and its Restricted Subsidiaries’ size, business,
assets and location of operations.

5.5 Compliance with Laws.

Comply with all Requirements of Laws (including ERISA, Hazardous Materials Laws,
Anti-Terrorism Laws and Regulation U and X issued by the Federal Reserve Board)
noncompliance with which would constitute a Material Adverse Effect, except that
the Borrower and its Restricted Subsidiaries need not comply with a Requirement
of Law then being contested by any of them in good faith by appropriate
procedures, so long as such contest (or a bond or surety posted in connection
therewith) operates as a stay of enforcement of any material penalty that would
otherwise apply as a result of such failure to comply. The Borrower will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

5.6 Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Bank to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors
and officers, all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided that, none of
the foregoing unreasonably interferes with the normal business operations of the
Borrower or any of such Restricted Subsidiaries and that the Banks shall engage
in any such inspections on a cooperative basis.

5.7 Keeping of Records and Books of Account.

Keep adequate records and books of account fairly reflecting all financial
transactions in conformity with Generally Accepted Accounting Principles applied
on a consistent basis (except for changes concurred with by the Borrower’s
independent certified public accountants) and all applicable requirements of any
Governmental Agency having jurisdiction over the Borrower or any of its
Restricted Subsidiaries.

 

60



--------------------------------------------------------------------------------

5.8 Use of Proceeds.

Use the proceeds of all Loans solely for working capital, land acquisitions,
Acquisitions permitted hereunder, the acquisition of any assets used in the Core
Businesses and other general corporate purposes of the Borrower and its
Subsidiaries.

5.9 Subsidiary Guaranty.

Cause each of its Guarantor Subsidiaries hereafter formed, acquired or
qualifying as a Guarantor Subsidiary, to (a) execute and deliver to the
Administrative Agent promptly following such formation, acquisition or
qualification a joinder of the Subsidiary Guaranty in the form attached as an
exhibit thereto, and (b) deliver to the Administrative Agent documents of the
types referred to in clause (v) of Section 8.4(a) and, if requested by the
Administrative Agent, favorable opinions of counsel to such Guarantor Subsidiary
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to in clause (a)), all in form,
content and scope reasonably satisfactory to the Administrative Agent. For the
avoidance of doubt, any Subsidiary of the Borrower that guarantees the
obligations under the Senior Notes and the Senior Note Indenture shall also be a
Guarantor Subsidiary hereunder and shall comply with the provisions of this
Section 5.9.

ARTICLE VI.

NEGATIVE COVENANTS

As long as any Loan remains unpaid, or any other Obligation remains unpaid, or
any portion of the Commitment or any Letter of Credit remains outstanding, the
Borrower shall not, and shall not permit any of its Restricted Subsidiaries to,
unless the Administrative Agent (with the approval of the Required Banks)
otherwise consents in writing:

6.1 Payment or Prepayment of Subordinated Obligations and Certain Other
Obligations.

(a) Make any payment with respect to any Subordinated Obligation in violation of
the provisions in the instruments governing such Subordinated Obligation; or

(b) (i) Make an optional or unscheduled payment or prepayment of any principal
(including an optional or unscheduled sinking fund payment), interest or any
other amount with respect to any Subordinated Obligation, or (ii) make a
purchase or redemption of any Subordinated Obligation; provided, however, that
the restrictions set forth in this clause (b) shall not apply if all of the
following conditions are met:

(i) the Borrower is in compliance with the covenants set forth in Sections 6.9,
6.10 and 6.11 hereof on a pro forma basis after giving effect to such payment,
prepayment, purchase or redemption of Subordinated Obligations; and

(ii) no Default or Event of Default then exists or would result therefrom.

6.2 Indebtedness of Mortgage Subsidiaries.

Notwithstanding anything herein to the contrary, Mortgage Subsidiaries shall not
incur any Indebtedness for borrowed money other than Non-Recourse Indebtedness.

 

61



--------------------------------------------------------------------------------

6.3 Merger and Sale of Assets.

Merge or consolidate with or into any Person, sell a Material Amount of Assets
or liquidate or dissolve the Borrower or any Restricted Subsidiary, except,
subject to Section 6.6:

(a) a merger of the Borrower into a wholly-owned Restricted Subsidiary of the
Borrower that has nominal assets and liabilities, the primary purpose of which
is to effect the reincorporation of the Borrower in another state of the United
States;

(b) merger, consolidation or liquidation of a Subsidiary of the Borrower into
the Borrower (with the Borrower as the surviving corporation) or into any other
Restricted Subsidiary of the Borrower, provided that, (i) the reduction in the
proportionate share of the Borrower and its Restricted Subsidiaries in the total
assets of such resulting Subsidiary (after intercompany eliminations) does not
constitute a Material Amount of Assets and (ii) immediately after giving effect
to such transaction, no Default or Event of Default shall have occurred and be
continuing;

(c) mergers, consolidations, liquidations, or sales of all or substantially all
of the assets of a Restricted Subsidiary; provided that, (i) any such
transaction does not involve a transfer by the Borrower or its Restricted
Subsidiaries of a Material Amount of Assets and (ii) immediately after giving
effect to such transaction, no Default or Event of Default shall have occurred
and be continuing;

(d) a merger or consolidation of the Borrower with another Person if (i) no
Change in Control results therefrom, (ii) the Borrower does not transfer a
Material Amount of Assets measured before the effectiveness of the merger or
consolidation to one or more Persons in giving effect to such merger or
consolidation, (iii) the Borrower is the surviving Person and (iv) immediately
after giving effect to such merger, no Default or Event of Default shall have
occurred and be continuing;

(e) the sale of inventory (which shall include personal property, real property
and interests in real property) in the ordinary course of business;

(f) any sale of assets among the Loan Parties and their Restricted Subsidiaries
which is in the ordinary course of business or is otherwise in compliance with
all other provisions of this Agreement; or

(g) the liquidation of WCI Towers Northeast USA, Inc. and WCI Communities
Rivington, LLC.

6.4 Investments and Acquisitions.

Make any Acquisition, or enter into an agreement to make any Acquisition, or
make or suffer to exist any Investment, other than:

(a) Investments in Cash or Cash Equivalents;

(b) Loans and advances to directors, employees and officers of the Borrower and
its Restricted Subsidiaries for bona fide business purposes not in excess of
$2,000,000 (without giving effect to the forgiveness of any such loan) at any
one time outstanding;

(c) Investments of the Borrower in any of its wholly-owned Restricted
Subsidiaries and Investments of any Subsidiary of the Borrower in the Borrower
or any of the Borrower’s wholly-owned Restricted Subsidiaries;

 

62



--------------------------------------------------------------------------------

(d) Acquisitions of or Investments in Persons engaged primarily in the same
businesses as the Borrower and its Restricted Subsidiaries (including Core
Businesses), or in a business reasonably related to such businesses, including
electronic commerce and similar activities related to real estate;

(e) Acquisitions of or Investments in the Borrower’s own capital stock permitted
by Section 6.12;

(f) Acquisitions of or Investments in Persons engaged primarily in businesses
other than those permitted by Section 6.4(d), provided that, the aggregate cost
of all such Acquisitions and Investments made in any fiscal year does not exceed
$10,000,000;

(g) Investments in Restricted Subsidiaries in existence on the Restatement Date
and disclosed on Schedule 6.4;

(h) Investments received in connection with the settlement of a bona fide
dispute with another Person;

(i) Investments in Unrestricted Subsidiaries, subject to the limitations set
forth in Section 6.17 and in an amount not to exceed $15,000,000 in the
aggregate; provided that such limitations shall not apply to Investments in
Unrestricted Subsidiaries as of the Restatement Date listed on Schedule 6.4; and

(j) advances, Loans, rebates and extensions of credit (including the creation of
receivables) to suppliers, customers and vendors, and performance and completion
guarantees, in each case in the ordinary course of business and any Investments
received in satisfaction or partial satisfaction thereof, provided that, the
aggregate amount of any such Investments at any one time does not exceed
$25,000,000;

but in all events, subject to the restrictions of Section 6.14.

For purposes of compliance with this Section, in the event that any Acquisition
or Investment meets the criteria set forth in more than one of clauses (a)
through (j) of this Section, the Borrower, in its sole discretion, may classify
or reclassify such Acquisition or Investment in any manner that complies with
this Section and such Acquisition or Investment shall be treated as having been
permitted pursuant to only one of the clauses of this Section.

6.5 Burdensome Agreements.

Enter into any Contractual Obligation that limits the ability (i) of any
Restricted Subsidiary to make Distributions to the Borrower or any Subsidiary
Guarantor or to otherwise transfer property to the Borrower or any Subsidiary
Guarantor or (ii) of any Restricted Subsidiary to guarantee the Indebtedness of
the Borrower; provided however that the foregoing restrictions shall not apply
to (x) restrictions imposed by Law or this Agreement, (y) customary restrictions
and conditions contained in agreements relating to a sale of a Subsidiary or all
or substantially all of its assets pending such sale, provided such restrictions
and conditions apply only to the Subsidiary that is sold and such sale is
permitted hereunder and (z) customary provisions in leases, partnership
agreements, limited liability company organizational governance documents, joint
venture agreements and other similar agreements entered into in the ordinary
course of business that restrict the transfer or encumbrance of leasehold
interests or ownership interests in such partnership, limited liability company,
joint venture or similar Person.

 

63



--------------------------------------------------------------------------------

6.6 Change in Business.

Engage in any business other than the businesses as now conducted by the
Borrower or its Subsidiaries (including the Core Businesses), and any business
reasonably related to such businesses, other than businesses in which the
Borrower and its Subsidiaries have invested to the extent permitted pursuant to
Section 6.4(f).

6.7 Liens and Negative Pledges.

Create, incur, assume, or suffer to exist, any Lien of any nature upon or with
respect to any of their respective Properties, whether now owned or hereafter
acquired, or enter or suffer to exist any Contractual Obligation wherein the
Borrower or any of its Restricted Subsidiaries agrees not to grant any Lien on
any of their Properties, except:

(a) Liens and Contractual Obligations existing on the Restatement Date and
described in Schedule 6.7, including, for the avoidance of doubt, any Liens
securing the obligations arising under the Stonegate Agreement; provided that,
the obligations secured by such Liens and Contractual Obligations are not
increased and that no such Lien or Contractual Obligation extends to any
Property of the Borrower or any Restricted Subsidiary other than the Property
subject to such Lien or Contractual Obligation on the Original Closing Date;

(b) Liens on Property of any Foreign Subsidiary securing Indebtedness of that
Foreign Subsidiary, or Contractual Obligations of any Foreign Subsidiary
restricting the grant of any Lien on the Property of such Foreign Subsidiary;

(c) Liens on Property securing Indebtedness of the Borrower or any of its
Restricted Subsidiaries, or Contractual Obligations restricting the grant of any
Lien on Property where such Property secures Indebtedness incurred for the
purposes of acquiring and/or developing such Property, provided that, such
Indebtedness is included in “Borrowing Base Indebtedness” for the purpose of
calculating the Borrowing Base Availability;

(d) Liens or Contractual Obligations that may exist from time to time under the
Loan Documents;

(e) Liens or Contractual Obligations consisting of a Capital Lease covering
personal Property entered into in the ordinary course of business;

(f) Liens and Contractual Obligations that are Permitted Encumbrances;

(g) attachment, judgment and other similar Liens arising in connection with
court proceedings; provided that, in the case of such Liens securing claims that
exceed $25,000,000 in the aggregate over the amount of any insurance proceeds
reasonably expected to be received, the execution or enforcement of such Liens
are effectively stayed and the claims secured thereby are being contested in
good faith by appropriate proceedings timely commenced and diligently
prosecuted;

(h) Liens on any asset of any Person, or Contractual Obligations of such Person
restricting the grant of any Lien on such asset of such Person, in each case
existing at the time such Person becomes a Subsidiary and not created in
contemplation of such event;

(i) Liens on any asset of any Person, or Contractual Obligations of such Person
restricting the grant of any Lien on such asset of such Person, in each case
existing at the time such Person is acquired by or merged or consolidated with
or into the Borrower or any of its Restricted Subsidiaries and not created in
contemplation of such event;

 

64



--------------------------------------------------------------------------------

(j) Liens on any asset, or Contractual Obligations restricting the grant of any
Lien on such asset, in each case existing prior to the acquisition thereof by
the Borrower or any of its Restricted Subsidiaries and not created in
contemplation of such acquisition;

(k) Liens arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any Lien permitted by any of the foregoing clauses of
this Section, provided that, such Indebtedness is not increased and is not
secured by additional assets;

(l) Liens or Contractual Obligations arising in the ordinary course of business
which do not secure any obligation in an amount exceeding $15,000,000 in the
aggregate, and do not in the aggregate materially detract from the value of the
assets covered by such Liens or materially impair the use thereof in the
operation of the Borrower’s business;

(m) any Contractual Obligations restricting the grant of any Lien; provided
that, as of any date of determination, such Contractual Obligations do not (x)
prohibit first priority, perfected Liens on Properties of the Borrower and the
Guarantor Subsidiaries in favor of the Administrative Agent and the Banks to
secure the Obligations then outstanding and determinable (other than unasserted
or contingent indemnification or reimbursement Obligations) as of such date, or
(y) require that holders of any indebtedness receive Liens ranking senior or
pari passu to Liens granted on collateral in favor of the Administrative Agent
and the Banks to secure the Obligations then outstanding and determinable (other
than unasserted or contingent indemnification or reimbursement Obligations) as
of such date;

(n) assessment district or similar Liens in connection with municipal
financings;

(o) a Contractual Obligation wherein the Borrower or any of its Restricted
Subsidiaries agrees to grant any Lien on any of their Properties, if such
Contractual Obligation provides for the grant of a Lien on a pari passu basis in
favor of the Administrative Agent for the benefit of the Banks with respect to
the Obligations and in favor of the holders of such other Indebtedness (other
than Subordinated Obligations), if any, as the Borrower designates (and the
Borrower shall, as soon as reasonably possible, provide to the Banks a copy of
any such Contractual Obligation);

(p) Liens on Property of a Joint Venture permitted under Section 6.4 and 6.14;

(q) Liens securing Non-Recourse Indebtedness of the Borrower and any Restricted
Subsidiary; provided that, such Liens apply only to (a) the property whose
acquisition (direct or indirect, including through the purchase of Equity
Interests of the Person owning such property) was financed, in whole or in part,
out of the net proceeds of such Non-Recourse Indebtedness within 180 days after
the incurrence of such Non-Recourse Indebtedness and (b) assets directly related
thereto or derived therefrom, such as proceeds (including insurance proceeds),
products, rents, and profits thereof, fixtures thereon and improvements and
accessions thereto;

(r) Liens securing obligations of the Borrower or any Restricted Subsidiary to
any third party in connection with PAPAs, any option, repurchase right or right
of first refusal to purchase real property granted to the master developer or
the seller of real property that arises as a result of the non-use or
non-development of such real property by the Borrower or any Restricted
Subsidiary and joint development agreements with third parties to perform and/or
pay for or reimburse the costs of construction and/or development related to or
benefiting property (and additions, accessions, improvements and replacements
and customary deposits in connection therewith and proceeds and

 

65



--------------------------------------------------------------------------------

products therefrom) of the Borrower or any Restricted Subsidiary and property
belonging to such third parties, in each case entered into in the ordinary
course of business; provided that, such Liens do not at any time encumber any
property, other than the property (and additions, accessions, improvements and
replacements and customary deposits in connection therewith and proceeds and
products therefrom) financed by such Indebtedness and the proceeds and products
thereof;

(s) Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods; provided however, that
such bankers’ acceptances do not constitute Indebtedness;

(t) Liens securing reimbursement obligations with respect to commercial letters
of credit which encumber documents, goods covered thereby and other assets
relating to such letters of credit and products and proceeds thereof;

(u) (i) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or any Restricted Subsidiary, in each case granted in
the ordinary course of business (as determined in good faith by the Borrower) in
favor of the bank or banks with which such accounts are maintained, securing
amounts owing to such bank with respect to cash management and operating account
arrangements, including those involving pooled accounts and netting
arrangements; provided that, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness, and (ii) Liens
arising under Article 2 or Article 4 of the UCC and banker’s Liens and rights of
set-off, revocation, refund or chargeback or other similar Liens in connection
with account control agreements in favor of banks or other financial
institutions;

(v) Liens arising from filing Uniform Commercial Code financing statements
regarding leases;

(w) Liens consisting of restrictions and easements in connection with an
acquisition permitted under Section 6.4(d) or (f); provided that, such Liens
were not incurred in contemplation or anticipation of such acquisition;

(x) Liens on cash pledged to secure deductibles, retentions and other
obligations to insurance providers in the ordinary course of business (as
determined in good faith by the Borrower);

(y) Liens on cash collateral including deposits supporting performance bonds and
financial bonds;

(z) Liens incurred in the ordinary course of business (as determined in good
faith by the Borrower) as security for the obligations of the Borrower and its
Restricted Subsidiaries with respect to indemnification in respect of title
insurance providers or surety bond providers; and

(aa) Liens on the equity interests of an Unrestricted Subsidiary to secure
Indebtedness of such Unrestricted Subsidiary.

For purposes of compliance with this Section: (x) in the event that any Lien or
Contractual Obligation meets the criteria set forth in more than one of clauses
(a) through (aa) of this Section, the Borrower, in its sole discretion, may
classify or reclassify such Lien or Contractual Obligation in any manner that
complies with this Section and such Lien or Contractual Obligation shall be
treated as having been permitted pursuant to only one of the clauses of this
Section; and (y) any Indebtedness secured by a Lien may be divided and
classified among more than one of the clauses of this Section.

 

66



--------------------------------------------------------------------------------

6.8 Transactions with Affiliates.

Enter into any transaction of any kind with any Affiliate of the Borrower other
than (a) a transaction that results in Subordinated Obligations, (b) a
transaction between or among the Borrower and/or its Restricted Subsidiaries,
(c) a transaction that has been authorized by the board of directors or a
committee established by the board of directors of the Borrower with the
favorable vote of a majority of the directors who have no financial or other
interest in the transaction or by the vote of a majority of the outstanding
shares of capital stock of the Borrower, (d) a transaction entered into on an
arm’s length basis on terms and under conditions not less favorable to the
Borrower or any of its Restricted Subsidiaries than could be obtained from a
Person that is not an Affiliate of the Borrower, (e) salary, bonus, equity
compensation and other compensation arrangements and indemnification
arrangements with directors or officers consistent with past practice or current
market practice, or (f) transactions permitted by clauses (b), (c) and (g) of
Section 6.4.

6.9 Consolidated Tangible Net Worth.

Permit Consolidated Tangible Net Worth to be, at the end of any Fiscal Quarter,
less than an amount equal to the sum of (a) $300,000,000 plus (b) an amount
equal to 50% of aggregate of the cumulative Consolidated Net Income for each
Fiscal Quarter ending after the Restatement Date and ending as of the last day
of such Fiscal Quarter (provided that, there shall be no reduction hereunder in
the event of a consolidated net loss in any such Fiscal Quarter) plus (c) an
amount equal to 50% of the cumulative net proceeds received by the Borrower from
the issuance of its capital stock after the Restatement Date.

6.10 Consolidated Leverage Ratio.

Permit the Consolidated Leverage Ratio to be, at the end of any Fiscal Quarter,
greater than 0.60 to 1.00.

6.11 Consolidated Interest Coverage Ratio or Minimum Liquidity.

Permit both of the following to occur with respect to any Fiscal Quarter:

(a) Liquidity to be less than the sum of Consolidated Interest Incurred for the
12 month period ending on such date; and

(b) the Consolidated Interest Coverage Ratio to be, at the end of any Fiscal
Quarter, less than 1.50 to 1.00.

For the avoidance of doubt, the Borrower must be in breach of both of the
covenants in the foregoing clauses (a) and (b) in order to be in breach of this
Section 6.11.

6.12 Distributions.

(a) Make any Distribution unless (i) the Borrower is in compliance with the
covenants set forth in Sections 6.9, 6.10 and 6.11 hereof on a pro forma basis
after giving effect thereto and (ii) no Default or Event of Default then exists
or would result therefrom.

 

67



--------------------------------------------------------------------------------

(b) Notwithstanding Section 6.12(a) above, this Section 6.12 does not prohibit:

(i) retirements, redemptions, purchases, or other acquisitions for value of
capital stock, warrants or rights to acquire shares of capital stock or other
equity securities (x) from or with employees, officers or directors or former
employees, officer or directors (or their estates or beneficiaries under their
estates) of the Borrower and its Restricted Subsidiaries in connection with the
Borrower’s equity incentive plans or other benefit plans or upon death,
disability, retirement, severance or termination or pursuant to any agreement
under which the capital stock or other securities were issued or any employment
agreement, (y) in connection with cashless exercises of options, warrants or
other rights to acquire capital stock or other equity securities, or (z) in lieu
of fractional shares; provided that, the total cash consideration paid by or on
behalf of the Borrower and its Restricted Subsidiaries for all such repurchases
and exchanges from or with employees (excluding repurchases and exchanges solely
to satisfy Tax withholding obligations) does not exceed in the aggregate
$5,000,000 in any Fiscal Year;

(ii) the purchase of call options or call spreads by the Borrower or its
Restricted Subsidiaries in connection with any convertible securities offering
of Subordinated Obligations by the Borrower, together with the repurchase of
shares of capital stock or settlement for cash (in whole or in part) as may be
required by the terms of such options or spreads;

(iii) a Distribution made (x) to the Borrower or to a Guarantor Subsidiary by
any of their respective Subsidiaries or (y) to a wholly-owned Restricted
Subsidiary of the Borrower by any Subsidiary that is not a Loan Party;

(iv) the payment of any Distribution within 60 days after the date of
declaration thereof so long as such Distribution was permitted by the provisions
of this Agreement at the time of its declaration; or

(v) the making of cash payments in connection with any conversion of convertible
securities of the Borrower.

6.13 Amendments.

Amend, waive or terminate any provision in any instrument or agreement governing
Subordinated Obligations unless such amendment, waiver or termination would not
be materially adverse to the interests of the Banks under this Agreement.

6.14 Investment in Subsidiaries and Joint Ventures.

Permit, as of the last day of any Fiscal Quarter, the Borrower’s equity
interest, computed in accordance with Generally Accepted Accounting Principles
consistently applied, in (1) all Restricted Subsidiaries of the Borrower (other
than those that are consolidated on the Borrower’s financial statements), (2)
all Joint Ventures (other than those that are consolidated on the Borrower’s
financial statements) and (3) without duplication of amounts described in
clauses (1) and (2), other entities in which the Borrower owns an equity
interest that are not consolidated on the Borrower’s financial statements (other
than Unrestricted Subsidiaries and de minimis investments in readily marketable
securities of publicly traded companies), to exceed 30% of Consolidated Tangible
Net Worth in the aggregate as of the last day of such Fiscal Quarter.

 

68



--------------------------------------------------------------------------------

6.15 Regulation U.

Permit any Loan hereunder to be used to purchase or carry margin stock or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

6.16 Fiscal Year.

Change its fiscal year-end to a date other than December 31.

6.17 Designation of Subsidiaries.

The board of directors of the Borrower may designate any Subsidiary of the
Borrower as an “Unrestricted Subsidiary” hereunder (a “Designation”) only
if: (1) no Default or Event of Default shall have occurred and be continuing at
the time of or after giving effect to such Designation; (2) the Borrower would
be permitted to make, at the time of such Designation, an Investment pursuant to
Section 6.4 in an amount (the “Designation Amount”) equal to the fair market
value of the Borrower’s proportionate ownership interest in such Subsidiary on
such date; (3) neither the Borrower nor any of its other Subsidiaries (other
than Unrestricted Subsidiaries) (x) provides any direct or indirect credit
support for any Indebtedness of such Subsidiary (including any undertaking,
agreement or instrument evidencing such Indebtedness) or (y) is directly or
indirectly liable for any Indebtedness of such Subsidiary other than, in each
case, such Investments as are permitted pursuant to Section 6.4; (4) such
Subsidiary is a Person with respect to which neither the Borrower nor any
Restricted Subsidiary has any direct or indirect obligation (x) to subscribe for
additional Equity Interests or (y) to maintain or preserve the Person’s
financial condition or to cause the Person to achieve any specified levels of
operating results; and (5) such Subsidiary has not guaranteed or otherwise
directly or indirectly provided credit support for any Indebtedness of the
Issuer or any Restricted Subsidiary, except for any guarantee given solely to
support the pledge by the Borrower or any Restricted Subsidiary of the Equity
Interest of such Unrestricted Subsidiary, which guarantee is not recourse to the
Borrower or any Restricted Subsidiary, and except in the case of clauses (4) and
(5) of this Section 6.17, to the extent: (i) that the Borrower or such
Restricted Subsidiary could otherwise provide such a Subsidiary Guaranty or
incur such Indebtedness under this Agreement; and (ii) the satisfaction of such
obligation, the provision of such Subsidiary Guaranty and the incurrence of such
Indebtedness otherwise would be permitted under this Agreement.

If, at any time after the Designation, any Unrestricted Subsidiary fails to meet
the requirements set forth in the preceding paragraph it shall thereafter cease
to be an Unrestricted Subsidiary for purposes of this Agreement and any
Indebtedness of the Subsidiary and any Liens on assets of such Subsidiary shall
be deemed to be incurred by a Restricted Subsidiary as of the date and, if the
Indebtedness is not permitted to be incurred under this Agreement or the Lien is
not permitted under Section 6.7, the Borrower shall be in Default hereunder.

Upon designation of a Restricted Subsidiary as an Unrestricted Subsidiary in
compliance with this Section 6.17, such Restricted Subsidiary shall, by
execution and delivery of an Officer’s Certificate in form satisfactory to the
Administrative Agent, be released from any Subsidiary Guaranty previously made
by such Restricted Subsidiary.

The Borrower may redesignate an Unrestricted Subsidiary as a Restricted
Subsidiary (a “Redesignation”) only if (1) no Default or Event of Default shall
have occurred and be continuing at the time of and after giving effect to such
Redesignation and (2) all Liens, Indebtedness and Investments of such
Unrestricted Subsidiary outstanding immediately following such Redesignation
would, if incurred or made at such time, have been permitted to be incurred or
made for all purposes of this Agreement.

 

69



--------------------------------------------------------------------------------

All Designations and Redesignations must be evidenced by resolutions of the
board of directors of the Borrower and an Officer’s Certificate delivered to the
Administrative Agent certifying compliance with the foregoing provisions. Such
resolutions and Officer’s Certificate shall be delivered to the Administrative
Agent within 45 days after the end of the Fiscal Quarter of the Borrower in
which such Designation or Redesignation is made (or, in the case of a
Designation or Redesignation made during the last Fiscal Quarter of the
Borrower’s Fiscal Year, within 90 days after the end of such Fiscal Year).

6.18 Anti-Corruption Laws.

The Borrower will not request any Advance or Letter of Credit, and the Borrower
shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Advance or Letter of Credit (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

ARTICLE VII.

INFORMATION AND REPORTING REQUIREMENTS

7.1 Financial and Business Information of the Borrower and Its Subsidiaries.

As long as any Loan remains unpaid or any other Obligation remains unpaid, or
any portion of the Commitment or any Letter of Credit remains outstanding, the
Borrower shall, unless the Administrative Agent (with the approval of the
Required Banks) otherwise consents in writing, deliver to the Administrative
Agent and each of the Banks (except as otherwise provided below) at its own
expense:

(a) As soon as reasonably possible, and in any event within the earlier of (x)
50 days after the close of each Fiscal Quarter of the Borrower (other than the
fourth Fiscal Quarter) and (y) five days after such related filing (if any) with
the Commission is due, (i) the consolidated and consolidating balance sheet of
the Borrower and its Restricted Subsidiaries as of the end of such Fiscal
Quarter, setting forth in comparative form the corresponding figures for the
corresponding Fiscal Quarter of the preceding Fiscal Year, if available, and
(ii) the consolidated and consolidating statements of profit and loss and the
consolidated statements of cash flows of the Borrower and its Restricted
Subsidiaries for such Fiscal Quarter and for the portion of the Fiscal Year
ended with such Fiscal Quarter, setting forth in comparative form the
corresponding periods of the preceding Fiscal Year. Such consolidated and
consolidating balance sheets and statements shall be prepared in reasonable
detail in accordance with Generally Accepted Accounting Principles consistently
applied (other than those which require footnote disclosure of certain matters),
and shall be certified by the principal financial officer of the Borrower,
subject to normal year-end accruals and audit adjustments;

(b) As soon as reasonably possible, and in any event within the earlier of (x)
120 days after the close of each Fiscal Year of the Borrower and (y) five days
after such related filing (if any) with the Commission is due, (i) the
consolidated and consolidating (in accordance with past practices of the
Borrower) balance sheets of the Borrower and its Restricted Subsidiaries as of
the end of such Fiscal Year, setting forth in comparative form the corresponding
figures at the end of the preceding Fiscal Year and (ii) the consolidated and
consolidating (in accordance with past practices of the Borrower) statements of
profit and loss and the consolidated statements of cash flows of the Borrower
and its Restricted Subsidiaries for such Fiscal Year, setting forth in
comparative form the corresponding figures for the previous Fiscal Year. Such
consolidated and consolidating balance sheet and statements shall be prepared in
reasonable detail in accordance with Generally Accepted Accounting Principles
consistently applied.

 

70



--------------------------------------------------------------------------------

Such consolidated balance sheet and statements shall be accompanied by a report
and opinion of Ernst & Young LLP or other independent certified public
accountants of recognized national standing selected by the Borrower, which
report and opinion shall state that the examination of such consolidated
financial statements by such accountants was made in accordance with generally
accepted auditing standards and that such consolidated financial statements
fairly present the financial condition, results of operations and of cash flows
of the Borrower and its Restricted Subsidiaries subject to no exceptions as to
scope of audit and subject to no other exceptions or qualifications (other than
changes in accounting principles in which the auditors concur and other than as
a result of current debt maturity) unless such other exceptions or
qualifications are approved by the Required Banks in their reasonable
discretion. Such consolidating balance sheet and statements shall be certified
by a Senior Officer of the Borrower;

(c) Promptly after the receipt thereof by the Borrower, copies of any audit or
management reports submitted to it by independent accountants in connection with
any audit or interim audit submitted to the board of directors of the Borrower
or any of its Restricted Subsidiaries;

(d) Promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to its
stockholders, and copies of all annual, regular and periodic reports that the
Borrower may file or be required to file with the Commission; provided that, any
of the foregoing reports, statements or communications filed with or furnished
to the Commission by the Borrower (and which are available online) shall be
deemed to have been delivered by the Borrower under this Section 7.1;

(e) Promptly upon a Senior Officer of the Borrower becoming aware of the
occurrence of any (i) ERISA Event that would reasonably be expected to result in
a Material Adverse Effect or (ii) “prohibited transaction” (as such term is
defined in Section 406 of ERISA or Section 4975 of the Code) in connection with
any Pension Plan or any trust created thereunder that would reasonably be
expected to result in a Material Adverse Effect, in each case, a written notice
specifying the nature thereof, what action the Borrower and any of its
Restricted Subsidiaries, or to the extent known, any ERISA Affiliate is taking
or proposes to take with respect thereto, and, when known, any action taken or
threatened to be taken by the IRS, the Department of Labor or the PBGC with
respect thereto;

(f) Promptly upon a Senior Officer of the Borrower becoming aware of the
existence of a Default or an Event of Default, a written notice specifying the
nature and period of existence thereof and what action the Borrower is taking or
proposes to take with respect thereto;

(g) Promptly upon a Senior Officer of the Borrower becoming aware that the
holder of any evidence of Indebtedness (in a principal amount in excess of
$25,000,000) of the Borrower or any of its Restricted Subsidiaries has given
notice or taken any other action with respect to a default or event of default,
a written notice specifying the notice given or action taken by such holder and
the nature of such default or event of default and what action the Borrower or
such Restricted Subsidiary is taking or proposes to take with respect thereto;

(h) Promptly upon a Senior Officer of the Borrower becoming aware of the
existence of any pending or threatened litigation or any investigation by any
Governmental Agency that could reasonably be expected to constitute a Material
Adverse Effect (provided that, no failure of a Senior Officer to provide notice
of any such event shall be the sole basis for any Default or Event of Default
hereunder);

(i) Prior written notice to the Administrative Agent of any transaction of which
any Senior Officer of the Borrower has actual knowledge pursuant to which any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
becomes the “beneficial owner” (as defined in Rules 13d-3 under the Exchange
Act), directly or indirectly, of 25% or more of the total voting power of the
Voting Stock of the Borrower;

 

71



--------------------------------------------------------------------------------

(j) As soon as reasonably possible, and in any event prior to the date that is
45 days after the commencement of each Fiscal Year, deliver to the
Administrative Agent the business plan of the Borrower and its Restricted
Subsidiaries for that Fiscal Year, together with projections covering the next
succeeding Fiscal Year;

(k) Promptly following obtaining knowledge thereof by a Senior Officer of the
Borrower, written notice to the Administrative Agent of any announcement by the
Rating Agencies of any change or possible change in a Debt Rating;

(l) Promptly upon a Senior Officer of the Borrower becoming aware that the
Borrower or an ERISA Affiliate has become a sponsor of, or participant in, any
Pension Plan or Multiemployer Plan, notice of such sponsorship or participation;
and

(m) Such other data and information as from time to time may be reasonably
requested by any of the Banks.

Documents required to be delivered pursuant to Sections 7.1 and 7.2 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower (or any direct or indirect
parent of the Borrower) posts such documents, or provides a link thereto on the
website on the Internet at the website address listed on Schedule 11.6; or
(ii) on which such documents are posted on the Borrower’s behalf and at the
Borrower’s expense on DebtDomain, IntraLinks or another relevant website, if
any, to which each Bank and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that, the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the notices required by Sections 7.1(e), (f), (g) and (h) and the Compliance
Certificate required by Section 7.2 to the Administrative Agent (which may be
electronic copies delivered via electronic mail).

The Borrower hereby acknowledges that (i) the Administrative Agent, the
Arrangers or both will make available to the Banks and the Issuing Bank(s)
materials or information provided by or on behalf of the Borrower hereunder
(collectively, the “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (ii)
certain of the Banks may be “public-side” Banks (i.e., Banks that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”). The Borrower hereby agrees that so long
as the Borrower is the issuer of any outstanding debt or equity securities that
are registered or issued pursuant to a private offering or is actively
contemplating issuing any such securities:

(i) all the Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;

(ii) by marking the Borrower Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Administrative Agent, the Arrangers, the Issuing Bank(s) and
the Banks to treat such the Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such the Borrower Materials constitute Information, they
shall be treated as set forth in Section 11.12);

 

72



--------------------------------------------------------------------------------

(iii) all the Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor”; and

(iv) the Administrative Agent and the Arrangers shall be entitled to treat any
the Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any the Borrower Materials “PUBLIC.”

7.2 Compliance Certificate.

Concurrently with the delivery of the financial statements described in Section
7.1(a) and (b), the Borrower shall deliver to the Administrative Agent and the
Banks, at the Borrower’s sole expense, a Compliance Certificate dated as of the
last day of the Fiscal Quarter or Fiscal Year, as the case may be.

ARTICLE VIII.

CONDITIONS

8.1 Initial Advances on the Original Closing Date, Etc.

The obligation of each Bank to make the initial Advance to be made by it on the
Original Closing Date (if any) and of the Issuing Bank(s) to issue the initial
Letter of Credit (if any) on the Original Closing Date were subject to
conditions precedent set forth in Section 8.1 of the Existing Revolving Credit
Agreement, each of which were satisfied (or waived by all of the Banks party to
the Existing Revolving Credit Agreement) prior to the making of any such initial
Advances.

8.2 Any Advance.

The obligations of the Banks to make any Advance are subject to the following
conditions precedent:

(a) the Administrative Agent shall have received a Loan Notice;

(b) the representations and warranties contained in Article IV (other than the
representations and warranties contained in Sections 4.4(a) and 4.18) shall be
true and correct in all material respects on and as of the date of the Loan as
though made on and as of that date (except that the financial statements
referred to in Section 4.5(a) shall be deemed to refer to the most recent
statements furnished pursuant to Section 7.1(b) and the financial statements
referred to in Section 4.5(b) shall be deemed to refer to the most recent
statements furnished pursuant to Section 7.1(a)); it being understood and agreed
that any representation or warranty that is qualified as to materiality or
“Material Adverse Effect” shall be true and correct in all respects;

(c) [Intentionally Omitted];

(d) at and after giving effect to such Advance, no Default or Event of Default
shall have occurred and be continuing; and

(e) after giving effect to such Loan or Letter of Credit, the Total Outstandings
shall be less than the Borrowing Base Availability as set forth on the Borrowing
Base Certificate provided pursuant to Section 2.8.

 

73



--------------------------------------------------------------------------------

Each Loan Notice submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in this Section have
been satisfied on and as of the date of the Loan requested thereby.

8.3 Any Letter of Credit.

The obligations of an Issuing Bank to issue, renew or increase any Letter of
Credit (including any issuance, renewal or increase in any Letter of Credit on
the Restatement Date) are subject to the following conditions precedent:

(a) the Administrative Agent and the Issuing Bank shall have received a Request
for Letter of Credit;

(b) the representations and warranties contained in Article IV (other than the
representations and warranties contained in Sections 4.4(a) and 4.18) shall be
true and correct in all material respects on and as of the date of the issuance
of the Letter of Credit as though made on and as of that date (except that the
financial statements referred to in Section 4.5(a) shall be deemed to refer to
the most recent statements furnished pursuant to Section 7.1(b) and the
financial statements referred to in Section 4.5(b) shall be deemed to refer to
the most recent statements furnished pursuant to Section 7.1(a)); it being
understood and agreed that any representation or warranty that is qualified as
to materiality or “Material Adverse Effect” shall be true and correct in all
respects;

(c) [Intentionally Omitted];

(d) at and after giving effect to the issuance, renewal or increase of such
Letter of Credit, no Default or Event of Default shall have occurred and be
continuing; and

(e) after giving effect to such Loan or Letter of Credit, the Total Outstandings
shall be less than the Borrowing Base Availability as set forth on the Borrowing
Base Certificate provided pursuant to Section 2.8.

Each Request for Letter of Credit submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in this Section
have been satisfied on and as of the date of the issuance of the Letter of
Credit requested thereby.

8.4 Initial Advances on the Restatement Date, Etc.

The obligation of each Bank to make the initial Advance to be made by it on the
Restatement Date (if any) and of the Issuing Bank(s) to issue the initial Letter
of Credit (if any) on the Restatement Date are subject to the following
conditions precedent, each of which shall be satisfied prior to the making of
the initial Advances (unless all of the Banks, in their sole and absolute
discretion, shall agree otherwise):

(a) The Administrative Agent shall have received all of the following, each
dated as of the Restatement Date (unless otherwise specified or unless the
Administrative Agent otherwise agrees) and all in form and substance
satisfactory to the Administrative Agent and each of the Banks:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Banks and the Borrower;

 

74



--------------------------------------------------------------------------------

(ii) a Note executed by the Borrower in favor of each Bank requesting a Note,
each in a principal amount equal to that Bank’s Pro Rata Share of the
Commitment, promptly following the Restatement Date;

(iii) the Subsidiary Guaranty executed by each Subsidiary which is a Guarantor
Subsidiary as of the Restatement Date;

(iv) a customary solvency certificate in substantially the form of Exhibit I;

(v) with respect to the Borrower and each Subsidiary which is a Guarantor
Subsidiary as of the Restatement Date, such documentation as the Administrative
Agent may reasonably require to establish the due organization, valid existence
and good standing of the Borrower and each such Subsidiary, its qualification to
engage in business in each jurisdiction in which it is required to be so
qualified, its authority to execute, deliver and perform any Loan Documents to
which it is a Party, and the identity, authority and capacity of each
Responsible Official thereof authorized to act on its behalf, including
certified copies of articles of incorporation and amendments thereto, bylaws and
amendments thereto, certificates of good standing or qualification to engage in
business, tax clearance certificates, certificates of corporate resolutions,
incumbency certificates, and the like;

(vi) the Opinions of Counsel;

(vii) an Officer’s Certificate of the Borrower affirming, to the actual
knowledge of the certifying Senior Officer, that the conditions set forth in
Sections 8.4(c) and 8.4(d) have been satisfied;

(viii) a Borrowing Base Certificate calculated as of the last day of the Fiscal
Quarter ending on September 30, 2015;

(ix) the financial statements described in Section 4.5;

(x) a Compliance Certificate calculated as of the last day of the Fiscal Quarter
ending on September 30, 2015; and

(xi) such other assurances, certificates, documents, consents or opinions
relevant hereto as the Administrative Agent may reasonably require.

(b) All fees then payable under the letter agreements referred to in Section 3.3
shall have been paid and all other amounts and expenses owed hereunder shall
have been paid.

(c) The representations and warranties of the Borrower contained in Article IV
shall be true and correct in all material respects on and as of the Restatement
Date; it being understood and agreed that any representation or warranty that is
qualified as to materiality or “Material Adverse Effect” shall be true and
correct in all respects.

(d) The Borrower and its Restricted Subsidiaries shall be in compliance with all
the terms and provisions of the Loan Documents, and no Default or Event of
Default shall have occurred and be continuing.

 

75



--------------------------------------------------------------------------------

(e) The Borrower shall have paid or have caused to be paid to the Banks party to
the Existing Revolving Credit Agreement all accrued and unpaid interest and fees
owing on the Loans and Commitments (each as defined in the Existing Revolving
Credit Agreement) under the Existing Revolving Credit Agreement existing
immediately prior to the Restatement Date, if any, to and until the Restatement
Date.

(f) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the PATRIOT Act, that has been requested prior to the Restatement
Date.

ARTICLE IX.

EVENTS OF DEFAULT AND REMEDIES UPON EVENTS OF DEFAULT

9.1 Events of Default.

There will be a default hereunder if any one or more of the following events
(“Events of Default”) occurs and is continuing, whatever the reason therefor:

(a) failure to pay any installment of principal on any Loan on the date, or any
payment in respect of a Letter of Credit pursuant to Section 2.5, when due; or

(b) failure to pay any installment of interest on any of the Loans, or to pay
any fee or other amounts due the Administrative Agent or any Bank hereunder,
within five (5) Business Days after the date when due; or

(c) any failure to comply with Sections 2.8(a), 5.2 (with respect to the
Borrower), 5.8, 5.9, any Section of Article VI or 7.1(f); or

(d) [Intentionally Omitted]; or

(e) the Borrower or any other Party fails to perform or observe any other term,
covenant, or agreement contained in any Loan Document on its part to be
performed or observed within 30 calendar days after notice by the Administrative
Agent of such Default; or

(f) any representation or warranty in any Loan Document or in any certificate,
agreement, instrument, or other document made or deemed made or delivered, on or
after the Restatement Date, pursuant to or in connection with any Loan Document
proves to have been incorrect when made in any respect material to the ability
of the Borrower to duly and punctually perform all of the Obligations; or

(g) the Borrower, any of its Significant Subsidiaries which is also a Restricted
Subsidiary, or any Guarantor Subsidiary (i) fails to pay the principal, or any
principal installment, of any present or future Indebtedness (other than
Non-Recourse Indebtedness), or any guaranty of present or future Indebtedness
(other than Non-Recourse Indebtedness) on its part to be paid, when due (or
within any stated grace period), whether at the stated maturity, upon
acceleration, by reason of required prepayment or otherwise in excess of
$25,000,000 in the aggregate or (ii) fails to perform or observe any other
material term, covenant, or agreement on its part to be performed or observed,
or suffers to exist any condition, in connection with any present or future
Indebtedness (other than Non-Recourse Indebtedness), or any guaranty of present
or future Indebtedness (other than Non-Recourse Indebtedness), in excess of
$25,000,000 in the aggregate, if as a result of such failure or such condition
any holder or holders thereof (or an agent or trustee on its or their behalf)
has the right to declare it due before the date on which it otherwise would
become due or has the right to cause a demand such that such Indebtedness be
repurchased, prepaid, defeased or redeemed; or

 

76



--------------------------------------------------------------------------------

(h) (x) any written guarantee of the indebtedness and liabilities of the
Borrower to the Administrative Agent and the Banks or any one or more of them
arising under the Loan Documents is asserted to be invalid or unenforceable by
any Loan Party (other than following the release of any such guarantee
contemplated by Section 10.11 or following the termination of such guarantee in
accordance with its terms), or (y) any Loan Document, at any time after its
execution and delivery and for any reason other than the agreement of all the
Banks, satisfaction in full of all the Obligations or in accordance with its
terms, ceases to be in full force and effect or is declared by a court of
competent jurisdiction to be null and void, invalid, or unenforceable in any
respect; or

(i) a final judgment (or judgments) against the Borrower or any of its
Significant Subsidiaries is entered for the payment of money in excess of
$25,000,000 in the aggregate over the amount of any insurance proceeds
reasonably expected to be received and remains unsatisfied, unpaid, undischarged
or unbonded without procurement of a stay of execution within 30 calendar days
after the issuance of any writ of execution or similar legal process or the date
of entry of judgment, whichever is earlier, or in any event at least 5 calendar
days prior to the sale of any assets pursuant to such legal process; or

(j) the Borrower or any Significant Subsidiary of the Borrower institutes or
consents to any proceeding under a Debtor Relief Law relating to it or to all or
any part of its Property, or fails generally, or admits in writing its
inability, to pay its debts as they mature, or makes a general assignment for
the benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator, or similar
officer for it or for all or any part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, or similar officer is
appointed without the application or consent of that Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any part of its
Property is instituted without the consent of that Person, and continues
undismissed or unstayed for 60 calendar days; or

(k) the occurrence of one or more ERISA Events if the aggregate liability of the
Borrower and its ERISA Affiliates under ERISA as a result thereof would
reasonably be expected to result in a Material Adverse Effect; or

(l) any determination is made by a court of competent jurisdiction that payment
of principal or interest or both is due to the holder of any Subordinated
Obligations which would not be permitted by Section 6.1 or that any Subordinated
Obligation is not subordinated in accordance with its terms to the Obligations;
or

(m) a Change in Control shall have occurred.

9.2 Remedies Upon Event of Default.

Without limiting any other rights or remedies of the Administrative Agent or the
Banks provided for elsewhere in this Agreement or the Loan Documents, or by
applicable Law or in equity, or otherwise:

(a) Upon the occurrence of any Event of Default, and so long as any such Event
of Default shall be continuing (other than an Event of Default described in
Section 9.1(j) with respect to the Borrower or a Guarantor Subsidiary):

(i) the Required Banks may request the Administrative Agent to, and the
Administrative Agent thereupon shall, by notice to the Borrower, declare that
all commitments to make Advances or issue Letters of Credit, and all other
obligations of the Administrative Agent, any Issuing Bank or the Banks with
respect to Advances and Letters of Credit shall be suspended; and

 

77



--------------------------------------------------------------------------------

(ii) the Required Banks may request the Administrative Agent to, and the
Administrative Agent thereupon shall, by notice to the Borrower:

(A) declare the unpaid principal of all Obligations due to the Banks hereunder
and under the Notes, an amount equal to the Letter of Credit Usage, all interest
accrued and unpaid thereon, and all other amounts payable to the Banks under the
Loan Documents to be forthwith due and payable, whereupon the same shall become
and be forthwith due and payable, without protest, presentment, notice of
dishonor, demand, or further notice of any kind, all of which are expressly
waived by the Borrower;

(B) require that the Borrower Cash Collateralize or Letter of Credit
Collateralize all outstanding Letters of Credit at 101% of the face amount
thereof (excluding any portion of such amount that is already Cash
Collateralized by operation of another provision of this Agreement); and

(C) apply cash collateral or make drawings under irrevocable standby letters of
credit delivered pursuant to Section 2.5(g).

(b) Upon the occurrence of any Event of Default described in Section 9.1(j) with
respect to the Borrower or a Guarantor Subsidiary:

(i) all commitments to make Advances or issue Letters of Credit, and all other
obligations of the Administrative Agent, any Issuing Bank or the Banks with
respect to Advances and Letters of Credit under the Loan Documents shall
terminate without notice to or demand upon the Borrower, which are expressly
waived by the Borrower; and

(ii) (A) the unpaid principal of all Obligations due to the Banks hereunder and
under the Notes, an amount equal to the Letter of Credit Usage and all interest
accrued and unpaid on such Obligations, and all other amounts payable under the
Loan Documents shall be forthwith due and payable, without protest, presentment,
notice of dishonor, demand, or further notice of any kind, all of which are
expressly waived by the Borrower; and (B) the Administrative Agent may apply
cash collateral or make drawings under irrevocable standby letters of credit
delivered pursuant to Section 2.5(g).

(c) So long as any Letter of Credit shall remain outstanding, any amounts
received by the Administrative Agent in respect of the Letter of Credit Usage
pursuant to Section 9.2(a)(ii) or 9.2(b)(ii) may be held as cash collateral for
the obligation of the Borrower to reimburse the Issuing Banks in event of any
drawing under any Letter of Credit (and the Borrower hereby grants to the
Administrative Agent for the benefit of the Issuing Banks and the Banks a
security interest in such cash collateral). In the event any Letter of Credit in
respect of which the Borrower has deposited cash collateral with the
Administrative Agent is canceled or expires, the cash collateral shall be
applied first to the reimbursement of the Issuing Banks (or all of the Banks, as
the case may be) for any drawings thereunder, second to the payment of any
outstanding Obligations of the Borrower hereunder or under any other Loan
Document, and third to the Person entitled to such amount.

 

78



--------------------------------------------------------------------------------

(d) Upon the occurrence of an Event of Default, the Banks and the Administrative
Agent, or any of them, may proceed to protect, exercise, and enforce their
rights and remedies under the Loan Documents against the Borrower or any other
Party and such other rights and remedies as are provided by Law or equity,
without notice to or demand upon the Borrower (which are expressly waived by the
Borrower) except to the extent required by applicable Laws. The order and manner
in which the rights and remedies of the Banks under the Loan Documents and
otherwise are exercised shall be determined by the Required Banks.

(e) All payments received by the Administrative Agent and the Banks, or any of
them, after the acceleration of the maturity of the Loans or after the Maturity
Date shall be applied first to the costs and expenses (including Attorney Costs)
of the Administrative Agent, acting as Administrative Agent, and of the Banks
and thereafter paid pro rata to the Banks in the same proportion that the
aggregate of the unpaid principal amount owing on the Obligations of the
Borrower to each Bank, plus accrued and unpaid interest thereon, bears to the
aggregate of the unpaid principal amount owing on all the Obligations, plus
accrued and unpaid interest thereon. Regardless of how each Bank may treat the
payments for the purpose of its own accounting, for the purpose of computing the
Borrower’s Obligations, the payments shall be applied first, to the costs and
expenses of the Administrative Agent, acting as Administrative Agent, payable to
the Administrative Agent in its capacity as such hereunder, second, to the
payment of accrued and unpaid fees hereunder and interest on all Obligations to
the Banks, to and including the date of such application (ratably according to
the accrued and unpaid interest on the Loans), third, to the ratable payment of
the unpaid principal of all Obligations to the Banks, fourth, to the payment of
all other amounts then owing to the Administrative Agent or the Banks under the
Loan Documents, and fifth, the balance, if any, to the Borrower or as otherwise
required by law. Subject to Section 9.2(a)(i), no application of the payments
will cure any Event of Default or prevent acceleration, or continued
acceleration, of amounts payable under the Loan Documents or prevent the
exercise, or continued exercise, of rights or remedies of the Banks hereunder or
under applicable Law unless all amounts then due (whether by acceleration or
otherwise) have been paid in full.

ARTICLE X.

THE ADMINISTRATIVE AGENT

10.1 Appointment and Authorization.

(a) Each Bank hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Bank or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

(b) An Issuing Bank shall act on behalf of the Banks with respect to any Letters
of Credit issued by it and the documents associated therewith, and such Issuing
Bank shall have all of the

 

79



--------------------------------------------------------------------------------

benefits and immunities (i) provided to the Administrative Agent in this Article
X with respect to any acts taken or omissions suffered by such Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and the applications and agreements for letters of credit pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Article X and in the definition of “Agent-Related Person” included such Issuing
Bank with respect to such acts or omissions, and (ii) as additionally provided
herein with respect to such Issuing Bank.

10.2 Delegation of Duties.

The Administrative Agent may execute any of its duties under this Agreement or
any other Loan Document by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

10.3 Liability of Administrative Agent.

No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein, as determined in a final, non-appealable judgment of a court of
competent jurisdiction, and with respect to the Borrower, except as set forth in
Sections 2.5(e) and 2.5(f) and for any failure to comply with Section 11.12), or
(b) be responsible in any manner to any Bank or participant for any recital,
statement, representation or warranty made by any Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Party or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Bank or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Party or any Affiliate thereof. No Agent-Related Person shall be
under any obligation to take any action that, in its opinion or the opinion of
its counsel, may expose any Agent-Related Person to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt, any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Bank in violation of any Debtor Relief Law.

10.4 Reliance by Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, electronic communication or telephone message, electronic mail
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to any Party), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Banks as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Banks against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall

 

80



--------------------------------------------------------------------------------

in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Banks (or such greater number of Banks as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Banks.

(b) For purposes of determining compliance with the conditions specified in
Section 8.4, each Bank that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Bank unless the Administrative Agent shall have received
notice from such Bank prior to the proposed Restatement Date specifying its
objection thereto.

10.5 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, except with respect to defaults
in the payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Banks, unless the Administrative
Agent shall have received written notice from a Bank or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” The Administrative Agent will promptly
notify the Banks of its receipt of any such notice. The Administrative Agent
shall take such action with respect to such Default or Event of Default as may
be directed by the Required Banks in accordance with Article IX; provided,
however, that unless and until the Administrative Agent has received any such
direction, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable or in the best interest of the
Banks.

10.6 Credit Decision; Disclosure of Information by Administrative Agent.

Each Bank acknowledges that no Agent-Related Person has made any representation
or warranty to it, and that no act by the Administrative Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Party or any Affiliate thereof, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Bank as to any
matter, including whether Agent-Related Persons have disclosed material
information in their possession. Each Bank represents to the Administrative
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Parties and their respective Subsidiaries, and all applicable bank or other
regulatory Laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to the Borrower
hereunder. Each Bank also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
the other Parties. Except for notices, reports and other documents expressly
required to be furnished to the Banks by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Bank with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Parties or any of their respective Affiliates which may come into the
possession of any Agent-Related Person.

 

81



--------------------------------------------------------------------------------

10.7 Indemnification of Administrative Agent.

Whether or not the transactions contemplated hereby are consummated, the Banks
shall, ratably in accordance with their respective Pro Rata Shares, indemnify
upon demand each Agent -Related Person (to the extent not reimbursed by or on
behalf of any Party and without limiting the obligation of any Party to do so),
and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Bank shall be
liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own gross negligence or willful misconduct; provided,
however, that no action taken in accordance with the directions of the Required
Banks (or greater number, if so required) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section. Without
limitation of the foregoing, each Bank shall reimburse the Administrative Agent
upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower. The undertaking in
this Section shall survive termination of the Commitments, the payment of all
other Obligations and the resignation of the Administrative Agent.

10.8 Administrative Agent in its Individual Capacity.

The Administrative Agent and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Loan Parties and their respective Affiliates
as though the Administrative Agent were not the Administrative Agent or an
Issuing Bank hereunder and without notice to or consent of the Banks. The Banks
acknowledge that, pursuant to such activities, the Administrative Agent or its
Affiliates may receive information regarding any Party or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Party or such Affiliate) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them. With
respect to its Loans, the Administrative Agent shall have the same rights and
powers under this Agreement as any other Bank and may exercise such rights and
powers as though it were not the Administrative Agent or an Issuing Bank, and
the terms “Bank” and “Banks” include the Administrative Agent in its individual
capacity.

10.9 Successor Administrative Agent.

The Administrative Agent may resign as Administrative Agent upon 30 days’ notice
to the Banks. If the Administrative Agent resigns under this Agreement, the
Required Banks shall appoint from among the Banks a successor administrative
agent for the Banks, which successor administrative agent shall be consented to
by the Borrower at all times other than during the existence of an Event of
Default under Section 9.1(a) or 9.1(j) (which consent of the Borrower shall not
be unreasonably withheld or delayed). If no successor administrative agent is
appointed 15 days prior to the effective date of the resignation of the
Administrative Agent, the Administrative Agent may appoint, after consulting
with the Banks and the Borrower, a successor administrative agent from among the
Banks. Upon the acceptance of its appointment as successor administrative agent
hereunder, the Person acting as such successor administrative agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the term “Administrative Agent” shall mean such successor
administrative agent and the retiring Administrative Agent’s appointment, powers
and duties as Administrative Agent shall be terminated.

 

82



--------------------------------------------------------------------------------

After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article X and Sections 11.3 and
11.10 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement. If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Banks shall perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Banks
appoint a successor agent as provided for above.

10.10 Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Party, the Administrative Agent
(irrespective of whether the principal of any Loan or other Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Banks and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Banks and the Administrative Agent and their respective
agents and counsel and all other amounts due the Banks and the Administrative
Agent under Sections 2.5, 3.2 and 11.3) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Banks, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.2, 3.3 and 11.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Bank or to authorize the Administrative Agent to vote in
respect of the claim of any Bank in any such proceeding.

10.11 Guaranty Matters.

Each Bank acknowledges and irrevocably consents to the release and discharge of
any Guarantor Subsidiary from its obligations under the Subsidiary Guaranty by
the Administrative Agent, without any further consent or authorization by the
Banks, as a result of a Change in Status of a Guarantor Subsidiary. The Borrower
may notify the Administrative Agent of any Change in Status of a Guarantor
Subsidiary by delivering an Officer’s Certificate, which shall include a
reasonably detailed description of such Change in Status and a certification
that no Default or Event of Default exists or would result from the release of
such Guarantor Subsidiary from its obligations under the Subsidiary Guaranty.
Such Officer’s Certificate shall be delivered no later than simultaneously with
the delivery of a Compliance Certificate pursuant to

 

83



--------------------------------------------------------------------------------

Section 7.2 with respect to the fiscal quarter during which such Change in
Status occurs. Upon delivery of such Officer’s Certificate to the Administrative
Agent, such Guarantor Subsidiary will be released and discharged from its
obligations under the Subsidiary Guaranty, automatically, without any further
action by the Administrative Agent or any Bank, and the Subsidiary that is
subject to such Change in Status shall no longer be a Guarantor Subsidiary. Upon
request by the Administrative Agent at any time, the Required Banks will confirm
in writing the Administrative Agent’s authority to take any steps to effect the
release of any Guarantor Subsidiary from its obligations under the Subsidiary
Guaranty pursuant to this Section 10.11.

10.12 Other Agents; Arrangers and Managers.

None of the Banks or other Persons identified on the facing page or signature
pages of this Agreement as a “syndication agent,” “documentation agent,” “senior
managing agent,” “managing agent,” “co-agent,” “joint book manager”, “sole book
manager,” “lead manager,” “joint lead arranger”, “sole lead arranger,”
“arranger” or “co-arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement or any of the other Loan Documents
other than, in the case of such Banks, those applicable to all Banks as such.
Without limiting the foregoing, none of the Banks or other Persons so identified
shall have or be deemed to have any fiduciary relationship with any Bank. Each
Bank acknowledges that it has not relied, and will not rely, on any of the Banks
or other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

10.13 Defaulting Banks.

(a) If for any reason any Bank becomes a Defaulting Bank, then in addition to
the rights and remedies that may be available to the Administrative Agent and
the Banks at law or in equity, the Defaulting Bank’s right to participate in the
Loan and the Agreement will be suspended during the pendency of the Defaulting
Bank’s uncured default, and (without limiting the foregoing) the Administrative
Agent may (or at the direction of the Required Banks, shall) withhold from the
Defaulting Bank any interest payments, fees, principal payments or other sums
otherwise payable to such Defaulting Bank under the Loan Documents until such
default of such Defaulting Bank has been cured. Each Non-Defaulting Bank will
have the right, but not the obligation, in its sole discretion, to acquire at
par a proportionate share (based on the ratio of its Pro Rata Share of the
Commitment to the aggregate amount of the Pro Rata Shares of the Commitments of
all of the Non-Defaulting Banks that elect to acquire a share of the Defaulting
Bank’s Pro Rata Share of the Commitment) of the Defaulting Bank’s Pro Rata Share
of the Commitment, including its proportionate share in the outstanding
principal balance of the Loans. The Defaulting Bank will pay and protect, defend
and indemnify the Administrative Agent and each of the other Banks and Issuing
Banks against, and hold the Administrative Agent, and each of the other Banks
and Issuing Banks harmless from, all claims, actions, proceedings, liabilities,
damages, losses, and expenses (including Attorney Costs, and interest at the
Base Rate plus 2.0% per annum for the funds advanced by the Administrative Agent
or any Banks on account of the Defaulting Bank) they may sustain or incur by
reason of or in consequence of the Defaulting Bank’s failure or refusal to
perform its obligations under the Loan Documents. The Administrative Agent may
set off against payments due to the Defaulting Bank for the claims of the
Administrative Agent and the other Banks against the Defaulting Bank. The
exercise of these remedies will not reduce, diminish or liquidate the Defaulting
Bank’s Pro Rata Share of the Commitment (except to the extent that part or all
of such Pro Rata Share of the Commitment is acquired by the other Banks as
specified above) or its obligations to share losses and reimbursement for costs,
liabilities and expenses under this Agreement. This indemnification will survive
the payment and satisfaction of all of the Borrower’s obligations and
liabilities to the Banks and the Issuing Banks. The foregoing provisions of this
Section 10.13 are solely for the benefit of the Administrative Agent and the
Banks, and may not be enforced or relied upon by the Borrower.

 

84



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in this Agreement, if any
Bank becomes a Defaulting Bank, then, until such time as that Bank is no longer
a Defaulting Bank, to the extent permitted by applicable Law:

(i) fees shall cease to accrue on the Commitment of such Defaulting Bank
pursuant to Sections 3.2 and 3.3;

(ii) the Defaulting Bank’s right to approve or disapprove any amendment, waiver
or consent with respect to this Agreement shall be restricted as set forth in
Section 11.2;

(iii) any L/C Advance of such Defaulting Bank not funded by such Defaulting Bank
will, upon notice by the Administrative Agent, and subject in any event to the
limitation in the first proviso below, automatically be reallocated (effective
on the day such Bank becomes a Defaulting Bank) among the Non-Defaulting Banks
pro rata in accordance with their respective Commitments; provided that, (a) the
sum of the Exposure of each Non-Defaulting Bank may not in any event exceed the
Non-Defaulting Bank’s Pro Rata Share of the Commitment as in effect at the time
of such reallocation, (b) subject to Section 11.30, such reallocation will not
constitute a waiver or release of any claim the Borrower, the Administrative
Agent, any Issuing Bank or any other Bank may have against such Defaulting Bank
including any claim of a Non-Defaulting Bank as a result of such Non-Defaulting
Bank’s increased exposure following such reallocation, and (c) neither such
reallocation nor any payment by a Non-Defaulting Bank as a result thereof will
cause such Defaulting Bank to be a Non-Defaulting Bank;

(iv) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Bank’s L/C Advance cannot be so reallocated, whether by reason of
clause (a) of the proviso in clause (iii) above or otherwise, the Borrower will,
without prejudice to any right or remedy available to it hereunder or under Law
and not later than 1 Business Day after demand by the Administrative Agent, (a)
Cash Collateralize the obligations of the Borrower to each applicable Issuing
Bank in respect of the unallocated portion of such L/C Advance, as the case may
be, in an amount at least equal to 101% of the aggregate amount of the
unreallocated portion of such L/C Advance (excluding any portion of such amount
that is already Cash Collateralized by operation of another provision of this
Agreement), or (b) make other arrangements satisfactory to the Administrative
Agent and the Issuing Bank in their sole discretion to protect them against the
risk of non-payment by such Defaulting Bank; and

(v) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Bank under this
Agreement (whether voluntary or mandatory, at maturity, pursuant to Article IX
or otherwise) shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Bank to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Bank to the
Issuing Bank hereunder; third, if so determined by the Administrative Agent or
requested by the Issuing Bank, to be held as Cash Collateral for future funding
obligations of that Defaulting Bank of any participation in any Letter of
Credit; fourth, as the Borrower may request (so long as no Default or Event of
Default has occurred and is continuing), to the funding of any Loan in respect
of which that Defaulting Bank has failed to fund its portion thereof as required
by this Agreement, as reasonably determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Bank to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Banks or the Issuing Bank as a result
of any judgment of a court of competent jurisdiction obtained by any Bank or the
Issuing

 

85



--------------------------------------------------------------------------------

Bank against that Defaulting Bank as a result of that Defaulting Bank’s breach
of its obligations under this Agreement; seventh, so long as no Default or Event
of Default has occurred and is continuing, to the payment of any amounts owing
to the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Bank as a result of that
Defaulting Bank’s breach of its obligations under this Agreement; and eighth, to
that Defaulting Bank or as otherwise directed by a court of competent
jurisdiction; provided that, if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Bank
has not fully funded its appropriate share and (y) such Loans or L/C Borrowings
were made at a time when the conditions set forth in Section 8.2 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all Non-Defaulting Banks on a pro rata basis prior to being
applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Bank. Any payments, prepayments or other amounts paid or payable to a
Defaulting Bank that are applied (or held) to pay amounts owed by a Defaulting
Bank or to post Cash Collateral pursuant to this Section 10.13(b)(v) shall be
deemed paid to and redirected by that Defaulting Bank, and each Bank irrevocably
consents hereto.

10.14 No Obligations of the Borrower.

Nothing contained in this Article X shall be deemed to impose upon the Borrower
any obligation in respect of the due and punctual performance by the
Administrative Agent of its obligations to the Banks under any provision of this
Agreement, and the Borrower shall have no liability to the Administrative Agent
or any of the Banks in respect of any failure by the Administrative Agent or any
Bank to perform any of its obligations to the Administrative Agent or the Banks
under this Agreement. Without limiting the generality of the foregoing, where
any provision of this Agreement relating to the payment of any amounts due and
owing under the Loan Documents provides that such payments shall be made by the
Borrower to the Administrative Agent for the account of the Banks, the
Borrower’s obligations to the Banks in respect of such payments shall be deemed
to be satisfied upon the making of such payments to the Administrative Agent in
the manner provided by this Agreement.

ARTICLE XI.

MISCELLANEOUS

11.1 Cumulative Remedies; No Waiver.

The rights, powers, and remedies of the Administrative Agent or any Bank
provided herein or in any Note or other Loan Document are cumulative and not
exclusive of any right, power, or remedy provided by law or equity. No failure
or delay on the part of the Administrative Agent or any Bank in exercising any
right, power, or remedy may be, or may be deemed to be, a waiver thereof; nor
may any single or partial exercise of any right, power, or remedy preclude any
other or further exercise of any other right, power, or remedy. The terms and
conditions of Sections 8.1, 8.2, 8.3 and 8.4 hereof are inserted for the sole
benefit of the Banks and the Administrative Agent may (with the approval of the
Required Banks) waive them in whole or in part with or without terms or
conditions in respect of any Loan, without prejudicing the Banks’ rights to
assert them in whole or in part in respect of any other Loans.

11.2 Amendments; Consents.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Party
therefrom, may in any event be effective unless in writing signed by the
Required Banks and each Loan Party party to the relevant Loan Document

 

86



--------------------------------------------------------------------------------

or (with the consent of the Required Banks) the Administrative Agent and each
Loan Party party to the relevant Loan Document, and then only in the specific
instance and for the specific purpose given; and without the approval in writing
of all of the affected Banks, no amendment, waiver or consent may be effective:

(a) to amend or modify the principal of, or the amount of principal or principal
prepayments payable on any Obligation, to increase the Exposure of any Bank
without the consent of that Bank, to decrease the rate of any interest or fee
payable to any Bank without the consent of that Bank, or to reduce or waive any
interest or other amount payable to any Bank without the consent of that Bank;

(b) to postpone any date fixed for any payment of principal of, prepayment of
principal of, or any installment of interest on, any Obligation owing to a Bank
or any installment of any fee owing to a Bank, or to extend the term of the
Commitment without the consent of that Bank;

(c) to amend or modify the provisions of the definition in Section 1.1 of
“Required Banks” or this Section 11.2, or any provision providing for the
ratable or pro rata treatment of the Banks without the consent of each Bank;

(d) release any Guarantor Subsidiary from liability under the Subsidiary
Guaranty (except as provided below); or

(e) to amend or modify any provision of this Agreement or the Loan Documents
that expressly requires the consent or approval of all the Banks without the
consent of each Bank.

Any amendment, waiver or consent pursuant to this Section 11.2 shall apply
equally to, and shall be binding upon, all the Banks and the Administrative
Agent. Any amendment, waiver or consent pursuant to this Section 11.2 that
permits the sale or other transfer of the capital stock of (or all or
substantially all of the assets of) a Guarantor Subsidiary shall automatically
release the Guarantor Subsidiary effective concurrently with such sale or other
transfer.

In addition, no amendment, modification, termination or waiver of any provision
(i) of Section 2.5 shall be effective without the written concurrence of
Administrative Agent and, with respect to the purchase of participations in
Letters of Credit, without the written concurrence of applicable Issuing Banks
that have issued an outstanding Letter of Credit or have not been reimbursed for
a payment under a Letter of Credit, (ii) of Article X or of any other provision
of this Agreement which, by its terms, expressly requires the approval or
concurrence of Administrative Agent shall be effective without the written
concurrence of Administrative Agent.

Notwithstanding anything to the contrary contained in this Section 11.2, if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error, defect, ambiguity or inconsistency or any error or omission of a
technical, administrative or immaterial nature in any provision of any Loan
Document, then the Administrative Agent and the Borrower shall be permitted to
amend such provision in order to correct the same, and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Banks
within five Business Days following their receipt of notice thereof.

Anything herein to the contrary notwithstanding, during such period as a Bank is
a Defaulting Bank, to the fullest extent permitted by applicable Law, such Bank
will not be entitled to vote in respect of amendments and waivers hereunder and
the Commitment and the outstanding Loans or other extensions of credit of such
Bank hereunder will not be taken into account in determining whether the
Required Banks or all of the Banks, as required, have approved any such
amendment or waiver (and the

 

87



--------------------------------------------------------------------------------

definition of “Required Banks” will automatically be deemed modified accordingly
for the duration of such period); provided that, any such amendment or waiver
that would increase the Exposure or extend the term of the Commitment of such
Defaulting Bank, postpone the date fixed for the payment of principal or
interest owing to such Defaulting Bank hereunder, reduce the principal amount of
any Obligation owing to such Defaulting Bank, reduce the amount of or the rate
or amount of interest on any amount owing to such Defaulting Bank or of any fee
payable to such Defaulting Bank hereunder, or alter the terms of this proviso,
will require the consent of such Defaulting Bank.

11.3 Costs, Expenses and Taxes.

The Borrower shall pay within 30 days after demand (which demand shall be
accompanied by an invoice in reasonable detail) the reasonable actual
out-of-pocket costs and expenses of the Administrative Agent in connection with
the negotiation, preparation, execution, delivery, arrangement, syndication and
closing of (a) the Loan Documents and (b) any amendment, waiver or modification
of the Loan Documents. The Borrower shall pay within 30 days after demand the
reasonable actual out-of-pocket costs and expenses of the Administrative Agent
and each of the Banks and Issuing Banks in connection with the enforcement of
any Loan Documents following the occurrence of a Default or an Event of Default,
including in connection with any refinancing, restructuring, reorganization
(including a bankruptcy reorganization, if such payment is approved by the
bankruptcy court or any similar proceeding). The costs and expenses referred to
in the first sentence above (for which the Borrower shall be liable solely with
respect to costs and expenses of the Administrative Agent and Arrangers) and the
second sentence above (which shall apply to costs and expenses of the
Administrative Agent, the Banks and the Issuing Banks) shall include filing
fees, recording fees, title insurance fees, appraisal fees, search fees, and
other out-of-pocket expenses and Attorney Costs of the Administrative Agent,
Arrangers or any of the Banks or Issuing Banks, as the case may be, or
independent public accountants and other outside experts retained by the
Administrative Agent (provided that, the Borrower shall not be liable under this
Section 11.3 for (i) fees and expenses of more than one firm of independent
public accountants, or more than one expert with respect to a specific subject
matter, at any one time, or (ii) the fees and expenses of more than one firm of
outside legal counsel (and one local counsel in each relevant jurisdiction and
specialty counsel, if applicable) retained to represent the Administrative
Agent, the Banks and the Issuing Banks, but if any of such parties does not
consent to such joint representation, the Borrower shall be liable for the fees
and expenses of not more than one firm of outside legal counsel (and one local
counsel in each relevant jurisdiction and specialty counsel, if applicable)
retained to represent the Administrative Agent and also for not more than one
additional firm of outside legal counsel retained to otherwise represent one or
more of the Banks and Issuing Banks). Nothing herein shall obligate the Borrower
to pay any costs and expenses in connection with an assignment of or
participation in a Bank’s Pro Rata Share of a Commitment. Any amount payable to
the Administrative Agent, any Arranger, any Bank, any Issuing Bank or any
Participant under this Section 11.3 shall bear interest from the date which is
30 days after the Borrower’s receipt of demand (together with reasonable
supporting documentation) for payment at the rate then in effect for Base Rate
Loans.

11.4 Nature of Banks’ Obligations.

Nothing contained in this Agreement or any other Loan Document and no action
taken by the Administrative Agent or the Banks or any of them pursuant hereto or
thereto may, or may be deemed to, make the Banks a partnership, an association,
a joint venture, or other entity, either among themselves or with the
Borrower. The obligations of the Banks hereunder to make Advances and to fund
participations in Letters of Credit are several and not joint or joint and
several. The failure of any Bank to make any Advance or to fund any such
participation on any date required hereunder shall not relieve any other Bank of
its corresponding obligation to do so on such date, and no Bank shall be
responsible for the failure of any other Bank to so make its Advance or purchase
its participation.

 

88



--------------------------------------------------------------------------------

11.5 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Bank, regardless of any investigation made by the
Administrative Agent or any Bank or on their behalf and notwithstanding that the
Administrative Agent or any Bank may have had notice or knowledge of any Default
at the time of the making of any Advance or the issuance of any Letter of
Credit, and shall continue in full force and effect as long as any Loan or any
other Obligation hereunder shall remain unpaid or unsatisfied or any Letter of
Credit shall remain outstanding.

11.6 Notices and Other Communications; Copies.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 11.6(b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 11.6; and

(ii) if to any other Bank, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (x) actual receipt by the relevant party hereto and
(y) (A) if sent by hand or overnight courier service, when signed for by or on
behalf of the relevant party hereto, (B) if mailed by certified or registered
mail, 4 Business Days after deposit in the mails, postage prepaid or (C) if sent
by telecopier, when sent (except that, if not given during normal business hours
for the recipient, shall be deemed to have been given at the opening of business
on the next Business Day for the recipient). Notices delivered through
electronic communications to the extent provided in Section 11.6(b) below, shall
be effective as provided in Section 11.6(b).

(b) Electronic Communications. Notices and other communications to the Banks and
the Issuing Bank(s) hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that, the foregoing
shall not apply to notices to any Bank or the Issuing Bank(s) pursuant to
Article II if such Bank or such Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that, approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,

(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written

 

89



--------------------------------------------------------------------------------

acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and

(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Bank, any Issuing Bank
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of the Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Bank, any Issuing Bank or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent and
the Issuing Bank(s) may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Bank may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the Issuing Bank(s). In addition, each Bank agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record:

(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and

(ii) accurate wire instructions for such Bank.

(e) Reliance by Administrative Agent, Issuing Bank(s) and Banks. The
Administrative Agent, the Issuing Bank(s) and the Banks shall be entitled to
rely and act upon any notices purportedly given by or on behalf of the Borrower
even if

(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or

(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.

 

90



--------------------------------------------------------------------------------

The Borrower shall indemnify each Agent-Related Person, each Issuing Bank and
each Bank from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

11.7 Execution in Counterparts; Delivery.

This Agreement and any other Loan Document to which the Borrower is a Party may
be executed in any number of counterparts and any party hereto or thereto may
execute any counterpart, each of which when executed and delivered will be
deemed to be an original and all of which counterparts of this Agreement or any
other Loan Document, as the case may be, taken together will be deemed to be but
one and the same instrument. Such counterparts may be sent by facsimile,
telecopy or electronic mail. The execution of this Agreement or any other Loan
Document by any party hereto or thereto will not become effective until executed
counterparts hereof or thereof (or other evidence of execution satisfactory to
the Administrative Agent and the Borrower) have been delivered to the
Administrative Agent and the Borrower. The parties hereto agree and acknowledge
that delivery of any signature by facsimile, telecopy or electronic mail shall
constitute execution by such signatory.

11.8 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Bank and no Bank may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 11.8(b), (ii) by way of participation in accordance with
the provisions of Section 11.8(d), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.8(f) or (iv) in
accordance with Section 11.27 (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 11.8(d) and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Any Bank may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this Section
11.8(b), participations in Letters of Credit) at the time owing to it); provided
that, (i) except in the case of an assignment of the entire remaining amount of
the assigning Bank’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Bank or an Affiliate or Approved Fund of a Bank, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Bank subject to each
such assignment, determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 and shall be an integral multiple of
$1,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met; (ii) each partial assignment shall be made as an assignment

 

91



--------------------------------------------------------------------------------

of a proportionate part of all the assigning Bank’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned; (iii) any
assignment to an Eligible Assignee other than a Bank or an Affiliate or Approved
Fund of a Bank shall be subject to the prior written consent of the
Administrative Agent, not to be unreasonably withheld or delayed; (iv) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
$3,500 (treating multiple, simultaneous assignments by or to two or more
Approved Funds as a single assignment) (except that no such processing and
recordation fee shall be payable (w) in connection with any assignment to or
from Citi or any of its Affiliates or Approved Funds, or (x) in the case of an
assignee which is already a Bank or is an Affiliate or Approved Fund of a Bank,
or (y) for any assignment which the Administrative Agent, in its sole discretion
elects to waive such processing and recordation fee), and the Eligible Assignee,
if it shall not be a Bank, shall deliver to the Administrative Agent an
Administrative Questionnaire; and (z) any assignment to an Eligible Assignee
other than a Bank or an Affiliate or Approved Fund of a Bank shall be subject to
the prior written consent of the Borrower (such consent not to be unreasonably
withheld or delayed), but such consent of the Borrower shall not be required if
a Default or an Event of Default has then occurred and is continuing; provided
that, the Borrower shall be deemed to have consented to any such Eligible
Assignee unless it shall have objected thereto within five (5) Business Days
following written request for such consent. Subject to acceptance and recording
thereof by the Administrative Agent pursuant to Section 11.8(c), from and after
the effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Bank under this Agreement, and the assigning Bank thereunder
shall, to the extent of the interest assigned by such Assignment and Assumption,
be released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Bank’s rights and
obligations under this Agreement, such Bank shall cease to be a party hereto but
shall continue to be entitled to the benefits of Sections 3.6, 3.10, 11.3,
11.6(e) and 11.10 with respect to facts and circumstances occurring prior to the
effective date of such assignment). Upon request, the Borrower shall execute and
deliver a Note to the assignee Bank. Any assignment or transfer by a Bank of
rights or obligations under this Agreement that does not comply with this
Section 11.8(b) shall be treated for purposes of this Agreement as a sale by
such Bank of a participation in such rights and obligations in accordance with
Section 11.8(d). Any costs and expenses incurred in connection with an
assignment hereunder (including the processing and recordation fee pursuant to
Section 11.8(b)(iv)) shall be paid by the Eligible Assignee (except as otherwise
provided in Section 11.27).

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Banks, and the Commitments of, and principal
amounts of the Loans and other Obligations owing to, each Bank pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Banks shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Bank hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Bank, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Any Bank may at any time, without the consent of, or notice to, the Borrower
or the Administrative Agent, sell participations to any Person (other than a
natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Bank’s rights
or obligations under this Agreement (including all or a portion of its
Commitment or the Loans (including such Bank’s participations in Letters of
Credit) owing to it); provided that, (i) such Bank’s

 

92



--------------------------------------------------------------------------------

obligations under this Agreement otherwise shall remain unchanged, (ii) such
Bank shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Banks shall continue to deal solely and directly with such Bank in
connection with such Bank’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Bank sells such a participation
shall provide that such Bank shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided further, that such agreement or instrument may
provide that such Bank will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Sections 11.2(a),
11.2(b) or 11.2(d) that directly affects such Participant; provided further,
that any Bank selling a participation shall endeavor promptly to give the
Borrower notice following any such sale, but the failure to give such notice
will not give rise to any liability on the part of such Bank or otherwise affect
the validity of any such sale. Subject to clause (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of, and
subject to the limitations of, Sections 3.6 and 3.10 to the same extent as if it
were a Bank and had acquired its interest by assignment pursuant to
Section 11.8(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.15 as though it were a Bank, provided
that, such Participant agrees to be subject to Section 11.9 as though it were a
Bank. Each Bank that sells a participation shall, acting solely for this purpose
as an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that, no Bank shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Bank shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary. For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) A Participant shall not be entitled to receive any greater payment under
Sections 3.6 and 3.10 than the applicable Bank would have been entitled to
receive with respect to the participation sold to such Participant.

(f) Any Bank may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (including under its Note, if any) to
secure obligations of such Bank, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that, no such pledge or
assignment shall release such Bank from any of its obligations hereunder or
substitute any such pledgee or assignee for such Bank as a party hereto.

(g) In connection with any assignment of rights and obligations of any
Defaulting Bank hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Bank, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Bank to the Administrative Agent, any Issuing Bank and each

 

93



--------------------------------------------------------------------------------

other Bank hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit in accordance with such Defaulting Bank’s Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Bank hereunder becomes effective under applicable
Law without compliance with the provisions of this paragraph, then the assignee
of such interest will be deemed to be a Defaulting Bank for all purposes of this
Agreement until such compliance occurs.

(h) If any Issuing Bank resigns as an Issuing Bank it shall retain all the
rights and obligation of an Issuing Bank hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as an Issuing
Bank and all Obligations with respect thereto (including the right to require
the Banks to make Base Rate Loans or fund risk participation in Unreimbursed
Amounts pursuant to Section 2.5).

11.9 Sharing of Setoffs.

Each Bank severally agrees that if it, through the exercise of the right of
setoff, banker’s lien, or counterclaim against the Borrower or otherwise,
receives payment of the Obligations due it hereunder and under the Notes that is
ratably more than that to which it is entitled hereunder pursuant to Section
3.13 or 9.2(e), then: (a) the Bank exercising the right of setoff, banker’s
lien, or counterclaim or otherwise receiving such payment shall purchase, and
shall be deemed to have simultaneously purchased, from the other Bank a
participation in the Obligations held by the other Bank and shall pay to the
other Bank a purchase price in an amount so that the share of the Obligations
held by each Bank after the exercise of the right of setoff, banker’s lien, or
counterclaim or receipt of payment shall be in the same proportion that existed
prior to the exercise of the right of setoff, banker’s lien, or counterclaim or
receipt of payment, and (b) such other adjustments and purchases of
participations shall be made from time to time as shall be equitable to ensure
that all of the Banks share any payment obtained in respect of the Obligations
ratably in accordance with the provisions of Section 3.13 and 9.2(e), provided
that, if all or any portion of a disproportionate payment obtained as a result
of the exercise of the right of setoff, banker’s lien, counterclaim or otherwise
is thereafter recovered from the purchasing Bank by the Borrower or any Person
claiming through or succeeding to the rights of the Borrower, the purchase of a
participation shall be rescinded and the purchase price thereof shall be
restored to the extent of the recovery, but without interest. Each Bank that
purchases a participation in the Obligations pursuant to this Section shall from
and after the purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Bank were the original owner of the Obligations purchased. The Borrower
expressly consents to the foregoing arrangements and agrees that, to the extent
permitted by Law, any Bank holding a participation in an Obligation so purchased
may exercise any and all rights of setoff, banker’s lien or counterclaim with
respect to the participation as fully as if the Bank were the original owner of
the Obligation purchased. Notwithstanding anything in this Section 11.9 to the
contrary, in the event that any Defaulting Bank exercises any right of setoff,
(i) all amounts so set off will be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section
10.13(b)(iii) and, pending such payment, will be segregated by such Defaulting
Bank from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the Issuing Banks, the Banks and any other Person entitled
to such amounts pursuant to Section 10.13(b)(iii) and (y) the Defaulting Bank
will provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Bank as to which it
exercised such right of setoff.

 

94



--------------------------------------------------------------------------------

11.10 Indemnification by the Borrower.

The Borrower shall indemnify and hold harmless each Agent-Related Person, the
Arrangers, each Bank, each Issuing Bank and their respective Affiliates,
directors, officers, employees, advisors and agents (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages (including punitive and exemplary damages), penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements (including Attorney
Costs; provided that, such Attorney Costs shall not include the fees and
expenses of more than one firm of outside legal counsel (and one local counsel
in each relevant jurisdiction and specialty counsel, if applicable, and solely
in the case of a conflict of interest, one additional counsel in each applicable
material jurisdiction to the affected Indemnitees) retained to represent the
Administrative Agent, the Banks and the Issuing Banks, but if any of such
parties does not consent to such joint representation, the Borrower shall be
liable for the fees and expenses of not more than one firm of outside legal
counsel (and one local counsel in each relevant jurisdiction and specialty
counsel, if applicable, and solely in the case of a conflict of interest, one
additional counsel in each applicable material jurisdiction to the affected
Indemnitees) retained to represent the Administrative Agent and also for not
more than one additional firm of outside legal counsel retained to otherwise
represent one or more of the Banks and Issuing Banks)) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (a) the execution, delivery, enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
an Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (c) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto or (d) the use, generation, manufacture,
production, storage, release, threatened release, discharge, treatment,
transportation, disposal or presence of any Hazardous Materials if such
Hazardous Materials are on, under, about or relate to the Borrower’s Property or
operations, so long as such liability, obligation, loss, damage (including
punitive and exemplary damages), penalty, claim, demand, action, judgment, suit,
cost, expense or disbursement arises out of or relates to a Commitment, the use
of proceeds of any Loans, any transaction contemplated pursuant to this
Agreement, or any relationship or alleged relationship of any Indemnitee to
Borrower related to this Agreement (all the foregoing, collectively, the
“Indemnified Liabilities”); provided that, such indemnity shall not, as to any
Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from (x) the gross negligence,
willful misconduct or material breach of the Loan Documents by such Indemnitee
or (y) disputes between and among Indemnitees to the extent such disputes do not
arise from any act or omission of the Borrower or any of its Affiliates (other
than claims against an Indemnitee acting in its capacity as an agent or arranger
or similar role, unless denied pursuant to clause (x) above). No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee have any liability for any indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Restatement Date). All amounts due under this Section 11.10 shall be payable
within 10 Business Days after demand therefor. The agreements in this Section
11.10 shall survive the resignation of the Administrative Agent, the replacement
of any Bank, the termination of the Commitments and the repayment, satisfaction
or

 

95



--------------------------------------------------------------------------------

discharge of all the other Obligations. Notwithstanding the foregoing,
indemnification for Indemnified Taxes and Other Taxes shall be governed by, and
be subject to the qualifications and requirements set forth in, Section
3.10. Furthermore, this Section 11.10 shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

11.11 Nonliability of Banks.

The relationship between the Borrower and the Banks is, and shall at all times
remain, solely that of borrower and lenders, and the Banks and the
Administrative Agent neither undertake nor assume any responsibility or duty to
the Borrower to review, inspect, supervise, pass judgment upon, or inform the
Borrower of any matter in connection with any phase of the Borrower’s business,
operations, or condition, financial or otherwise. The Borrower shall rely
entirely upon its own judgment with respect to such matters, and any review,
inspection, supervision, exercise of judgment, or information supplied to the
Borrower by any Bank, the Administrative Agent or any Arranger in connection
with any such matter is for the protection of the Banks, the Administrative
Agent and the Arrangers, and neither the Borrower nor any third party is
entitled to rely thereon.

11.12 Confidentiality.

Each of the Administrative Agent, each Bank and each Issuing Bank agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed

(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives only for
the purposes of administration or enforcement of this Agreement (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential),

(b) to the extent requested by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners),

(c) to the extent required by applicable Laws or regulations or by any subpoena
or similar legal process,

(d) to any other party hereto,

(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,

(f) subject to an agreement containing a standard of confidentiality
substantially the same as that in this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations,

(g) with the consent of the Borrower or

(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Bank, any Issuing Bank or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

 

96



--------------------------------------------------------------------------------

For purposes of this Section 11.12, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Arranger, any Bank or an Issuing Bank
on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the Restatement Date, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential
information. Each of the Administrative Agent, each Bank and each Issuing Bank
acknowledges that (x) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (y) it
has developed compliance procedures regarding the use of material non-public
information and (z) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities
Laws. Notwithstanding the foregoing, the provisions set forth in this Section
11.12 shall expire and shall be of no further effect after the first anniversary
of the earlier of (a) the Maturity Date and (b) the date on which no Loan
remains unpaid, or any other Obligation remains unpaid, or any portion of the
Commitment or any Letter of Credit remains outstanding.

11.13 No Third Parties Benefited.

This Agreement is made for the purpose of defining and setting forth certain
obligations, rights and duties of the Borrower, the Administrative Agent and the
Banks in connection with the Commitment, and is made for the sole benefit of the
Borrower, the Administrative Agent and the Banks, and the Administrative Agent’s
and the Banks’ successors and assigns. Except as provided in Sections 11.8 and
11.10, no other Person shall have any rights of any nature hereunder or by
reason hereof.

11.14 Other Dealings.

Any Bank may, without liability to account to the other Banks, accept deposits
from, lend money or provide credit facilities to and generally engage in any
kind of banking or other business with the Borrower and its Subsidiaries.

11.15 Right of Setoff — Deposit Accounts.

Upon the occurrence of an Event of Default and the acceleration of maturity of
the principal indebtedness pursuant to Section 9.2, the Borrower hereby
specifically authorizes each Bank in which the Borrower maintains a deposit
account (whether a general or special deposit account, other than trust
accounts) or a certificate of deposit to setoff any Obligations owed to the
Banks against such deposit account or certificate of deposit without prior
notice to the Borrower (which notice is hereby waived) whether or not such
deposit account or certificate of deposit has then matured. Nothing in this
Section shall limit or restrict the exercise by a Bank of any right to setoff or
banker’s lien under applicable Law, subject to the approval of the Required
Banks.

11.16 Further Assurances.

The Borrower shall, at its expense and without expense to the Banks or the
Administrative Agent, do, execute, and deliver such further acts and documents
as any Bank or the Administrative Agent from time to time reasonably requires
for the assuring and confirming unto the Banks or the Administrative Agent the
rights hereby created or intended now or hereafter so to be, or for carrying out
the intention or

 

97



--------------------------------------------------------------------------------

facilitating the performance of the terms of any Loan Document; provided that,
this Section 11.16 is not intended to create any affirmative obligation on the
part of the Borrower to provide additional collateral security, additional
guarantors or other credit enhancement with respect to the Obligations.

11.17 Integration.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and
supersedes all prior agreements, written or oral (including the mandate letter
and the summary of terms relating to this Agreement), on the subject matter
hereof except as provided in Section 3.3 hereof or otherwise expressly provided
herein to the contrary. The Loan Documents were drafted with the joint
participation of the Borrower and the Banks and shall be construed neither
against nor in favor of either, but rather in accordance with the fair meaning
thereof.

11.18 Governing Law.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN
THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

98



--------------------------------------------------------------------------------

11.19 Severability of Provisions.

Any provision in any Loan Document that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of all
Loan Documents are declared to be severable.

11.20 Headings.

Article and section headings in this Agreement and the other Loan Documents are
included for convenience of reference only and are not part of this Agreement or
the other Loan Documents for any other purpose.

11.21 Conflict in Loan Documents.

To the extent there is any actual irreconcilable conflict between the provisions
of this Agreement and any other Loan Document, the provisions of this Agreement
shall prevail.

11.22 Waiver of Right to Trial by Jury.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

11.23 Purported Oral Amendments.

THE BORROWER EXPRESSLY ACKNOWLEDGES THAT THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS MAY ONLY BE AMENDED OR MODIFIED, OR THE PROVISIONS HEREOF OR THEREOF
WAIVED OR SUPPLEMENTED, BY AN INSTRUMENT IN WRITING THAT COMPLIES WITH SECTION
11.2. THE BORROWER AGREES THAT IT WILL NOT RELY ON ANY COURSE OF DEALING, COURSE
OF PERFORMANCE, OR ORAL OR WRITTEN STATEMENTS BY ANY REPRESENTATIVE OF ANY AGENT
OR ANY BANK THAT DOES NOT COMPLY WITH SECTION 11.2 TO EFFECT AN AMENDMENT,
MODIFICATION, WAIVER OR SUPPLEMENT TO THE AGREEMENT OR THE OTHER LOAN DOCUMENTS.

11.24 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Bank, or the Administrative Agent or any Bank
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Bank in its discretion) to be
repaid to a trustee, receiver or any other party,

 

99



--------------------------------------------------------------------------------

in connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and (b)
each Bank severally agrees to pay to the Administrative Agent upon demand its
applicable share of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect.

11.25 [Intentionally Omitted].

11.26 USA PATRIOT Act Notice.

Each Bank that is subject to the PATRIOT Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Bank) hereby notifies
the Borrower that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Bank or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the PATRIOT Act. The
Borrower hereby agrees to provide any such information that is reasonably
requested by any Bank or the Administrative Agent.

11.27 Replacement of Banks.

If (a) any Bank requests compensation under Sections 3.6(a) through 3.6(e), (b)
the Borrower is required to pay any additional amount pursuant to Section 3.10,
(c) any Bank is a Defaulting Bank, (d) any Bank is a Non-Consenting Bank or (e)
any other circumstance exists hereunder that gives the Borrower the right to
replace a Bank as a party hereto, then the Borrower may, at its sole expense and
effort, upon notice to such Bank and the Administrative Agent, require such Bank
to assign and delegate, without recourse (subject to the last sentence of this
Section 11.27, in accordance with and subject to the restrictions contained in,
and consents required by, Section 11.8), and such Bank shall assign within three
(3) Business Days after the date of such notice, all of its interests, rights
and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee reasonably acceptable to the Administrative Agent that shall
assume such obligations, provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.8(b);

(b) such Bank shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.6(f) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and including all amounts due to such Bank under
Sections 3.10, 11.3, 11.6(e) and 11.10, but subject to the provisions of clause
(c) below);

(c) in the case of any such assignment resulting from a claim for compensation
under Sections 3.6(a) through 3.6(e) or payments required to be made pursuant to
Section 3.10, such assignment will result in a reduction in such compensation or
payments thereafter;

(d) prior to such assignment, such Bank shall have taken no action under Section
3.17 so as to eliminate the continued need for payment of the amounts owing
pursuant to Sections 3.6 and 3.10;

 

100



--------------------------------------------------------------------------------

(e) such assignment does not conflict with applicable Laws; and

(f) no Event of Default shall have occurred and be continuing at the time of
such assignment.

In the event that a Bank (a “Non-Complying Bank”) does not comply with the
requirements of the immediately preceding sentence within three (3) Business
Days after receipt of notice to such effect from the Borrower, each Bank hereby
authorizes and directs the Administrative Agent to execute and deliver such
documentation as may be required to give effect to an assignment in accordance
with Section 11.8 on behalf of such Non-Complying Bank and any such
documentation so executed by the Administrative Agent shall be effective for
purposes of documenting an assignment pursuant to Section 11.8.

In the event that (i) the Borrower or the Administrative Agent has requested
that the Banks consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each affected Bank in accordance
with the terms of Section 11.2 and (iii) the Required Banks have agreed to such
consent, waiver or amendment, then any Bank who does not agree to such consent,
waiver or amendment shall be deemed a “Non-Consenting Bank.”

A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

11.28 No Fiduciary Relationship.

The Borrower hereby acknowledges that none of the Administrative Agent, the
Banks or their Affiliates has any fiduciary relationship with or duty to the
Borrower or any of its Affiliates arising out of or in connection with the Loan
Documents, and the relationship between the Administrative Agent, the Banks or
any of their Affiliates, on the one hand, and the Borrower or its Affiliates, on
the other hand, in connection with the Loan Documents is solely that of debtor
and creditor.

11.29 Amendment and Restatement.

(a) This Agreement supersedes and replaces the Existing Revolving Credit
Agreement from and after the Restatement Date. This Agreement does not
constitute a novation, payment and reborrowing or termination of the Obligations
under and as defined in the Existing Revolving Credit Agreement and such
Obligations are in all respects continuing with only the terms being modified as
provided in this Agreement. The Borrower, the Banks, the Issuing Banks and the
Administrative Agent agree that the Existing Revolving Credit Agreement shall be
amended and restated on the Restatement Date, such that on the Restatement Date
the terms set forth herein shall replace the terms of the Existing Revolving
Credit Agreement, and all appendices, schedules and exhibits thereto are hereby
amended and restated in the forms attached hereto. Nothing herein shall be
deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Existing Revolving Credit Agreement,
this Agreement or any other Loan Document in similar or different circumstances.

(b) Each Bank party to the Existing Revolving Credit Agreement expressly waives
any compensation due to such Bank pursuant to Section 3.6(f) of the Existing
Revolving Credit Agreement as a result of the payment of accrued interest on any
Loans existing immediately prior to the Restatement Date pursuant to Section
8.4(f) of this Agreement (and any associated conversion of Eurodollar Rate Loans
other than on the last day of the Interest Period applicable thereto).

 

101



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in this Agreement or the Existing
Revolving Credit Agreement, each Bank that was a party to the Existing Revolving
Credit Agreement but is not a party to this Agreement on the Restatement Date
shall be deemed for all purposes to be a Non-Consenting Lender and a
Non-Complying Lender under the Existing Revolving Credit Agreement and,
notwithstanding the provisions of Section 11.8 and Section 11.27 of this
Agreement or the Existing Revolving Credit Agreement, shall be deemed to have
assigned such Bank’s Commitments and/or Loans (each as defined in the Existing
Revolving Credit Agreement) to the Banks party to this Agreement on the
Restatement Date such that the Commitments of such Banks party to this Agreement
shall on the Restatement Date be as set forth on Schedule 1.1 hereto

11.30 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Remainder of Page Intentionally Left Blank]

 

102



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

WCI COMMUNITIES, INC., a Delaware Corporation By:  

/s/ Russell Devendorf

  Name:   Russell Devendorf   Title:   Chief Financial Officer

 

[Signature Page – Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent, a Bank and an Issuing Bank By:  

/s/ Michael Vondriska

Name:   Michael Vondriska Title:   Vice President

 

[Signature Page – Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Bank and an Issuing Bank By:  

/s/ Jonathan Salzinger

Name:   Jonathan Salzinger Title:   Vice President

 

[Signature Page – Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Bank and an Issuing Bank By:  

/s/ Bill O’Daly

Name:   Bill O’Daly Title:   Authorized Signatory By:  

/s/ D. Andrew Maletta

Name:   D. Andrew Maletta Title   Authorized Signatory

 

[Signature Page – Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

TEXAS CAPITAL BANK, N.A., as a Bank and an Issuing Bank By:  

/s/ Carolynn Alexander

Name:   Carolynn Alexander Title:   Senior Vice President

 

[Signature Page – Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Agreement identified below (the
“Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex I attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Bank under the Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective facilities identified below (including,
without limitation, Letters of Credit included in such facilities) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a Bank)
against any Person, whether known or unknown, arising under or in connection
with the Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.            Assignor:  

 

      2.            Assignee:  

 

   [and is an Affiliate or Approved Fund of [identify Bank]I] 3.           
Borrower: WCI Communities, Inc., a Delaware corporation 4.           
Administrative Agent: Citibank, N.A., as the administrative agent under the
Agreement 5.            Agreement: Amended and Restated Revolving Credit
Agreement, dated as of February 9, 2016, among WCI Communities, Inc., as
Borrower, the Banks from time to time party thereto, and Citibank, N.A., as
Administrative Agent, as amended, restated, extended, supplemented or otherwise
modified from time to time.

 

1  Select as applicable.



--------------------------------------------------------------------------------

6.            Assigned Interest:      

 

Aggregate Amount of

Commitment

for all Banks*

   Amount of Commitment
Assigned*      Pro Rata Share Assigned
of Aggregate
Commitment2     CUSIP
Numbers

$            

   $                           %   

$            

   $                           %   

$            

   $                           %   

 

[7.    Trade Date:                ,         ]3

Effective Date:             ,         

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

2  Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Banks thereunder.

3  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

CITIBANK, N.A., as Administrative Agent By:  

 

  Title: [Consented to:]5 WCI COMMUNITIES, INC., as Borrower By:  

 

  Title:

 

4  To be added only if the consent of the Administrative Agent is required by
the terms of the Agreement.

5  To be added only if the consent of the Borrower is required by the terms of
the Agreement.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Agreement, (ii) it meets all requirements
of an Eligible Assignee under the Agreement (subject to receipt of such consents
as may be required under the Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Agreement as a Bank thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Bank thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 7.1 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Bank and based on such other
documents and information as it has deemed appropriate, made it own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, and (vii) attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Agreement, including
Section 3.10(e) thereof, duly completed and executed by the Assignee; and (b)
agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Bank.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date to the Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

Borrowing Base Certificate Date:                         

BORROWING BASE CERTIFICATE

The undersigned Senior Officer, being the duly elected              of WCI
Communities, Inc., a Delaware corporation (the “Borrower”), hereby certifies
that the following is a true and correct calculation of the Borrowing Base as of
            ,          (the “Statement Date”). Capitalized terms used but not
defined herein shall have the meanings set forth in the Amended and Restated
Revolving Credit Agreement dated as of February 9, 2016, as amended, restated,
extended, supplemented or otherwise modified from time to time (the
“Agreement”), by and among the Borrower, the Banks from time to time party
thereto (the “Banks”), and Citibank, N.A., as Administrative Agent.

 

I. Borrowing Base Calculation.

A. Borrowing Base. The following Escrow Receivables, Sold Homes Under
Construction, Model Homes, Unsold Homes Under Construction, Tower Construction
Projects, Tower Sold Units, Tower Unsold Units, Lots under Development,
Developed Lots, Land Held for Future Development and Unrestricted Cash of the
Borrower or any Subsidiary qualify for inclusion in the Borrowing Base (all
figures are as of Statement Date or the date of incurrence of any Loan, Letter
of Credit or any other Borrowing Base Indebtedness, as applicable):

 

1.   100% of the aggregate GAAP Value of Escrow Receivables    $             2.
  90% of the aggregate GAAP Value of Sold Homes Under Construction   
$             3.   85% of the aggregate GAAP Value of Model Homes   
$             4.   80% of the aggregate GAAP Value of Unsold Homes Under
Construction    $             5.   With respect to a Tower Construction Project
owned by a Loan Party and financed with Loans under the Agreement, 75% of the
Adjusted Project Costs incurred by such Loan Party with respect thereto1   
$             6.   With respect to Tower Sold Units and as to which ninety (90)
days have elapsed from the Tower Completion Date, 65% of the difference between
(x) the Tower Unit Costs incurred by a Loan Party with respect thereto and (y)
the aggregate amount of all Customer Deposit Liabilities held pursuant to each
such Tower Purchase Contract which may be applied to the Tower Unit Costs2   
$            

 

1  Such Adjusted Project Costs shall be excluded from computation in the
Borrowing Base on the date which is ninety (90) days from the Tower Completion
Date for such Tower Construction Project.

2  Such Tower Sold Units shall be excluded from computation in the Borrowing
Base on the date which is one hundred and eighty (180) days from the Tower
Completion Date for such Tower Units. The maximum amount of availability
includable in the Borrowing Base shall not exceed 65% of the sales price less
all Customer Deposit Liabilities under the Tower Purchase Contracts.



--------------------------------------------------------------------------------

   7.    With respect to Tower Unsold Units and as to which ninety (90) days
have elapsed from the Tower Completion Date, 50% of the Tower Unit Costs
incurred by a Loan Party with respect thereto3    $                8.    65% of
the aggregate GAAP Value of Developed Lots and Lots Under Development   
$                9.    50% of the aggregate GAAP Value of Land Held for Future
Development4    $                10.    100% of Unrestricted Cash minus Total
Outstandings    $                11.    Total Borrowing Base (Lines
I.A.1+2+3+4+5+6+7+8+9+10)56    $            

B. Borrowing Base Indebtedness. The following figures are as of the Statement
Date:

 

   1.    The aggregate principal amount of indebtedness for borrowed money
(including, without limitation, the Senior Notes)    $                2.   
Letter of Credit Usage with respect to Financial Letters of Credit that are not
Cash Collateralized or Letter of Credit Collateralized (computed as if all
Financial Letters of Credit were Letters of Credit issued under the Agreement)
   $                3.    Total Borrowing Base Indebtedness (Lines I.B.1+2) 7   
$            

 

 

3  Such Tower Unsold Units shall be excluded from computation in the Borrowing
Base on and after that date which is one hundred and eighty (180) days from the
Tower Completion Date for such Tower Units.

4  Line I.A.9 shall not exceed 45% of the amount in Line I.A.11. The value of
(i) any unentitled land or land under option and (ii) the assets securing the
loans under the Stonegate Agreement, in each case, shall not be included in the
Borrowing Base.

5  In no event shall the percentage of the Borrowing Base attributable to (i)
all Tower Construction Projects under Lines I.A.5, I.A.6 and I.A.7 exceed (x)
20% of the Borrowing Base, if the Consolidated Leverage Ratio, calculated on a
pro forma basis with any Loan, Letter of Credit or other Borrowing Base
Indebtedness deemed to be incurred as of the end of the most recent Fiscal
Quarter for which financial statements have been delivered (or were required to
have been delivered) pursuant to Section 7.1(a) or (b) (or, to the extent more
recent, the last fiscal month for which internal financial statements are
available), is less than 0.30 to 1.00 and (y) 15% of the Borrowing Base,
otherwise, and (ii) any single Tower Construction Project under Lines I.A.5,
I.A.6 and I.A.7 exceed 10% of the Borrowing Base.

6  Prior to the commencement of any Tower Construction Project, the value of any
land designated for such Tower Construction Project shall, to the extent
constituting Land Held For Future Development under the Credit Agreement, be
included in the Borrowing Base under Line I.A.9. From and after the commencement
of a Tower Construction Project, the value of the land upon which such Tower
Construction Project has commenced shall no longer be included in the Borrowing
Base pursuant to Line I.A.9, but instead, subject to the requirements set forth
in Section 2.8(c) of the Credit Agreement, the components of such Tower
Construction Project shall be included under Lines I.A.5, I.A.6 and I.A.7, as
applicable.

7  Line I.B.3 shall not include (i) any Non-Recourse Indebtedness, (ii) the
outstanding principal amount of any Subordinated Obligations or (iii) all
letters of credit issued under the Stonegate Agreement.



--------------------------------------------------------------------------------

C. Borrowing Base Surplus/(Deficit) at the Statement Date.

 

1.    (Line I.A.11 minus Line I.B.3)    $            

D. Commitment less Total Outstandings.

 

1.    Commitment    $             2.    Total Outstandings    $             3.
   (Line I.D.1 minus Line I.D.2)    $            

E. Borrowing Base Availability. The Borrowing Base Availability shall be the
lesser of Line I.C.1 and Line I.D.3.

 

1.   

Borrowing Base Availability at the Statement Date

     $               

[The undersigned further certifies, as of the date hereof, that each of the
requirements for inclusion Lines I.A.5, I.A.6 and/or I.A.7 above in the
Borrowing Base set forth in Section 2.8(c) of the Credit Agreement is true and
correct.]8

 

8  To be included in the Borrowing Base Certificate if amounts under Line I.A.5,
I.A.6 and I.A.7 are to be included in the calculation of the Borrowing Base for
the applicable period.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Borrowing Base Certificate
as of             , 20[    ].

 

WCI COMMUNITIES, INC.,

a Delaware corporation

 

 

[Printed Name and Title]



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,         

 

To: Citibank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Revolving Credit
Agreement, dated as of February 9, 2016 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”), among WCI COMMUNITIES, INC., a Delaware corporation (the
“Borrower”), the Banks from time to time party thereto, and Citibank, N.A., as
Administrative Agent. Capitalized terms used but not defined herein have the
meanings given to them in the Agreement.

The undersigned Senior Officer hereby certifies as of the date hereof that
he/she is the                                          of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Compliance
Certificate to the Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 7.1(b) of the Agreement for the Fiscal Year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 7.1(a) of the Agreement for the Fiscal Quarter of the Borrower ended
as of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Restricted Subsidiaries in accordance with Generally Accepted Accounting
Principles as at such date and for such period, subject only to normal year-end
audit adjustments and the absence of footnotes.

2. Attached hereto as Schedule 2 is a backlog report which is true and correct
in all material respects and which summarizes the Borrower’s backlog as of the
Fiscal Quarter of the Borrower ended as of the above date.

[select one.]

3. [To the best knowledge of the undersigned as of the date hereof, there is no
Default or Event of Default.]

[or]

[The following is a list of each Default or Event of Default as of the date
hereof and the nature and status of each such Default or Event of Default:]

4. To the actual knowledge of the undersigned,

[select one:]



--------------------------------------------------------------------------------

[no event or circumstance constituting a Material Adverse Effect (other than a
Material Adverse Effect which is not particular to the Borrower and which is
generally known) has occurred since the date of the most recent Compliance
Certificate delivered under Section 7.2 of the Agreement.]

[or]

[the following is a list of each Material Adverse Effect (describing in
reasonable detail the nature and status thereof) which has occurred since the
date of the most recent Compliance Certificate delivered under Section 7.2 of
the Agreement.]

5. The financial covenant analyses and information set forth on Schedule 3
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.

6. The computation of the Borrowing Base Availability set forth on Schedule 4
attached hereto is true and accurate on and as of the date of this Compliance
Certificate.

[Use the following paragraph 7 if there has been any change to the listing of
Subsidiaries]

7. [Attached hereto as Schedule 5 is a report of each change, as of the last day
of such Fiscal Quarter, in the listing of Subsidiaries set forth in Schedule 4.4
(as the same may have been revised by previous Compliance Certificates),
including changes in Guarantor Subsidiaries].

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of             ,         .

 

WCI COMMUNITIES, INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

 

SCHEDULE 1

to the Compliance Certificate

Financial Statements

 

Schedule 1



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

 

SCHEDULE 2

to the Compliance Certificate

Backlog Report

WCI COMMUNITIES, INC. TO INSERT REPORT

 

Schedule 2



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

 

SCHEDULE 3

to the Compliance Certificate

Financial Covenant Analyses and Information

WCI COMMUNITIES, INC. TO PREPARE SPREADSHEET WITH LINE ITEM CALCULATIONS OF THE
FOLLOWING

 

I. Section 6.9 – Consolidated Tangible Net Worth.

 

II. Section 6.10 – Consolidated Leverage Ratio.

 

III. Section 6.11 – Consolidated Interest Coverage Ratio or Minimum Liquidity.

 

IV. Section 6.14 – Investment in Subsidiaries and Joint Ventures.

 

Schedule 3



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

 

SCHEDULE 4

to the Compliance Certificate

Borrowing Base Availability

WCI COMMUNITIES, INC. TO PREPARE SPREADSHEET WITH LINE ITEM CALCULATIONS OF THE
FOLLOWING

 

I. Borrowing Base Availability

 

Schedule 4



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

 

SCHEDULE 5

to the Compliance Certificate

List of Subsidiaries

 

Schedule 5



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF LOAN NOTICE

Date:             ,         

 

To: Citibank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Revolving Credit
Agreement, dated as of February 9, 2016 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”), among WCI COMMUNITIES, INC., a Delaware corporation (the
“Borrower”), the Banks from time to time party thereto, and Citibank, N.A., as
Administrative Agent. Capitalized terms used but not defined herein have the
meanings given to them in the Agreement.

The undersigned hereby requests (select one):

¨  An Advance                                         ¨  A conversion or
continuation of Loans

 

  1. On                                         (a Business Day).

 

  2. In the amount of $        .

 

  3. Comprised of                    

[Type of Loan requested]

 

  4. For Eurodollar Rate Loans: with an Interest Period of        .

The Advances requested herein comply with the proviso to the first sentence of
Section 2.1(a) of the Agreement.

In connection with the requested Advance, the undersigned certifies that the
conditions precedent to the making of such Advance, as set forth in Section 8.2
[and Section 8.4]1 of the Agreement, have been satisfied.

 

WCI COMMUNITIES, INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 

 

1  Include only for Advances made on the Restatement Date.



--------------------------------------------------------------------------------

EXHIBIT E

NOTE

$        

                 ,        

New York, New York

FOR VALUE RECEIVED, the undersigned promises to pay to the order
of                    (the “Bank”) the principal amount
of                    DOLLARS ($        ), or such lesser aggregate amount of
Advances as may be made pursuant to the Bank’s Pro Rata Share of the Commitment
under the Loan Agreement hereinafter described, payable as hereinafter set
forth. The undersigned promises to pay interest on the principal amount of each
Advance made hereunder and remaining unpaid from time to time from the date of
each Advance until the date of payment in full, payable as hereinafter set
forth.

Reference is made to the Amended and Restated Revolving Credit Agreement dated
as of February 9, 2016, among the undersigned, as Borrower, the Banks from time
to time party thereto, and Citibank, N.A., as Administrative Agent (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Loan Agreement”). Terms defined in the Loan Agreement and not
otherwise defined herein are used herein with the meanings defined for those
terms in the Loan Agreement. This is one of the Notes referred to in the Loan
Agreement, and any holder hereof is entitled to all of the rights, remedies,
benefits and privileges provided for in the Loan Agreement as originally
executed or as it may from time to time be supplemented, modified, amended,
renewed, extended or supplanted. The Loan Agreement, among other things,
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events upon the terms and conditions therein specified.

The principal indebtedness evidenced by this Note shall be payable as provided
in the Loan Agreement and in any event on the Maturity Date.

Interest shall be payable on the outstanding daily unpaid principal amount of
each Advance hereunder from the date thereof until payment in full and shall
accrue and be payable at the rates and on the dates set forth in the Loan
Agreement to the fullest extent permitted by applicable Law, before and after
default, before and after maturity, before and after any judgment, and before
and after the commencement of any proceeding under any Debtor Relief Law, with
interest on overdue interest to bear interest at the rate set forth in Section
3.7 of the Loan Agreement.

The amount of each payment hereunder shall be made to the Administrative Agent
at the Administrative Agent’s Office, for the account of the Bank, in lawful
money of the United States of America, without deduction, offset or counterclaim
and in immediately available funds on the day of payment (which must be a
Business Day). All payments of principal received after 1:00 p.m., New York
time, on any Business Day, shall be deemed received on the next succeeding
Business Day for purposes of calculating interest thereon. The Bank shall use
its best efforts to keep a record of the Advances made by it (which record may
be in electronic or other intangible form) and payments of principal with
respect to this Note, and such record shall be presumptive evidence of the
principal amount owing under this Note; provided that failure to keep such
record shall in no way affect the Obligations of the Borrower.

The undersigned hereby waives protest, presentment, notice of dishonor, demand
and any other notice of any kind, to the fullest extent permitted by applicable
Laws.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW THAT WOULD
RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW
YORK. THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). This Note shall be subject to the provisions of Sections 11.18 and
11.22 of the Loan Agreement as if such sections were set forth herein, mutatis
mutandis, and the provisions of such sections are incorporated by reference
herein.

 

WCI COMMUNITIES, INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

(Base Rate Loans)

 

Date

   Amount of Loan or of
Redesignation From
Another Type of Loan    Amount of Principal Paid or
Redesignated Into Another
Type of Loan    Unpaid Principal
Balance    Notation
Made by                                                                        
                                                                                
                                                                                
     



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

(Eurodollar Rate Loans)

 

Date

   Amount of Loan or of
Redesignation From
Another Type of Loan    Amount of Principal Paid or
Redesignated Into Another
Type of Loan    Unpaid Principal
Balance    Notation
Made by                                                                        
                                                                                
                                                                                
     



--------------------------------------------------------------------------------

EXHIBIT F-1

OPINION OF COUNSEL

LATHAM & WATKINS LLP

[Attached.]



--------------------------------------------------------------------------------

LOGO [g103561103561.jpg] February 9, 2016 The lenders listed on Schedule A
hereto

and

Citibank, N.A., as agent for the lenders listed on Schedule A

hereto

390 Greenwich Street New York, New York 10013

 

53rd at Third

885 Third Avenue

New York, New York 10022-4834

Tel: +1.212.906.1200 Fax: +1.212.751.4864

www.lw.com

 

FIRM / AFFILIATE OFFICES

  Abu Dhabi    Milan   Barcelona    Moscow   Beijing    Munich   Boston    New
Jersey   Brussels    New York   Century City    Orange County   Chicago    Paris
  Dubai    Riyadh   Düsseldorf    Rome   Frankfurt    San Diego   Hamburg    San
Francisco   Hong Kong    Shanghai   Houston    Silicon Valley   London   
Singapore   Los Angeles    Tokyo   Madrid    Washington, D.C.

 

 

  Re: WCI Communities, Inc. $115 Million Amended and Restated Revolving Credit
Agreement

Ladies and Gentlemen:

We have acted as special counsel to (i) WCI Communities, Inc., a Delaware
corporation (the “Borrower”), (ii) WCI Towers Northeast USA, Inc., a Delaware
corporation, (iii) Watermark Realty, Inc., a Delaware corporation, (iv) Pelican
Landing Golf Resort Ventures, Inc., a Delaware corporation (the entities in
clauses (ii) through (iv) referred to collectively herein as the “Delaware
Corporate Guarantors”), (v) WCI Communities, LLC, a Delaware limited liability
company, (vi) WCI Communities Management, LLC, a Delaware limited liability
company, (vii) Spectrum Eastport, LLC, a Delaware limited liability company,
(viii) WCI Communities Rivington, LLC, a Delaware limited liability company (the
entities in clauses (v) through (viii) referred to collectively herein as the
“Delaware LLC Guarantors”, and together with the Delaware Corporate Guarantors,
the “Delaware Guarantors”; the Delaware Guarantors and the Borrower,
collectively, the “Delaware Entities”), (ix) Watermark Realty Referral, Inc., a
Florida corporation, and (x) WCI Realty, Inc., a Florida corporation (the
entities in clauses (ix) and (x) referred to collectively herein as the “Florida
Guarantors”, and together with the Delaware Guarantors, the “Guarantors”; the
Guarantors and the Borrower, collectively, the “Credit Parties”), in connection
with: (a) the Amended and Restated Revolving Credit



--------------------------------------------------------------------------------

February 9, 2016

Page 2

 

LOGO [g103561stamped_pg137-146.jpg]

 

Agreement dated as of February 9, 2016 (the “Credit Agreement”), among Citibank,
N.A., as administrative agent (the “Agent”), the lenders from time to time party
thereto (the “Lenders”) and the Borrower and (b) the guarantee of the Credit
Agreement pursuant to that certain Amended and Restated Subsidiary Guaranty
dated as of February 9, 2016 (the “Subsidiary Guaranty”) by the Guarantors party
thereto.

This letter is furnished pursuant to Section 8.4(a)(vi) of the Credit
Agreement. Capitalized terms defined in the Credit Agreement, used herein and
not otherwise defined herein shall have the meanings given them in the Credit
Agreement.

As such counsel, we have examined such matters of fact and questions of law as
we have considered appropriate for purposes of this letter, except where a
specified fact confirmation procedure is stated to have been performed (in which
case we have with your consent performed the stated procedure). We have
examined, among other things, the following:

a. the Credit Agreement;

b. the Subsidiary Guaranty;

c. the Note, dated as of February 9, 2016, by the Borrower to Texas Capital
Bank;

d. the certificate of incorporation and bylaws of the Borrower and each of the
Delaware Corporate Guarantors, each of which, with your consent, we have assumed
is (i) a valid and binding agreement of the parties thereto, enforceable in
accordance with the plain meaning of its terms, (ii) in full force and effect,
and (iii) the entire agreement of the parties pertaining to the subject matter
thereof (collectively, the “Delaware Corporate Governing Documents”);

e. the certificate of formation of each of the Delaware LLC Guarantors and the
limited liability company agreements or operating agreement identified on
Schedule B hereto of each of the Delaware LLC Guarantors, each of which, with
your consent, we have assumed is (i) a valid and binding agreement of the
parties thereto, enforceable in accordance with the plain meaning of its terms,
(ii) in full force and effect, and (iii) the entire agreement of the parties
pertaining to the subject matter thereof (collectively, the “Delaware LLC
Governing Documents” and, together with the Delaware Corporate Governing
Documents, the “Governing Documents”);



--------------------------------------------------------------------------------

February 9, 2016

Page 3

 

LOGO [g103561stamped_pg137-146.jpg]

 

f. the agreements and instruments listed on Schedule C hereto (the “Specified
Agreements”); and

g. such other documents as we deemed necessary or appropriate as a basis for the
opinions set forth below.

The documents described in subsections (a) through (c) above are referred to
herein collectively as the “Loan Documents.”

Except as otherwise stated herein, as to factual matters we have, with your
consent, relied upon the foregoing and upon oral and written statements and
representations of officers and other representatives of the Credit Parties and
others, including the representations and warranties of the Credit Parties in
the Loan Documents. We have not independently verified such factual matters.

In our examination, we have assumed the genuineness of all signatures, including
any endorsements, the legal capacity and competency of all natural persons, the
authenticity of all documents submitted to us as originals, the conformity to
original documents of all documents submitted to us as facsimile, electronic,
certified or photostatic copies and the authenticity of the originals of such
copies.

We are opining as to the effect on the subject transaction only of the federal
laws of the United States and the internal laws of the State of New York, and in
paragraphs 1, 2, 3 and 4 of this letter, the Delaware General Corporation Law
(the “DGCL”) and the Delaware Limited Liability Company Act (the “DLLCA”), as
applicable, and we express no opinion with respect to the applicability to the
opinions expressed herein, or the effect thereon, of the laws of any other
jurisdiction or, in the case of Delaware, any other laws, or as to any matters
of municipal law or the laws of any local agencies within any state.



--------------------------------------------------------------------------------

February 9, 2016

Page 4

 

LOGO [g103561stamped_pg137-146.jpg]

 

Except as otherwise stated herein, our opinions herein are based upon our
consideration of only those statutes, rules and regulations which, in our
experience, are normally applicable to borrowers and guarantors in unsecured
loan transactions. We express no opinion as to any state or federal laws or
regulations applicable to the subject transactions because of the legal or
regulatory status of any parties to the Loan Documents or the legal or
regulatory status of any of their affiliates. Various issues pertaining to
Florida law and the Florida Guarantors are addressed in the opinion of Vivien N.
Hastings, General Counsel of the Borrower, separately provided to you. We
express no opinion with respect to those matters herein, and to the extent
elements of those opinions are necessary to the conclusions expressed herein, we
have, with your consent, assumed such matters.

Subject to the foregoing and the other matters set forth herein, we express the
following opinions or confirmations as of the date hereof:

1. The Borrower and each of the Delaware Corporate Guarantors is a corporation
under the DGCL with corporate power and authority to enter into the Loan
Documents to which it is a party and perform its obligations thereunder. Each of
the Delaware LLC Guarantors is a limited liability company under the DLLCA, with
limited liability company power and authority to enter into the Loan Documents
to which it is a party and perform its obligations thereunder. With your
consent, based solely on certificates from public officials, we confirm that
each of the Delaware Entities is validly existing and in good standing under the
laws of the State of Delaware, and the following Delaware Entities are qualified
to do business in the State of Florida: (i) WCI Communities, Inc., (ii) WCI
Communities, LLC, (iii) WCI Communities Management, LLC, (iv) Watermark Realty,
Inc., and (v) Pelican Landing Golf Resort Ventures, Inc.

2. The execution, delivery and performance of the Credit Agreement by the
Borrower has been duly authorized by all necessary corporate action, and the
Credit Agreement has been duly executed and delivered by the Borrower, and is
the legally valid and binding obligation of the Borrower, enforceable against
the Borrower in accordance with its terms.



--------------------------------------------------------------------------------

February 9, 2016

Page 5

 

LOGO [g103561stamped_pg137-146.jpg]

 

3. The execution, delivery and performance of the Subsidiary Guaranty by each of
the Delaware Corporate Guarantors has been duly authorized by all necessary
corporate action, has been duly executed and delivered by each of the Delaware
Corporate Guarantors and is the legally valid and binding obligation of each of
the Delaware Corporate Guarantors, enforceable against each of the Delaware
Corporate Guarantors in accordance with its terms.

4. The execution, delivery and performance of the Subsidiary Guaranty by each of
the Delaware LLC Guarantors has been duly authorized by all necessary limited
liability company action, has been duly executed and delivered by each of the
Delaware LLC Guarantors and is the legally valid and binding obligation of each
of the Delaware LLC Guarantors, enforceable against each of the Delaware LLC
Guarantors in accordance with its terms.

5. Assuming the execution, delivery and performance of the Subsidiary Guaranty
by each of the Florida Guarantors has been duly authorized by all necessary
corporate action, and assuming the Subsidiary Guaranty has been duly executed
and delivered by each of the Florida Guarantors, then the Subsidiary Guaranty is
the legally valid and binding obligation of each of the Florida Guarantors,
enforceable against each of the Florida Guarantors in accordance with its terms.

6. The execution and delivery of the Loan Documents by the Credit Parties that
are party thereto, and the borrowing of the loan by the Borrower and the
provision of the guarantee by the Guarantors pursuant to the Loan Documents, do
not on the date hereof:

(i) solely with respect to each Delaware Entity, violate the provisions of the
Governing Documents of such Delaware Entity;

(ii) result in a breach of or a default under any of the Specified Agreements;

(iii) violate any federal or New York statute, rule, or regulation applicable to
such Credit Party (including, without limitation, Regulation U of the Board of
Governors of the Federal Reserve System, assuming the Borrower complies with the
provisions of the Loan Documents relating to the use of proceeds) or with
respect to the Delaware Entities, violate the DGCL or DLLCA, as applicable; or

(iv) require any consents, approvals, or authorizations to be obtained by such
Credit Party from, or any registrations, declarations or filings to be made by
such Credit Party with, any governmental authority under any federal or New York
statute, rule or regulation applicable to such Credit Party, or, with respect to
the Delaware Entities, the DGCL or DLLCA, as applicable, except those consents,
approvals, authorizations, registrations, declarations and filings that have
been obtained or made on or prior to the date hereof.



--------------------------------------------------------------------------------

February 9, 2016

Page 6

 

LOGO [g103561stamped_pg137-146.jpg]

 

7. None of the Credit Parties is required to be registered as an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

We do not express any opinion with respect to the creation, validity,
attachment, perfection or priority of any security interest or lien or the
effectiveness of any sale or other conveyance or transfer of real or personal
property.

The opinions above do not include any opinions with respect to compliance with
laws relating to permissible rates of interest.

Our opinions are subject to:

a. the effects of bankruptcy, insolvency, reorganization, preference, fraudulent
transfer, moratorium or other similar laws relating to or affecting the rights
or remedies of creditors;

b. the effects of general principles of equity, whether considered in a
proceeding in equity or at law (including the possible unavailability of
specific performance or injunctive relief), concepts of materiality,
reasonableness, good faith, fair dealing and the discretion of the court before
which a proceeding is brought; and

c. the invalidity under certain circumstances under law or court decisions of
provisions for the indemnification or exculpation of or contribution to a party
with respect to a liability where such indemnification, exculpation or
contribution is contrary to public policy.

We express no opinion with respect to (i) consents to, or restrictions upon,
governing law, jurisdiction, venue, service of process, arbitration, remedies or
judicial relief; (ii) advance



--------------------------------------------------------------------------------

February 9, 2016

Page 7

 

LOGO [g103561stamped_pg137-146.jpg]

 

waivers of claims, defenses, rights granted by law, or notice, opportunity for
hearing, evidentiary requirements, statutes of limitation, trial by jury or at
law, or other procedural rights; (iii) waivers of broadly or vaguely stated
rights; (iv) covenants not to compete; (v) provisions for exclusivity, election
or cumulation of rights or remedies; (vi) provisions authorizing or validating
conclusive or discretionary determinations; (vii) grants of setoff rights;
(viii) provisions to the effect that a guarantor is liable as a primary obligor
and not as a surety and provisions purporting to waive modifications of any
guaranteed obligation to the extent such modification constitutes a novation;
(ix) provisions for the payment of attorneys’ fees where such payment is
contrary to law or public policy; (x) proxies, powers and trusts; (xi)
provisions prohibiting, restricting, or requiring consent to assignment or
transfer of any agreement, right or property; (xii) provisions for liquidated
damages, default interest, late charges, monetary penalties, prepayment or
make-whole premiums or other economic remedies to the extent such provisions are
deemed to constitute a penalty; (xiii) provisions permitting, upon acceleration
of any indebtedness, collection of that portion of the stated principal amount
thereof which might be determined to constitute unearned interest thereon; (xiv)
any “swap” (as such term is defined in the Commodity Exchange Act), including
any guarantee thereof, by any Loan Party which is not an “eligible contract
participant” (as such term is defined in the Commodity Exchange Act) or any
provisions of any Loan Documents that purport to share the proceeds of any
guarantee or collateral provided by any Loan Party that is not an eligible
contract participant with the provider of any such swap or the effect of such
sharing provisions on opinions expressed herein; (xv) any provision of the Loan
Documents that refers to, incorporates or is based upon the law of any
jurisdiction other than the State of New York or the United States; and (xvi)
the severability, if invalid, of provisions to the foregoing effect.

We express no opinion or confirmation as to federal or state securities laws,
tax laws, antitrust or trade regulation laws, insolvency or fraudulent transfer
laws, antifraud laws, compliance with fiduciary duty requirements, pension or
employee benefit laws, usury laws, environmental laws, margin regulations (other
than as set forth in paragraph 6(iii) of this letter), laws and regulations
relating to commodities trading, futures and swaps; Financial Industry
Regulatory Authority rules; National Futures Association rules; or the rules of
any stock exchange, clearing organization, designated contract market or other
regulated entity for trading,



--------------------------------------------------------------------------------

February 9, 2016

Page 8

 

LOGO [g103561stamped_pg137-146.jpg]

 

processing, clearing or reporting transactions in securities, commodities,
futures or swaps, export control, anti-money laundering and anti-terrorism laws
(without limiting other laws or rules excluded by customary practice).

We have assumed that any conditions to the effectiveness of the Loan Documents
have been satisfied or waived.

Our opinions expressed herein with respect to the Loan Documents address only
the express terms of such documents (excluding any provisions incorporating any
document or agreement, or the provisions of any other document or agreement,
that is not a Loan Document, by reference) and not any other document or
agreement, or the provisions of such other document or agreement, incorporated
therein or made a part thereof by reference.

Insofar as our opinions require interpretation of the Governing Documents and
the Specified Agreements, with your consent, (i) we have assumed that all courts
of competent jurisdiction would enforce such agreements in accordance with their
plain meaning, (ii) to the extent that any questions of legality or legal
construction have arisen in connection with our review, we have applied the laws
of New York in resolving such questions, although certain of the Governing
Documents and Specified Agreements may be governed by other laws which differ
from New York law, (iii) we express no opinion with respect to a breach or
default under any Specified Agreement that would occur only upon the happening
of a contingency and (iv) we express no opinion with respect to any matters
which require the performance of a mathematical calculation or the making of a
financial or accounting determination.

With your consent, we have assumed (a) that the Loan Documents have been duly
authorized, executed and delivered by the parties thereto (other than the
Delaware Entities), (b) the genuineness of all signatures and the legal capacity
of all natural persons, (c) that the Loan Documents constitute legally valid and
binding obligations of the parties thereto (other than the Credit Parties),
enforceable against each of them in accordance with their respective terms, and
(d) that the status of the Loan Documents as legally valid and binding
obligations of the parties (other than the Credit Parties) is not affected by
any (i) breaches of, or defaults under, agreements or instruments, (ii)
violations of statutes, rules, regulations or court or governmental orders or
(iii) failures to obtain required consents, approvals or authorizations from, or
make required registrations, declarations or filings with, governmental
authorities.



--------------------------------------------------------------------------------

February 9, 2016

Page 9

 

LOGO [g103561stamped_pg137-146.jpg]

 

This letter is furnished only to you and is solely for your benefit in
connection with the transactions referenced in the first paragraph. This letter
may not be relied upon by you for any other purpose, or furnished to, assigned
to, quoted to or relied upon by any other person, firm or entity for any
purpose, without our prior written consent, which may be granted or withheld in
our discretion. At your request, we hereby consent to reliance hereon by any
future assignee of your interest in the loans under the Credit Agreement
pursuant to an assignment that is made and consented to in accordance with the
express provisions of Section 11.8 of the Credit Agreement, on the condition and
understanding that (i) this letter speaks only as of the date hereof, (ii) we
have no responsibility or obligation to update this letter, to consider its
applicability or correctness to other than its addressees, or to take into
account changes in law, facts or any other developments of which we may later
become aware, and (iii) any such reliance by a future assignee must be actual
and reasonable under the circumstances existing at the time of assignment,
including any changes in law, facts or any other developments known to or
reasonably knowable by the assignee at such time.

 

Very truly yours,



--------------------------------------------------------------------------------

February 9, 2016

Page 10

 

LOGO [g103561stamped_pg137-146.jpg]

 

Schedule A

Lenders

Citibank, N.A.

Bank of America, N.A.

Credit Suisse AG, Cayman Island Branch

Texas Capital Bank, N.A.



--------------------------------------------------------------------------------

February 9, 2016

Page 11

 

LOGO [g103561stamped_pg137-146.jpg]

 

Schedule B

Delaware LLC Governing Documents

 

    

Entity

  

Governing

Document

  

Limited Liability Company

Agreements

1.    WCI Communities, LLC   

Certificate of

Formation

   Amended and Restated Limited Liability Company Agreement, dated August 14,
2009 2.    WCI Communities Management, LLC   

Certificate of

Formation

   Amended and Restated Limited Liability Company Agreement, dated August 14,
2009 3.    Spectrum Eastport, LLC   

Certificate of

Formation

   Operating Agreement, dated April 2003 4.    WCI Communities, Rivington, LLC
  

Certificate of

Formation

   Limited Liability Company Agreement, dated August 19, 2009



--------------------------------------------------------------------------------

February 9, 2016

Page 12

 

Schedule C

Specified Agreements

 

1. Indenture, dated August 7, 2013, by and between WCI Communities, Inc., the
Guarantors and Wilmington Trust, N.A., as amended, restated, supplemented or
otherwise modified from time to time as of the date hereof.

 

2. Loan Agreement, dated February 28, 2013, by and between Stonegate Bank, WCI
Communities, Inc. and WCI Communities, LLC, as amended, restated, supplemented
or otherwise modified from time to time as of the date hereof.



--------------------------------------------------------------------------------

EXHIBIT F-2

OPINION OF COUNSEL

GENERAL COUNSEL TO THE LOAN PARTIES

[Attached.]



--------------------------------------------------------------------------------

LOGO [g103561stamped_pg149.jpg]

February 9, 2016

The Lenders listed on

Schedule A hereto and

Citibank, N.A., as Administrative Agent to the Lenders

390 Greenwich Street

New York, New York 10013

Ladies and Gentlemen:

This opinion is provided to you pursuant to Section 8.4(a)(vi) of the Amended
and Restated Revolving Credit Agreement, dated February     , 2016 (the “Credit
Agreement”) among WCI Communities, Inc. (the “Borrower”), the lenders from time
to time party thereto (the “Lenders”), and Citibank, N.A., as administrative
agent and the guarantee of the Credit Agreement (the “Subsidiary Guaranty”) by
Watermark Realty Referral, Inc. and WCI Realty, Inc. (collectively, the “Florida
Guarantors”) and the other guarantors party thereto.

I am General Counsel of the Borrower and have acted as counsel to the Borrower
in connection with the borrowing of the loan pursuant to the Loan Documents
(defined below) by the Borrower. In connection with the opinions expressed
below, I have examined the following:

 

  (a) the Credit Agreement;

 

  (b) the Subsidiary Guaranty;

 

  (c) the certificate of incorporation and bylaws of each of the Florida
Guarantors (collectively, the “Governing Documents”), and certain resolutions
applicable to the subject transactions adopted by the board of directors of each
of the Florida Guarantors; and

 

  (d) such other documents as I have deemed appropriate for purposes of the
opinions expressed below.

The documents described in subsections (a) and (b) above are referred to herein
collectively as the “Loan Documents.” Based on the foregoing, and subject to the
qualifications and limitations set forth herein, I am of the opinion that:

(1) Each of the Florida Guarantors has been duly incorporated and is validly
existing as a corporation in good standing under the laws of the State of
Florida, with corporate power and authority to enter into the Loan Documents to
which it is a party and perform its obligations thereunder.

 

1



--------------------------------------------------------------------------------

(2) The execution, delivery and performance of the Subsidiary Guaranty by each
of the Florida Guarantors has been duly authorized by all necessary corporate
action, has been duly executed and delivered by the each of Florida Guarantors
and is the legally valid and binding obligation of each of the Florida
Guarantors, enforceable against each of the Florida Guarantors in accordance
with its terms.

(3) The execution and delivery of the Subsidiary Guaranty by the Florida
Guarantors, do not on the date hereof:

 

  (i) violate the provisions of the Governing Documents of such Florida
Guarantor;

 

  (ii) violate any federal or Florida statute, rule, or regulation applicable to
such Florida Guarantor;

 

  (iii) require any consents, approvals or authorizations to be obtained by such
Florida Guarantor from, or any registrations, declarations or filings to be made
by such Florida Guarantor with, any governmental authority under any
federal or Florida statute, rule or regulation applicable to such Florida
Guarantor except those consents, approvals, authorizations, registrations,
declarations and filings that have been obtained or made on or prior to the
date hereof.

(4) There is no pending or, to my knowledge, threatened action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Borrower or any of its Subsidiaries or its or their
property, except for such proceedings that, if the subject of an unfavorable
decision, ruling or finding would not singly or in the aggregate, have a
Material Adverse Effect (as defined in the Credit Agreement).

I am an active member in good standing of the Bar of the State of Florida. In
rendering the foregoing opinions, I am (A) relying in respect of matters of fact
upon certificates of officers and employees of the Borrower and the Florida
Guarantors and upon information obtained from public officials, (B) assuming
that all documents submitted to me as originals are authentic, that all copies
submitted to me conform to the originals thereof, and that the signatures on all
documents examined by me are genuine, (C) limiting these opinions to federal
laws and the laws of the State of Florida and (D) expressing no opinion with
respect to state or local taxes or tax statutes.

The foregoing opinions are also subject to: (A) the effect of bankruptcy,
insolvency, reorganization, preference, fraudulent transfer, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors; and
(B) the effect of general principles of equity, whether considered in a
proceeding in equity or at law (including the possible unavailability of
specific performance or injunctive relief), concepts of materiality,
reasonableness, good faith and fair dealing, and the discretion of the court
before which a proceeding is brought.

 

2



--------------------------------------------------------------------------------

This opinion is limited to the matters expressly stated herein and no opinions
are to be inferred or implied beyond the opinions expressly so stated.

This opinion is given as of the date hereof and I undertake no obligation to
revise or update this opinion subsequent to the date hereof if I become aware
after the date of this opinion of any facts, whether existing before or arising
after the date hereof, that might change the opinions expressed above. This
letter is furnished only to you and is solely for your benefit in connection
with the transactions referenced in the first paragraph. This letter may not be
relied upon by you for any other purpose, or furnished to, assigned to, quoted
to or relied upon by any other person, firm or entity for any purpose, without
our prior written consent, which may be granted or withheld in our discretion.

Very truly yours,

 

3



--------------------------------------------------------------------------------

Schedule A

Lenders

Citibank, N.A.

Bank of America, N.A.

Credit Suisse AG, Cayman Islands Branch

Texas Capital Bank, N.A.

 

4



--------------------------------------------------------------------------------

EXHIBIT G

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT H-1

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Revolving Credit
Agreement dated as of February 9, 2016 by and among WCI COMMUNITIES, INC., a
Delaware corporation (the “Borrower”), the Banks from time to time party
thereto, and CITIBANK, N.A., as the Administrative Agent (as therein defined)
(as the same may be modified, amended or restated from time to time, the “Credit
Agreement”).

Pursuant to the provisions of Section 3.10(e)(1) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:                    , 2016



--------------------------------------------------------------------------------

EXHIBIT H-2

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Revolving Credit
Agreement dated as of February 9, 2016 by and among WCI COMMUNITIES, INC., a
Delaware corporation (the “Borrower”), the Banks from time to time party
thereto, and CITIBANK, N.A., as the Administrative Agent (as therein defined)
(as the same may be modified, amended or restated from time to time, the “Credit
Agreement”).

Pursuant to the provisions of Section 3.10(e)(1) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:                    , 2016



--------------------------------------------------------------------------------

EXHIBIT H-3

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Revolving Credit
Agreement dated as of February 9, 2016, by and among WCI COMMUNITIES, INC., a
Delaware corporation (the “Borrower”), the Banks from time to time party
thereto, and CITIBANK, N.A., as the Administrative Agent (as therein defined)
(as the same may be modified, amended or restated from time to time, the “Credit
Agreement”).

Pursuant to the provisions of Section 3.10(e)(1) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:                    , 2016



--------------------------------------------------------------------------------

EXHIBIT H-4

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Amended and Restated Revolving Credit
Agreement dated as of February 9, 2016 by and among WCI COMMUNITIES, INC., a
Delaware corporation (the “Borrower”), the Banks from time to time party
thereto, and CITIBANK, N.A., as the Administrative Agent (as therein defined)
(as the same may be modified, amended or restated from time to time, the “Credit
Agreement”).

Pursuant to the provisions of Section 3.10(e)(1) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv)
none of its direct or indirect partners/members is a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:                    , 2016



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF SOLVENCY CERTIFICATE

February 9, 2016

This Solvency Certificate is being executed and delivered pursuant to Section
8.4(a)(iv) of the Amended and Restated Revolving Credit Agreement, dated as of
the date hereof (the “Credit Agreement”; terms defined therein being used herein
as defined therein) among WCI Communities, Inc., a Delaware corporation, as
Borrower (the “Borrower”), the other Guarantors party thereto from time to time,
Citibank, N.A., as Administrative Agent, and each Bank from time to time party
thereto.

I, Russell Devendorf, the Chief Financial Officer of the Borrower, solely in
such capacity and not in an individual capacity, hereby certify that I am the
Chief Financial Officer of the Borrower and that I am familiar with the
businesses and assets of the Borrower and its Subsidiaries (taken as a whole), I
have made such other investigations and inquiries as I have deemed appropriate
and I am duly authorized to execute this certificate (this “Solvency
Certificate”) on behalf of the Borrower pursuant to the Credit Agreement.

I further certify, solely in my capacity as Chief Financial Officer of the
Borrower, and not in my individual capacity, as of the date hereof and after
giving effect to the incurrence of the indebtedness and obligations being
incurred in connection with the Credit Agreement on the date hereof, if any,
that, (i) the sum of the debt (including contingent liabilities) of the Borrower
and its Restricted Subsidiaries, taken as a whole, does not exceed the present
fair saleable value (on a going concern basis) of the assets of the Borrower and
its Restricted Subsidiaries, taken as a whole; (ii) the capital of the Borrower
and its Restricted Subsidiaries, taken as a whole, is not unreasonably small in
relation to the business of the Borrower and its Restricted Subsidiaries, taken
as a whole, contemplated as of the date hereof; and (iii) the Borrower and its
Restricted Subsidiaries, taken as a whole, do not intend to incur, or believe
that they will incur, debts including current obligations beyond their ability
to pay such debt as they mature in the ordinary course of business. For the
purposes hereof, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under FASB Accounting Standards
Codification (ASC) Topic 450, “Contingencies”).

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

WCI COMMUNITIES, INC.

By:  

 

  Name:   Russell Devendorf   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

SCHEDULE 1.1

PRO RATA SHARES

 

Bank

   Pro Rata Share     Pro Rata Share
of Commitment  

Citibank, N.A.

     30.434782609 %    $ 35,000,000   

Bank of America, N.A.

     30.434782609 %    $ 35,000,000   

Credit Suisse AG, Cayman Islands Branch

     26.086956522 %    $ 30,000,000   

Texas Capital Bank, N.A.

     13.043478261 %    $ 15,000,000      

 

 

   

 

 

 

TOTAL

     100.000000000 %    $ 115,000,000.00      

 

 

   

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 4.4

SUBSIDIARIES

 

Restricted Subsidiaries:    WCI Communities, LLC    Delaware    WCI Communities
Management, LLC    Delaware    WCI Towers Northeast USA, Inc.    Delaware   
Watermark Realty Referral, Inc.    Florida    Watermark Realty, Inc.    Delaware
   WCI Realty, Inc.    Florida    Pelican Landing Golf Resort Ventures, Inc.   
Delaware    Spectrum Eastport, LLC    Delaware    WCI Communities Rivington, LLC
   Delaware    Pelican Landing Golf Resort Ventures Limited Partnership   
Delaware    Pelican Landing Timeshare Ventures Limited Partnership    Delaware
   Eastport Home & Land Company, LLC    Delaware Significant Subsidiaries:   
WCI Communities, LLC       WCI Communities Management, LLC    Guarantor
Subsidiaries:    WCI Communities, LLC       WCI Communities Management, LLC   
   WCI Towers Northeast USA, Inc.       Watermark Realty Referral, Inc.      
Watermark Realty, Inc.       WCI Realty, Inc.       Pelican Landing Golf Resort
Ventures, Inc.       Spectrum Eastport, LLC       WCI Communities Rivington, LLC
   Foreign Subsidiaries:    None    Unrestricted Subsidiaries:    None   
Immaterial Subsidiaries:    WCI Towers Northeast USA, Inc.       Watermark
Realty Referral, Inc.       Watermark Realty, Inc.       Pelican Landing Golf
Resort Ventures, Inc.       Spectrum Eastport, LLC       WCI Communities
Rivington, LLC       Pelican Landing Golf Resort Ventures Limited Partnership   
   Pelican Landing Timeshare Ventures Limited Partnership       Eastport Home &
Land Company, LLC    Mortgage Subsidiary:    None   



--------------------------------------------------------------------------------

SCHEDULE 6.4

INVESTMENTS

Section 6.4(g) – Investments in Restricted Subsidiaries

WCI Communities, LLC

WCI Communities Management, LLC

WCI Towers Northeast USA, Inc.

Watermark Realty Referral, Inc.

Watermark Realty, Inc.

WCI Realty, Inc.

Pelican Landing Golf Resort Ventures, Inc.

Spectrum Eastport, LLC

WCI Communities Rivington, LLC

Pelican Landing Golf Resort Ventures Limited Partnership

Pelican Landing Timeshare Ventures Limited Partnership

Eastport Home & Land Company, LLC

Section 6.4 (i) – Investments in Unrestricted Subsidiaries

None



--------------------------------------------------------------------------------

SCHEDULE 6.7

EXISTING LIENS

 

1. Contingent liens arising under COD bonds

The obligation to pay principal and interest on the bonds issued by the COD is
allocated to each benefited parcel within the COD. The COD imposes liens against
the property to secure the unpaid obligation. COD liens have the priority
accorded them by Florida law and such liens may be foreclosed by the COD in the
manner provided by law. The bonds, including interest and redemption premiums,
if any, are typically payable and secured solely from the assessments levied on
the property benefited.

COD Outstanding Bond Balance bl/lssuance as of December 31, 2015

 

    A BOND     B BOND     LIABILITY AND OTHER        

District/Bond

  A Bond Par     A Bond
Assumed     A Bond
Principal Paid     A Bond
Liability     B Bond Par     B Bond
Redeemed     B Bond
Outstanding     B Bond Cash     Ppd/Accr
Interest     Total
Liability     Total Less
Interest  

Bayside

    (7,660,000 )      6,098,029        1,361,442        (200,529 )     
(7,745,000 )      7,745,000        (933 )      (201,462 )      (200,529 )     

Pelican Preserve

    (2,630,000 )      2,318,717        79,130        (232,153 )      (34,950,000
)      34,950,000        (705 )      (232,858 )      (232,153 )     

Venetian

    (12,910,000 )      10,472,325        1,030,000        (1,407,675 )     
(14,785,000 )      14,785,000        (32,200 )      (1,439,875 )      (1,407,675
)     

Heron Bay

    (3,175,000 )      3,118,541        (56,459 )      (1,243 )      (57,702 )   
  (56,459 )           

Heron Bay North

    (6,930,000 )      4,840,367        858,309        (1,231,324 )     
(2,165,000 )      2,165,000        (9,599 )      (1,240,923 )      (1,231,324 ) 
   

Sarasota National

    (24,000,000 )      2,587,997        905,000        (20,507,003 )      34,861
       (20,472,142 )      (20,507,003 )         

Arborwood

    (6,419,151 )      (6,419,151 )      (9,762,956 )      (9,762,956 )     
345,007        —          (15,837,099 )      (15,837,099 )         

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total

    (63,724,151 )      29,435,977        4,233,881        (30,054,293 )     
(69,407,956 )      59,645,000        (9,762,956 )      345,007        (9,818 ) 
    (39,482,060 )      (39,472,242 )   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

 

2. Any liens securing obligations under the following credit facilities:

1) Stonegate Agreement



--------------------------------------------------------------------------------

Schedule 6.7

Stonegate Loan Documents

1. Promissory Note by and between Stonegate Bank and WCI Communities, Inc. and
WCI Communities, LLC effective February 28, 2013.

2. Real Estate Mortgage, Assignment, and Security Agreement effective February
28, 2013, recorded at Instrument Number 2013000050383 on March 4, 2013, in the
Public Records of Lee County, Florida.

3. Assignment and Pledge of Lien Rights dated February 28, 2013, recorded at
Instrument Number 2013000050384, on March 4, 2013, in the Public Records of Lee
County, Florida.

4. UCC Financing Statement filed June 11, 2012, Filing Number 2012 2233411, as
amended and filed on March 4, 2013, Filing Number 2013 0943309, in the Delaware
Department of State.

5. UCC Financing Statement recorded March 4, 2013 recorded at Instrument Number
2013000050385, in the Public Records of Lee County, Florida.

6. UCC Financing Statement filed March 4, 2013, Filing Number 2013 0947243, in
the Delaware Department of State.

7. Security Agreement by and between Stonegate Bank and WCI Communities, Inc.
and WCI Communities, LLC effective February 28, 2013.

8. Pledge Agreement by and between Stonegate Bank and WCI Communities, Inc. and
WCI Communities, LLC effective February 28, 2013.



--------------------------------------------------------------------------------

Existing UCC Financing Statements

WCI Communities, Inc., WCI Communities, LLC., & Pelican Landing Golf Resort
Ventures Limited Partnership

 

    

Name

  

Jurisdiction

  

Current Secured

Party of Record

  

File #s

  

File Date

  

File Type

  

Collateral
Secured

  

Expiration
Date

1.    WCI Communities, Inc.    DE – Secretary of State    Textron Financial
Corporation    30674724    02-27-03    Original    Equipment Lease    02-27-08
            20080644490    02-22-08    Continuation    Equipment Lease   
02-22-13             20130634460    02-18-13    Continuation    Equipment Lease
   02-18-18 2.    WCI Communities, Inc.    DE – Secretary of State    Textron
Financial Corporation    53073138    09-29-05    Original    Equipment Lease   
09-29-10             20102258543    6-29-10    Continuation    Equipment Lease
   06-29-15             20153076097    7/16/15    Continuation    Equipment
Lease    7/16/20 3.    WCI Communities, Inc.    DE – Secretary of State    FNF
Capital, LLC    53317899    10-19-05    Original    Equipment Lease    10-19-10
            20103197567    09-07-10    Continuation    Equipment Lease   
09-07-15 4.    WCI Communities, Inc.    DE – Secretary of State    Textron
Financial Corporation    53464527    11-08-05    Original    Equipment Lease   
11-08-10             02466740    07-15-10    Continuation    Equipment Lease   
07-15-15 5.    WCI Communities, Inc.    DE – Secretary of State    FNF Capital
LLC    61082502    03-23-06    Original    Equipment Lease    03-23-11         
   20110977440    03-16-11    Continuation    Equipment Lease    03-16-16 6.   
WCI Communities, Inc.    DE – Secretary of State    FNF Capital, LLC   
20070755560    02-28-07    Original    Equipment Lease    02-28-12            
20120464794    02-06-12    Continuation    Equipment Lease    02-06-17



--------------------------------------------------------------------------------

SCHEDULE 6.7

 

    

Name

  

Jurisdiction

  

Current Secured

Party of Record

  

File #s

  

File Date

  

File Type

  

Collateral
Secured

  

Expiration
Date

7.    WCI Communities, LLC    DE – Secretary of State    Wells Fargo Financial
Leasing Inc.    20101846009    05-26-10    Original    Equipment Lease   
05-26-15             20132533793    07-01-13    Amendment    Restatement of
Collateral    05-26-15             20150725969    2/20/15    Continuation   
Equipment Lease    2/20/20             20154604251    10/9/15    Amendment   
Restatement of Collateral    10/9/20 15.    WCI Communities, LLC    DE-
Secretary of State    Macrolease Corporation    20113345686    08-29-11   
Original    Equipment Lease    08-29-16             20113890475    10-10-11   
Amendment    Equipment Lease    08-29-16 16.    WCI Communities, LLC    DE –
Secretary of State    Macrolease Corporation    20120516973    02-09-12   
Original    Equipment Lease    02-09-17             20121675380    05-01-12   
Amendment    Equipment Lease    02-09-17 17.    WCI Communities, LLC    DE-
Secretary of State    TCF Equipment Finance, Inc.    20121738154    05-04-12   
Original    Equipment Lease    05-04-17 18.    WCI Communities, LLC   
DE-Secretary of State    TCF Equipment Finance, Inc.    20121905902    05-17-12
   Original    Equipment Lease    05-17-17             20122462333    06-26-12
   Amendment    Equipment Lease    06-26-17 19.    WCI Communities, LLC   
DE-Secretary of State    TCF Equipment Finance, Inc.    20122018846    05-24-12
   Original    Equipment Lease    05-24-17 20.    WCI Communities, LLC   
DE-Secretary of State    TCF Equipment Finance, Inc.    20122672089    07-11-12
   Original    Equipment Lease    07-11-17 21.    WCI Communities, LLC   
DE-Secretary of State    TCF Equipment Finance, Inc.    20122672774    07-11-12
   Original    Equipment Lease    07-11-17 22.    WCI Communities, LLC   
DE-Secretary of State    TCF Equipment Finance, Inc.    20123747062    09-28-12
   Original    Equipment Lease    09-28-17 23.    WCI Communities, LLC   
DE-Secretary of State    TCF Equipment Finance, Inc.    20130518267    02-17-13
   Original    Equipment Lease    02-07-18



--------------------------------------------------------------------------------

SCHEDULE 6.7

 

    

Name

  

Jurisdiction

  

Current Secured

Party of Record

  

File #s

  

File Date

  

File Type

  

Collateral
Secured

  

Expiration
Date

24.    WCI Communities, LLC    DE- Secretary of State    Deere Credit, Inc.   
20131717371    05-06-13    Original    Equipment and Inventory, attachments,
accounts and proceeds    05-06-18 25.    Watermark Realty, Inc.    DE –
Secretary of State    Hewlett-Packard Financial Services Company    20120744898
   2/27/12    Original    Equipment Lease    02-27-17 26.    Pelican Landing
Golf Resort Ventures Limed Partnership    DE – Secretary of State    Textron
Financial Corporation    20103445248    10/4/10    Original    Financed
equipment    10-04-15 27.    Pelican Landing Golf Resort Ventures, Limited
Partnership and Raptor Bay Golf    DE – Secretary of State    PNCEF, LLC   
20104421214    12/14/10    Original    Leased equipment    12-14-15 28.   
Pelican Landing Golf Resort Ventures Limited Partnership    DE – Secretary of
State    TCF Equipment Finance, Inc.    20120780199    2/29/12    Original   
Leased and financed equipment    02-28-17 29.    Pelican Landing Golf Resort
Ventures Limited Partnership    DE – Secretary of State    General Electric
Capital Corporation    20121006891    3/15/12    Original    Leased equipment   
03-15-17 30.    Pelican Landing Golf Resort Ventures Limited Partnership    DE-
Secretary of State    TCF Equipment Finance, Inc.    20123838242    10-04-12   
Original    Equipment Lease    10-04-17 31.    Pelican Landing Golf Resort
Ventures Limited Partnership and Pelican Landing Golf Resort Ventures, Inc.   
DE- Secretary of State    Wells Fargo Financial Leasing, Inc.    20132283167   
06-14-13    Original    Equipment Lease    06-14-18



--------------------------------------------------------------------------------

SCHEDULE 6.7

 

    

Name

  

Jurisdiction

  

Current Secured

Party of Record

  

File #s

  

File Date

  

File Type

  

Collateral
Secured

  

Expiration
Date

32.    WCI Communities, LLC Additional Debtor: Pelican Landing Golf Resort
Ventures, Limited Partnership    DE- Secretary of State    TCF Equipment
Finance, a Division of TCF National Bank    2013 4834546    12/9/2013   
Original    Equipment, fixtures, inventory, goods and software financed or
leased    12/9/2018             20144324489    10-28-14    Amendment   
Equipment, fixtures, inventory, goods and software financed or leased   
10-28-19             20144327151    10-28-14    Amendment    Equipment,
fixtures, inventory, goods and software financed or leased    10-28-19 33.   
Pelican Landing Golf Resort Ventures, Limited Partnership    DE- Secretary of
State    PNC Equipment Finance, LLC    20144907499    12/4/2014    Original   
Leased equipment, goods, software, and other general intangibles including
electric golf cars    12/4/2019



--------------------------------------------------------------------------------

SCHEDULE 6.7

 

    

Name

  

Jurisdiction

  

Current Secured

Party of Record

  

File #s

  

File Date

  

File Type

  

Collateral
Secured

  

Expiration
Date

34.    WCI Communities, Inc.    DE- Secretary of State    Agricredit Acceptance
LLC    2013 3346708    8/23/2013    Original    Specific equipment including
club car and rough mower    8/23/2018 35.    WCI Communities, LLC    DE-
Secretary of State    TCF Equipment Finance, Inc    2013 3384618    8/29/2013   
Original    Equipment, fixtures, inventory, goods and software financed or
leased    8/29/2018 36.    WCI Communities, Inc. Additional Debtor: Lost Key
Golf Club    DE- Secretary of State    Everbank Commertical Finance, Inc.   
2013 4047586    10/15/2013    Original    Salsco greens roller, gas engine,
Honda with electric starter, transport trailer    10/15/2018 37.    WCI
Communities, Inc. Additional Debtor; Lost Key Golf Club    DE- Secretary of
State    Everbank Commertical Finance, Inc.    2013 4047651    10/15/2013   
Original    New sand pro segmented grooming broom and new toro sand with manual
blade, tooth rake, spring rake and pivot trowel kit    10/15/2018



--------------------------------------------------------------------------------

SCHEDULE 6.7

 

    

Name

  

Jurisdiction

  

Current Secured

Party of Record

  

File #s

  

File Date

  

File Type

  

Collateral
Secured

  

Expiration
Date

38.    WCI Communities, Inc. Additional Debtor; Lost Key Golf Club    DE-
Secretary of State    Everbank Commertical Finance, Inc.    2013 4059565   
10/16/2013    Original    Specific leased equipment    10/16/2018 39.    WCI
Communities, LLC    DE- Secretary of State    TCF Equipment Finance, Inc.   
2013 4273406    10/31/2013    Original    Equipment, fixtures, inventory, goods
and software financed or leased    10/31/2018 40.    WCI Communities, Inc.   
DE- Secretary of State    Everbank Commertical Finance, Inc.    2013 4362241   
11/6/2013    Original    Leased vertical turbine pump with assemblies   
11/6/2018 41.    WCI Communities, Inc. Additional Debtor: WCI Communities, LLC
   DE- Secretary of State    Wells Fargo Financial Leasing, Inc.    2014 2216364
   6/6/2014    Original    Leased equipment    6/6/2019             20154604277
   10/9/15    Amendment    Leased equipment    10/9/20 42.    WCI Communities,
Inc. Additional Debtor: Venetian Golf Club    DE- Secretary of State    Everbank
Commertical Finance, Inc.    2014 2670867    7/7/2014    Original    Leased
Kubota tractor and front loader with grille guard    7/7/2019 43.    WCI
Communities, Inc.    DE- Secretary of State    Everbank Commertical Finance,
Inc.    2014 2670875    7/7/2014    Original    Leased Jacobsen Greensking IV
Kubota diesel    7/7/2019



--------------------------------------------------------------------------------

SCHEDULE 6.7

 

    

Name

  

Jurisdiction

  

Current Secured

Party of Record

  

File #s

  

File Date

  

File Type

  

Collateral
Secured

  

Expiration
Date

44.    WCI Communities, Inc. Additional Debtor: The Colony Gof & Country Club,
Inc.    DE- Secretary of State    Everbank Commertical Finance, Inc.   
2014 2671527    7/7/2014    Original    Leased Jacobsen Greensking IV Kubota
diesel    7/7/2019 45.    WCI Communities, LLC    DE- Secretary of State    TCF
Equipment Finance, a Division of TCF National Bank    2015 0280650    1/22/2015
   Original    Equipment, fixtures, inventory, goods and software financed or
leased    1/22/2020 46.    WCI Communities, Inc.    DE- Secretary of State   
Edward Don & Company    2015 2203148    5/22/2015    Original    Priority
Purchase Money Security Interest    5/22/2020 47.    WCI Communities, LLC    DE-
Secretary of State    TCF Equipment Finance, a Division of TCF National Bank   
2015 2207636    5/22/2015    Original    Specific equipment    5/22/2020 48.   
WCI Communities, LLC    DE- Secretary of State    TCF Equipment Finance, a
Division of TCF National Bank    2015 2781465    6/29/2015    Original   
Equipment, fixtures, inventory, goods and software financed or leased   
6/29/2020 49.    WCI Communities, LLC    DE- Secretary of State    TCF Equipment
Finance, a Division of TCF National Bank    2015 2782562    6/29/2015   
Original    Equipment, fixtures, inventory, goods and software financed or
leased    6/29/2020



--------------------------------------------------------------------------------

SCHEDULE 6.7

 

    

Name

  

Jurisdiction

  

Current Secured

Party of Record

  

File #s

  

File Date

  

File Type

  

Collateral
Secured

  

Expiration
Date

50.    WCI Communities, LLC    DE- Secretary of State    TCF Equipment Finance,
a Division of TCF National Bank    2015 3985644    9/10/2015    Original   
Equipment, fixtures, inventory, goods and software financed or leased   
9/10/2020 51.    WCI Communities, LLC    DE- Secretary of State    TCF Equipment
Finance, a Division of TCF National Bank    2015 4191366    9/21/2015   
Original    Equipment, fixtures, inventory, goods and software financed or
leased    9/21/2020 52.    WCI Communities, LLC    DE- Secretary of State   
Wells Fargo Financial Leasing, Inc.    2015 4972922    10/28/2015    Original   
Equipment, fixtures, inventory, goods and software financed or leased   
10/28/2020 53.    WCI Communities, LLC    DE- Secretary of State    Madison
Funding, LLC    2015 4973888    10/28/2015    Original    Equipment leased or
financed    10/28/2020 54.    WCI Communities, LLC    DE- Secretary of State   
TCF Equipment Finance, a Division of TCF National Bank    2015 5885131   
12/8/2015    Original    Specific equipment    12/8/2020



--------------------------------------------------------------------------------

SCHEDULE 6.7

 

    

Name

  

Jurisdiction

  

Current Secured

Party of Record

  

File #s

  

File Date

  

File Type

  

Collateral
Secured

  

Expiration
Date

55.    WCI Communities, LLC    DE- Secretary of State    TCF Equipment Finance,
a Division of TCF National Bank    2015 5885305    12/8/2015    Original   
Equipment, fixtures, inventory, goods and software financed or leased   
12/8/2020 56.    WCI Communities, LLC    DE- Secretary of State    TCF Equipment
Finance, a Division of TCF National Bank    2015 6128655    12/18/2015   
Original    Equipment, fixtures, inventory, goods and software financed or
leased    12/18/2020



--------------------------------------------------------------------------------

SCHEDULE 11.6 TO AMENDED & RESTATED

REVOLVING CREDIT AGREEMENT

WCI COMMUNITIES, INC.

 

Address:    24301 Walden Center Drive Bonita Springs, FL 34134    Bonita
Springs, FL 34134 Attention:    Russell Devendorf, Senior Vice President and
Chief Financial    Officer Telephone: (239) 498-8220    Fax: (239) 498-8338   
Electronic mail:    russelldevendorf@wcicommunities.com    Scott Bowles, Vice
President    Telephone: (239) 390-3727    Fax: (239) 498-8338    Electronic
mail:    scottbowles@wcicommunities.com    Vivien Hastings, Senior Vice
President and General    Counsel Telephone: (239) 498-8213    Fax: (239)
498-8277    Electronic mail:    vivienhastings@wcicommunities.com

CITIBANK, N.A., AS ADMINISTRATIVE AGENT

For payments and requests for Credit Extensions:

Citibank, N.A.

Building #3

1615 Brett Road

New Castle, DE 19720

Attn: Bank Loans Syndications Department

Fax: (646) 274-5080

with a copy to:

Email: GLAgentOfficeOps@citi.com

Payment Instructions

 

Citibank, N.A.    ABA#    021000089 Account No.:    36852248 Account Name:   
Medium Term Finance Attn.:    Global Loans Ref:    WCI Communities, Inc.



--------------------------------------------------------------------------------

Other Notices as Administrative Agent:

Citibank, N.A.

Building #3

1615 Brett Road

New Castle, DE 19720

Attn: Bank Loans Syndications Department

Fax: (646) 274-5080

with a copy to:

Email: GLAgentOfficeOps@citi.com

and

Proskauer Rose LLP

Eleven Times Square

New York, NY 10036-8299

Attention: Andrew Bettwy, Esq.

Fax: 212-969-2900

Other Notices as a Lender

Citibank, N.A.

Building #3

1615 Brett Road

New Castle, DE 19720

Attn: Bank Loans Syndications Department

Fax: (646) 274-5080

with a copy to:

Email: GLAgentOfficeOps@citi.com

and

Proskauer Rose LLP

Eleven Times Square

New York, NY 10036-8299

Attention: Andrew Bettwy, Esq.

Fax: 212-969-2900